Exhibit 10.1
EXECUTION COPY
(JPMORGAN LOGO) [c64537c6453700.gif]
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of May 6, 2011
among
ENERGIZER HOLDINGS, INC.
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Syndication Agents
and
CITIBANK, N.A. and SUNTRUST BANK,
as Co-Documentation Agents
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            TABLE OF CONTENTS           Page  
 
       
ARTICLE I:
       
DEFINITIONS
    1  
 
       
1.1 Certain Defined Terms
    1  
1.2 References
    28  
 
       
ARTICLE II:
       
THE REVOLVING LOAN FACILITY
    29  
 
       
2.1 Revolving Loans
    29  
2.2 Swing Line Loans
    30  
2.3 Rate Options for all Advances; Maximum Interest Periods
    32  
2.4 Optional Payments
    32  
2.5 Reduction of Revolving Loan Commitments; Expansion Option
    32  
2.6 Method of Borrowing
    34  
2.7 Method of Selecting Types and Interest Periods for Advances
    34  
2.8 Minimum Amount of Each Advance
    35  
2.9 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances
    35  
2.10 Default Rate
    36  
2.11 Method of Payment
    36  
2.12 Evidence of Debt; Noteless Agreement
    37  
2.13 Telephonic Notices
    37  
2.14 Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts
    38  
2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions
    39  
2.16 Lending Installations
    39  
2.17 Non-Receipt of Funds by the Administrative Agent
    39  
2.18 Termination Date
    40  
2.19 Replacement of Certain Lenders
    40  
 
       
ARTICLE III:
       
THE LETTER OF CREDIT FACILITY
    41  
 
       
3.1 Obligation to Issue Letters of Credit
    41  
3.2 Transitional Letters of Credit
    41  
3.3 Types and Amounts
    41  
3.4 Conditions
    41  
3.5 Procedure for Issuance of Letters of Credit
    42  
3.6 Letter of Credit Participation
    42  

i



--------------------------------------------------------------------------------



 



            TABLE OF CONTENTS
(continued)         Page  
 
       
3.7 Reimbursement Obligation
    43  
3.8 Letter of Credit Fees
    43  
3.9 Issuing Bank Reporting Requirements
    44  
3.10 Indemnification; Exoneration
    44  
3.11 Cash Collateral
    45  
 
       
ARTICLE IV:
 
YIELD PROTECTION; TAXES
    45  
 
       
4.1 Yield Protection
    45  
4.2 Changes in Capital Adequacy Regulations
    46  
4.3 Availability of Types of Advances
    46  
4.4 Funding Indemnification
    47  
4.5 Taxes
    47  
4.6 Lender Statements; Survival of Indemnity
    49  
ARTICLE V:
 
CONDITIONS PRECEDENT
    49  
 
       
5.1 Initial Advances and Letters of Credit
    49  
5.2 Each Advance and Letter of Credit
    51  
 
       
ARTICLE VI:
 
REPRESENTATIONS AND WARRANTIES
    51  
 
       
6.1 Organization; Corporate Powers
    51  
6.2 Authority
    52  
6.3 No Conflict; Governmental Consents
    52  
6.4 Financial Statements
    53  
6.5 No Material Adverse Change
    53  
6.6 Taxes
    53  
6.7 Litigation; Loss Contingencies and Violations
    54  
6.8 Subsidiaries
    54  
6.9 ERISA
    55  
6.10 Accuracy of Information
    55  
6.11 Securities Activities
    56  
6.12 Material Agreements
    56  
6.13 Compliance with Laws
    56  
6.14 Assets and Properties
    56  
6.15 Statutory Indebtedness Restrictions
    56  
6.16 Insurance
    57  
6.17 Labor Matters
    57  
6.18 Environmental Matters
    57  
6.19 Solvency
    58  
6.20 Benefits
    58  

ii



--------------------------------------------------------------------------------



 



            TABLE OF CONTENTS
(continued)         Page  
 
       
ARTICLE VII:
 
COVENANTS
    58  
 
       
7.1 Reporting
    58  
7.2 Affirmative Covenants
    61  
7.3 Negative Covenants
    64  
7.4 Financial Covenants
    71  
 
       
ARTICLE VIII:
 
DEFAULTS
    72  
 
       
8.1 Defaults
    72  
 
       
ARTICLE IX:
 
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
    75  
 
       
9.1 Termination of Revolving Loan Commitments; Acceleration
    75  
9.2 Defaulting Lender
    75  
9.3 Amendments
    77  
9.4 Preservation of Rights
    79  
 
       
ARTICLE X:
 
GENERAL PROVISIONS
    79  
 
       
10.1 Survival of Representations
    79  
10.2 Governmental Regulation
    79  
10.3 Performance of Obligations
    80  
10.4 Headings
    80  
10.5 Entire Agreement
    80  
10.6 Several Obligations; Benefits of this Agreement
    80  
10.7 Expenses; Indemnification
    81  
10.8 Numbers of Documents
    83  
10.9 Accounting
    83  
10.10 Severability of Provisions
    83  
10.11 Nonliability of Lenders
    83  
10.12 GOVERNING LAW
    84  
10.13 CONSENT TO JURISDICTION; JURY TRIAL
    84  
10.14 Subordination of Intercompany Indebtedness
    85  
 
       
ARTICLE XI:
 
THE ADMINISTRATIVE AGENT
    86  
 
       
11.1 Appointment and Authorization
    86  
11.2 Administrative Agent and Affiliates
    86  

iii



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS
(continued)         Page  
11.3 Action by Administrative Agent and Liability of Administrative Agent
    87  
11.4 Reliance on Documents and Counsel
    87  
11.5 Employment of Agents
    87  
11.6 Indemnification
    88  
11.7 Successor Agent
    88  
11.8 Credit Decision
    88  
11.9 Administrative Agent, Arrangers, Co-Syndication Agents, Co-Documentation
Agents
    88  
 
       
ARTICLE XII:
 
SETOFF; RATABLE PAYMENTS
    89  
 
       
12.1 Setoff
    89  
12.2 Ratable Payments
    89  
12.3 Application of Payments
    89  
12.4 Relations Among Lenders
    90  
12.5 Representations and Covenants Among Lenders
    91  
 
       
ARTICLE XIII:
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    91  
 
       
13.1 Successors and Assigns
    91  
13.2 Participations
    91  
13.3 Assignments
    92  
13.4 Confidentiality
    94  
13.5 Dissemination of Information
    95  
13.6 Tax Treatment
    95  
 
       
ARTICLE XIV:
 
NOTICES
    95  
 
       
14.1 Giving Notice
    95  
14.2 Change of Address
    96  
 
       
ARTICLE XV:
 
COUNTERPARTS
    96  
 
       
ARTICLE XVI:
 
USA PATRIOT ACT
    96  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENT
Exhibits

         
EXHIBIT A
  —   Revolving Loan Commitments
EXHIBIT B
  —   Form of Borrowing/Election Notice
EXHIBIT C
  —   Form of Request for Letter of Credit
EXHIBIT D
  —   Form of Assignment and Assumption
EXHIBIT E
  —   Form of Borrower’s Counsel’s Opinion
EXHIBIT F-1
  —   Form of Increasing Lender Supplement
EXHIBIT F-2
  —   Form of Augmenting Lender Supplement
EXHIBIT G
  —   List of Closing Documents
EXHIBIT H
  —   Form of Officer’s Certificate
EXHIBIT I
  —   Form of Compliance Certificate
EXHIBIT J
  —   Form of Supplement to Subsidiary Guaranty

Schedules

         
Pricing Schedule
       
 
       
Schedule 1.1.1
  —   Permitted Existing Investments
Schedule 1.1.2
  —   Permitted Existing Liens
Schedule 1.1.3
  —   Permitted Existing Contingent Obligations
Schedule 3.2
  —   Transitional Letters of Credit
Schedule 6.3
  —   Conflicts; Governmental Consents
Schedule 6.7
  —   Litigation; Loss Contingencies
Schedule 6.8
  —   Subsidiaries
Schedule 6.18
  —   Environmental Matters
Schedule 7.3(G)
  —   Transactions with Shareholders and Affiliates

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This Amended and Restated Revolving Credit Agreement dated as of May 6,
2011 is entered into among ENERGIZER HOLDINGS, INC., a Missouri corporation, the
institutions from time to time parties hereto as Lenders and JPMORGAN CHASE
BANK, N.A., in its capacity as Administrative Agent, BANK OF AMERICA, N.A., and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as Co-Syndication Agents and CITIBANK,
N.A. and SUNTRUST BANK, as Co-Documentation Agents.
     WHEREAS, (i) the Borrower, the lenders party thereto and the Administrative
Agent are currently party to the Revolving Credit Agreement, dated as of
November 16, 2004 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”);
     WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereinafter
defined) and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrower and (b) that each Departing
Lender shall cease to be a party to the Existing Credit Agreement, as evidenced
by its execution and delivery of its Departing Lender Signature Page (as
hereinafter defined);
     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations and liabilities of the Borrower outstanding thereunder, which
shall be payable in accordance with the terms hereof; and
     WHEREAS, it is also the intent of the Borrower and the Subsidiary
Guarantors to confirm that all obligations under the applicable “Loan Documents”
(as referred to and defined in the Existing Credit Agreement) shall continue in
full force and effect as modified or restated by the Loan Documents (as referred
to and defined herein) and that, from and after the Closing Date, all references
to the “Credit Agreement” contained in any such existing “Loan Documents” shall
be deemed to refer to this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:
ARTICLE I: DEFINITIONS
     1.1 Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
     As used in this Agreement:

 



--------------------------------------------------------------------------------



 



     “Accounting Change” is defined in Section 10.9 hereof.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.
     “Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means a borrowing hereunder consisting of the aggregate amount of
the several Loans made by the Lenders to the Borrower of the same Type and, in
the case of Eurodollar Rate Advances, for the same Interest Period.
     “Affected Lender” is defined in Section 2.19 hereof.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
     “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Lenders, as may be reduced or increased from time to
time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is Four Hundred Fifty Million and 00/100 Dollars ($450,000,000.00).
     “Agreement” means this Amended and Restated Revolving Credit Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.
     “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 6.4 hereof; provided, however, except as
provided in Section 10.9, that with respect to the calculation of financial
ratios and other financial tests required by this Agreement, “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of the date of

2



--------------------------------------------------------------------------------



 



this Agreement, applied in a manner consistent with that used in preparing the
financial statements of the Borrower referred to in Section 6.4 hereof.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.
     “Applicable Facility Fee Percentage” means, as at any date of
determination, the rate per annum then applicable in the determination of the
amount payable under Section 2.14(C)(i) hereof as set forth in the Pricing
Schedule.
     “Applicable Margin” means, as at any date of determination, the rate per
annum then applicable to Advances of any Type at such time, as set forth in the
Pricing Schedule.
     “Applicable L/C Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 3.8(i) hereof as set forth in the Pricing Schedule.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arrangers” means J.P. Morgan Securities LLC, Merrill, Lynch, Pierce,
Fenner & Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
respective capacities as the co-lead arrangers and joint bookrunners for the
loan transaction evidenced by this Agreement.
     “Asset Sale” means, with respect to any Person, the sale, lease,
conveyance, disposition or other transfer by such Person of any of its assets
(including by way of a sale-leaseback transaction, and including the sale or
other transfer of any of the Equity Interests of any Subsidiary of such Person)
other than (i) the sale of Inventory in the ordinary course of business and
(ii) the sale or other disposition of any obsolete manufacturing Equipment
disposed of in the ordinary course of business.
     “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 13.3), and accepted by the Administrative Agent,
in the form of Exhibit D or any other form approved by the Administrative Agent.
     “Augmenting Lender” is defined in Section 2.5(B).

3



--------------------------------------------------------------------------------



 



     “Augmenting Lender Supplement” is defined in Section 2.5(B).
     “Authorized Officer” means any of the president, any vice president
(including any executive vice president), the chief financial officer or the
treasurer of the Borrower, acting singly.
     “Banking Services” means each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
     “Banking Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Banking Services.
     “Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Benefit Plan” means a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan or Foreign Pension Plan) in respect of
which the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Energizer Holdings, Inc., a Missouri corporation, together
with its successors and assigns, including a debtor-in-possession on behalf of
the Borrower.
     “Borrowing Date” means a date on which an Advance or Swing Line Loan is
made hereunder.

4



--------------------------------------------------------------------------------



 



     “Borrowing/Election Notice” is defined in Section 2.7 hereof.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars are carried on in the
London interbank market and (ii) for all other purposes a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York.
     “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership, partnership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
     “Capitalized Lease” of a Person means any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.
     “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days); (iii) shares of money market, mutual or similar funds having assets
in excess of $100,000,000 and at least 95% of the investments of which are
limited to investment grade securities (i.e., securities rated at least Baa by
Moody’s Investors Service, Inc. or at least BBB by Standard & Poor’s Ratings
Group); and (iv) commercial paper of United States and foreign banks and bank
holding companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.; provided that the maturities of such Cash Equivalents
described in the foregoing clauses (i) through (iv) shall not exceed 365 days;
(v) repurchase obligations of any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies having a term not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (vi) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth,
territory, political subdivision, taxing authority or by any foreign government,
the securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
BBB by Standard & Poor’s Ratings Group or at least Baa by

5



--------------------------------------------------------------------------------



 



Moody’s Investors Service, Inc.; (vii) securities with maturities of one year or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank organized under the laws of the United States, any state
thereof or the District of Columbia (which commercial bank shall have a
short-term debt rating of A-1 (or better) by Standard & Poor’s Ratings Group or
P-1 by Moody’s Investors Service, Inc.), or by any foreign bank (which foreign
bank shall have a rating of B or better from Thomson BankWatch Global Issuer
Rating or, if not rated by Thomson BankWatch Global Issuer Rating, which foreign
bank shall be an institution acceptable to the Administrative Agent), or its
branches or agencies; or (viii) shares of money market mutual or similar funds
at least 95% of the assets of which are invested in the types of investments
satisfying the requirements of clauses (i) through (vii) of this definition.
     “Change” is defined in Section 4.2 hereof.
     “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 4.2 by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.
     “Change of Control” means an event or series of events by which:
     (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of thirty percent (30%) or more of the voting power of the then
outstanding Capital Stock of the Borrower entitled to vote generally in the
election of the directors of the Borrower;
     (ii) during any period of 12 consecutive calendar months, the board of
directors of the Borrower shall cease to have as a majority of its members
individuals who either:
     (a) were directors of the Borrower on the first day of such period, or
     (b) were elected or nominated for election to the board of directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;

6



--------------------------------------------------------------------------------



 



     (iii) other than as a result of a transaction not prohibited under the
terms of this Agreement, the Borrower (a) shall cease to own, of record and
beneficially, with sole voting and dispositive power, 100% of the outstanding
shares of Capital Stock of each of the Subsidiary Guarantors or (b) shall cease
to have the power, directly or indirectly, to elect all of the members of the
board of directors of each of the Subsidiary Guarantors; or
     (iv) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Co-Documentation Agent” means each of Citibank, N.A. (and its successors)
and SunTrust Bank (and its successors) in their respective capacities as
co-documentation agent for the loan transaction evidenced by this Agreement.
     “Commission” means the Securities and Exchange Commission of the United
States of America and any Person succeeding to the functions thereof.
     “Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis.
     “Consolidated Domestic Assets” means the total assets of the Borrower and
each of its consolidated Subsidiaries that is incorporated under the laws of any
jurisdiction in the United States.
     “Consolidated Net Worth” means, as of any date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the
Borrower and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles.
     “Consolidated Total Capitalization” means, as of any date, the sum of
(i) Indebtedness of the Borrower and its consolidated Subsidiaries and
(ii) Consolidated Net Worth, all determined in accordance with Agreement
Accounting Principles.
     “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes
but is not limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.
     “Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation

7



--------------------------------------------------------------------------------



 



or liability of another directly or indirectly guaranteed, endorsed (otherwise
than for collection or deposit in the ordinary course of business), co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase, or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received. The
amount of any Contingent Obligation shall be equal to the present value of the
portion of the obligation so guaranteed or otherwise supported, in the case of
known recurring obligations, and the maximum reasonably anticipated liability in
respect of the portion of the obligation so guaranteed or otherwise supported
assuming such Person is required to perform thereunder, in all other cases.
     “Contractual Obligation”, as applied to any Person, means any provision of
any equity or debt securities issued by that Person or any indenture, mortgage,
deed of trust, security agreement, pledge agreement, guaranty, contract,
undertaking, agreement or instrument, in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject. Without in any way limiting the
foregoing, as used with respect to the Borrower or any of its Subsidiaries,
Contractual Obligations shall include, without limitation, the Financing
Facilities and any instruments, documents or agreements executed or delivered in
connection therewith by which the Borrower or such Subsidiaries are bound.
     “Controlled Group” means the group consisting of (i) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
     “Co-Syndication Agent” means each of Bank of America, N.A. (and its
successors) and The Bank of Tokyo-Mitsubishi UFJ, Ltd. (and its successors) in
their respective capacities as co-syndication agent for the loan transaction
evidenced by this Agreement.
     “Covenant Leverage Ratio” is defined in Section 7.4(A) hereof.
     “Credit Party” means the Administrative Agent, any Issuing Bank, the Swing
Line Bank or any other Lender.
     “Customary Permitted Liens” means:
     (i) Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC or any Plan) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being

8



--------------------------------------------------------------------------------



 



commenced is stayed) which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained as
may be required in accordance with Agreement Accounting Principles;
     (ii) statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained as may be required in
accordance with Agreement Accounting Principles;
     (iii) Liens (other than Environmental Liens and Liens in favor of the IRS
or the PBGC or any Plan) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money),
surety, appeal and performance bonds; provided that (A) all such Liens do not in
the aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s assets or property taken as a whole or materially impair the use
thereof in the operation of the Borrower’s or such Subsidiary’s businesses taken
as a whole, and (B) all Liens securing bonds to stay judgments or in connection
with appeals do not secure at any time an aggregate amount exceeding
$50,000,000;
     (iv) Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;
     (v) Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof;
     (vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; and
     (vii) Liens of commercial depository institutions arising in the ordinary
course of business constituting a statutory or common law right of setoff
against amounts on deposit with any such institution.
     “Default” means an event described in Article VIII hereof.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such

9



--------------------------------------------------------------------------------



 



Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
     “Departing Lender” means each lender under the Existing Credit Agreement
that executes and delivers to the Administrative Agent a Departing Lender
Signature Page.
     “Departing Lender Signature Page” means each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Existing Credit Agreement on the Closing Date.
     “Disclosed Litigation” is defined in Section 6.7 hereof.
     “Disqualified Stock” means any preferred stock and any Capital Stock that,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Revolving Loan Termination
Date.
     “DOL” means the United States Department of Labor and any Person succeeding
to the functions thereof.
     “Dollar” and “$” means dollars in the lawful currency of the United States.
     “EBIT” means, for any period, on a consolidated basis for the Borrower and
its Subsidiaries, the sum of the amounts for such period, without duplication,
of (i) Net Income, plus (ii) Interest Expense to the extent deducted in
computing Net Income, plus (iii) charges against income for foreign, federal,
state and local taxes to the extent deducted in computing Net Income, plus
(iv) non-cash charges (except any non-cash charges that require accrual of a
reserve for anticipated future cash payments for any period) to the extent
deducted in computing Net Income, plus (v) other extraordinary non-cash charges
to the extent deducted in computing Net Income, minus (vi) extraordinary gains
to the extent added in computing Net Income.

10



--------------------------------------------------------------------------------



 



     “EBITDA” means, for any period, on a consolidated basis for the Borrower
and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (i) EBIT, plus (ii) depreciation expense to the extent deducted
in computing Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets, to the extent
deducted in computing Net Income.
     “Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws or regulations relating to or addressing
pollution or protection of the environment, or protection of worker health or
safety, including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, and any regulations
promulgated thereunder, and any state or local equivalent thereof.
     “Environmental Lien” means a lien in favor of any Governmental Authority
for (a) any liability under Environmental, Health or Safety Requirements of Law,
or (b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
     “Environmental Property Transfer Act” means any applicable requirement of
law that conditions, restricts, prohibits or requires any notification or
disclosure triggered by the closure of any property or the transfer, sale or
lease of any property or deed or title for any property for environmental
reasons, including, but not limited to, any so-called “Industrial Site Recovery
Act” or “Responsible Property Transfer Act.”
     “Equipment” means all of the Borrower’s and its Subsidiaries’ present and
future (i) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (ii) other tangible
personal property (other than the Borrower’s or Subsidiary’s Inventory), and
(iii) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.
     “Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance
for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined

11



--------------------------------------------------------------------------------



 



by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Dollars with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Base Rate” with respect to such Eurodollar Rate Advance for such Interest Period
shall be the rate at which deposits in Dollars in an amount equal to $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
     “Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Base Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus (ii) the then
Applicable Margin.
     “Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.
     “Eurodollar Rate Loan” means a Loan, or portion thereof, which bears
interest at the Eurodollar Rate.
     “Excluded Taxes” means, in the case of each Lender, applicable Lending
Installation, Issuing Bank and the Administrative Agent, (a) taxes imposed on
its overall net income, and franchise taxes imposed on it, by (i) the
jurisdiction under the laws of which such Lender, such Issuing Bank or the
Administrative Agent is incorporated or organized or (ii) the jurisdiction in
which the Administrative Agent’s, such Issuing Bank’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located,
and (b) any U.S. federal withholding taxes imposed by FATCA.
     “Existing Credit Agreement” is defined in the recitals to this Agreement.
     “Existing Loans” is defined in Section 2.1(a).
     “Facility Fee” is defined in Section 2.14(C)(i) hereof.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates per annum
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

12



--------------------------------------------------------------------------------



 



     “Financing Facilities” means the Term Loan Credit Facility, the Receivables
Purchase Facility, the Senior Notes and any Permitted Financing Facility.
     “Floating Rate Advance” means an Advance which bears interest by reference
to the Alternate Base Rate.
     “Floating Rate Loan” means a Loan, or portion thereof, which bears interest
by reference to the Alternate Base Rate.
     “Foreign Competition Laws” means competition and foreign investment laws
and regulations of any jurisdiction outside the United States.
     “Foreign Employee Benefit Plan” means any employee benefit plan as defined
in Section 3(3) of ERISA which is maintained or contributed to for the benefit
of the employees of the Borrower or any member of the Controlled Group, but
which is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
     “Foreign Pension Plan” means any employee pension benefit plan (as defined
in Section 3(2) of ERISA) which (i) is maintained or contributed to for the
benefit of employees of the Borrower or any other member of the Controlled
Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) thereof and
(iii) under applicable local law, is required to be funded through a trust or
other funding vehicle.
     “Governmental Acts” is defined in Section 3.10(A) hereof.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hedging Arrangements” is defined in the definition of “Hedging
Obligations” below.
     “Hedging Agreements” means Hedging Arrangements permitted under
Section 7.3(O) that are entered into by the Borrower and any Lender or any
affiliate of any Lender.
     “Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants or any similar derivative
transactions (“Hedging Arrangements”), and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

13



--------------------------------------------------------------------------------



 



     “Holders of Obligations” means the holders of the Obligations from time to
time, the holders of the Banking Services Obligations from time to time and the
holders of the Hedging Obligations arising from time to time under Hedging
Agreements and shall include their respective successors, transferees and
assigns.
     “Increasing Lender” is defined in Section 2.5(B).
     “Increasing Lender Supplement” is defined in Section 2.5(B).
     “Incremental Term Loan” is defined in Section 2.5(B).
     “Incremental Term Loan Amendment” is defined in Section 2.5(B).
     “Indebtedness” of any Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), which purchase price is due more than six (6) months from the date of
incurrence of the obligation in respect thereof, provided that the related
obligations are not interest bearing, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property or
assets now or hereafter owned or acquired by such Person, (d) obligations which
are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations in respect of Indebtedness, (g)
obligations with respect to letters of credit, (h) Off-Balance Sheet
Liabilities, (i) Receivables Facility Attributed Indebtedness and
(j) Disqualified Stock. The amount of Indebtedness of any Person at any date
shall be without duplication (1) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
such Contingent Obligations at such date and (2) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured.
     “Indemnified Matters” is defined in Section 10.7(B) hereof.
     “Indemnitees” is defined in Section 10.7(B) hereof.
     “Initial Funding Date” means the initial date on which the Revolving Loans
are advanced and/or Letters of Credit are issued or deemed issued hereunder.
     “Insolvency Event” is defined in Section 10.14 hereof.
     “Intercompany Indebtedness” is defined in Section 10.14 hereof.
     “Interest Expense” means, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued, including,
without duplication, Off-Balance Sheet Liabilities (including Receivables
Facility Financing Costs) and the interest component of Capitalized Leases, all
as determined in conformity with Agreement Accounting Principles.

14



--------------------------------------------------------------------------------



 



     “Interest Expense Coverage Ratio” is defined in Section 7.4(B) hereof.
     “Interest Period” means, with respect to a Eurodollar Rate Loan, a period
of one (1), two (2), three (3) or six (6) months or other periods to the extent
available to all of the Lenders and agreed to between the Borrower and the
Administrative Agent (acting on the instructions of all of the Lenders),
commencing on a Business Day selected by the Borrower on which a Eurodollar Rate
Advance is made to Borrower pursuant to this Agreement. Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months (or such other period) thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or other period), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or other period). If an Interest Period would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
     “Inventory” shall mean any and all goods, including, without limitation,
goods in transit, wheresoever located, whether now owned or hereafter acquired
by the Borrower or any of its Subsidiaries, which are held for sale or lease,
furnished under any contract of service or held as raw materials, work in
process or supplies, and all materials used or consumed in the business of
Borrower or any of its Subsidiaries, and shall include all right, title and
interest of the Borrower or any of its Subsidiaries in any property the sale or
other disposition of which has given rise to Receivables and which has been
returned to or repossessed or stopped in transit by the Borrower or any of its
Subsidiaries.
     “Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.
     “IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
     “Issuing Bank(s)” means (i) JPMorgan in its separate capacity as an issuer
of Letters of Credit pursuant to Section 3.1 or 3.2 hereunder with respect to
each Letter of Credit issued or deemed issued by JPMorgan upon the Borrower’s
request (the “Principal Issuing Bank”) and (ii) any Lender (other than JPMorgan)
reasonably acceptable to the Administrative Agent, in such Lender’s separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1 hereunder
with respect to any and all Letters of Credit issued by such Lender in its sole
discretion upon the Borrower’s request. All references contained in this
Agreement and the other Loan Documents to the “Issuing Bank” (but not the
“Principal Issuing Bank”) shall be deemed to apply equally to

15



--------------------------------------------------------------------------------



 



each of the institutions referred to in clauses (i) and (ii) of this definition
in their respective capacities as issuers of any and all Letters of Credit
issued by each such institution.
     “JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and
its successors.
     “L/C Documents” is defined in Section 3.4 hereof.
     “L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
     “L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.
     “L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
an Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied). The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement or any Increasing Lender Supplement or Augmenting Lender
Supplement and their respective successors and assigns. For the avoidance of
doubt, the term “Lenders” excludes Departing Lenders.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent.
     “Letter of Credit” means the standby letters of credit (a) to be issued by
an Issuing Bank pursuant to Section 3.1 hereof or (b) deemed issued by an
Issuing Bank pursuant to Section 3.2 hereof.
     “Leverage Ratio” is defined in Section 2.14(D)(ii) hereof.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan(s)” means, with respect to a Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1 hereof, and in the case of the Swing Line
Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and collectively,
all Revolving Loans and Swing Line Loans, whether made or continued as or
converted to Floating Rate Loans or Eurodollar Rate Loans.
     “Loan Documents” means this Agreement, the Subsidiary Guaranty, any
Assignment and Assumption, any Increasing Lender Supplement, any Augmenting
Lender Supplement, any

16



--------------------------------------------------------------------------------



 



promissory notes issued pursuant to Section 2.12, the L/C Documents and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
     “Loan Parties” is defined in Section 5.1 hereof.
     “Margin Stock” shall have the meaning ascribed to such term in
Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and its Subsidiaries, taken as a whole, to
perform their obligations under the Loan Documents in any material respect, or
(c) the ability of the Lenders, the Issuing Banks or the Administrative Agent to
enforce in any material respect the Obligations.
     “Material Domestic Subsidiary” means each consolidated Subsidiary (other
than any SPV) of the Borrower (a) incorporated under the laws of any
jurisdiction in the United States and (b) the total assets of which exceed, as
at the end of any calendar quarter or, in the case of consummation of a
Permitted Acquisition, at the time of consummation of such Permitted Acquisition
(calculated by the Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition), three percent (3.0%) of the
Consolidated Domestic Assets of the Borrower and its consolidated Subsidiaries
(other than SPVs).
     “Material Foreign Subsidiary” means each consolidated Subsidiary (other
than any SPV) of the Borrower (a) incorporated or organized under the laws of
any foreign jurisdiction and (b) the total assets of which exceed, as at the end
of any calendar quarter or, in the case of consummation of a Permitted
Acquisition, at the time of consummation of such Permitted Acquisition
(calculated by the Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition), five percent (5.0%) of the
Consolidated Assets of the Borrower and its consolidated Subsidiaries (other
than SPVs).
     “Material Indebtedness” means (a) any Indebtedness evidenced by the
Financing Facilities or (b) any other Indebtedness (other than the Indebtedness
hereunder) of a single class with an aggregate outstanding principal amount
equal to or greater than $50,000,000.
     “Material Subsidiaries” means each of the Borrower’s Material Domestic
Subsidiaries and Material Foreign Subsidiaries.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.
     “Net Income” means, for any period, the net earnings (or loss) after taxes
of the Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with Agreement
Accounting Principles.
     “New Subsidiary” is defined in Section 7.3(F).

17



--------------------------------------------------------------------------------



 



     “Non-Consenting Lender” is defined in Section 9.3(D).
     “Non-ERISA Commitments” means
     (i) each pension, medical, dental, life, accident insurance, disability,
group insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and
     (ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Borrower or any member of the Controlled
Group);
to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.
     “Non-U.S. Lender” is defined in Section 4.5(iv) hereof.
     “Obligations” means all Loans, L/C Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower or any of
its Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank,
the Arrangers, any Affiliate of the Administrative Agent or any Lender, the
Issuing Banks or any Indemnitee, of any kind or nature, present or future,
arising under this Agreement, the L/C Documents or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.
The term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, reasonable paralegals’ fees (and,
after the occurrence and during the continuance of a Default, all attorney’s
fees and disbursements and paralegals’ fees, whether or not reasonable), and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.
     “Off-Balance Sheet Liabilities” of a Person means, without duplication,
(a) any Receivables Facility Attributed Indebtedness and repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables or notes receivable sold by such Person or any of its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Receivables or notes receivable or any other obligation of the Borrower or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (c) any liability under any financing
lease or so-called “synthetic” lease transaction, or (d) any obligations arising

18



--------------------------------------------------------------------------------



 



with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.
     “Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
     “Other Taxes” is defined in Section 4.5 hereof.
     “Participant” is defined in Section 13.2(A) hereof.
     “Payment Date” means the last day of each March, June, September and
December.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Acquisition” is defined in Section 7.3(F) hereof.
     “Permitted Existing Contingent Obligations” means the Contingent
Obligations of the Borrower and its Subsidiaries as of the Closing Date
identified on Schedule 1.1.3 to this Agreement.
     “Permitted Existing Investments” means the Investments of the Borrower and
its Subsidiaries as of the Closing Date identified on Schedule 1.1.1 to this
Agreement.
     “Permitted Existing Liens” means the Liens on assets of the Borrower and
its Subsidiaries as of the Closing Date identified on Schedule 1.1.2 to this
Agreement.
     “Permitted Financing Facility” means any financing agreement (other than
the Term Loan Credit Facility, the Receivables Purchase Facility and the Senior
Notes) under which the Borrower or any of its Subsidiaries incurs or assumes
(including in connection with a Permitted Acquisition) Indebtedness permitted by
the terms of this Agreement, together with any guarantees of such Indebtedness
permitted hereunder (if any) and any other instruments, documents and agreements
executed or delivered in connection therewith, as such Permitted Financing
Facility may be amended, restated, supplemented, modified, extended, refinanced
or replaced from time to time in a manner that is permitted by the terms of this
Agreement and is not materially adverse to the interests of the Lenders.
     “Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to
(a) purchasers of or other investors in such Receivables and Related Security or
(b) any other Person (including a SPV) in a transaction in which purchasers or
other investors purchase or are otherwise transferred such Receivables and
Related Security, in each case pursuant to and in accordance with the terms of
the Receivables Purchase Documents.
     “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability

19



--------------------------------------------------------------------------------



 



company or other entity of any kind, or any government or political subdivision
or any agency, department or instrumentality thereof.
     “Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Pricing Schedule” means the schedule attached hereto and identified as
such, setting forth the Applicable Margin, the Applicable L/C Fee Percentage and
the Applicable Facility Fee Percentage.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Principal Issuing Bank” has the meaning set forth in the definition of
“Issuing Bank.”
     “Pro Rata Share” means, with respect to any Lender, the percentage obtained
by dividing (A) such Lender’s Revolving Loan Commitment at such time (in each
case, as adjusted from time to time in accordance with the provisions of this
Agreement) by (B) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and Letters of Credit; provided,
further, that in the case of Section 9.2 when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the total Revolving Loan
Commitments (disregarding any Defaulting Lender’s Revolving Loan Commitment)
represented by such Lender’s Revolving Loan Commitment. If the Revolving Loan
Commitments have terminated or expired, the Pro Rata Share shall be determined
based upon the Revolving Loan Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.
     “Purchasers” is defined in Section 13.3(A) hereof.
     “Receivable(s)” means and includes all of the Borrower’s and its
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
     “Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

20



--------------------------------------------------------------------------------



 



     “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under a receivables purchase facility on any date of
determination that are characterized as principal on the balance sheet of the
Borrower, or would be so characterized as principal if such facility were
structured as a secured lending transaction rather than as a purchase.
     “Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
     “Receivables Purchase Documents” means (i) the 2000 Receivables Sale
Agreement and (ii) the 2009 Receivables Purchase Agreement, or any other series
of receivables purchase or sale agreements generally consistent with terms
contained in comparable structured finance transactions pursuant to which an
Originator or Originators sell or transfer to SPVs all of their respective
right, title and interest in and to certain Receivables and Related Security for
further sale or transfer to other purchasers of or investors in such assets (in
any such case, together with the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement, refinancing or substitution therefor consistent with the foregoing
provisions of this definition.
     “Receivables Purchase Facility” means the securitization facility made
available to the Borrower, pursuant to which the Receivables and Related
Security of the Originators are transferred to one or more SPVs, and thereafter
to certain investors, pursuant to the terms and conditions of the Receivables
Purchase Documents.
     “Register” is defined in Section 13.3(D) hereof.
     “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor thereto or other regulation or official interpretation
of said Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.
     “Regulation T” means Regulation T of the Board as from time to time in
effect and any successor or other regulation or official interpretation of said
Board relating to the extension of credit by and to brokers and dealers of
securities for the purpose of purchasing or carrying margin stock (as defined
therein).
     “Regulation U” means Regulation U of the Board as from time to time in
effect and any successor or other regulation or official interpretation of said
Board relating to the extension of credit by banks, non-banks and non-broker
lenders for the purpose of purchasing or carrying Margin Stock applicable to
member banks of the Federal Reserve System.
     “Regulation X” means Regulation X of the Board as from time to time in
effect and any successor or other regulation or official interpretation of said
Board relating to the extension of

21



--------------------------------------------------------------------------------



 



credit by foreign lenders for the purpose of purchasing or carrying margin stock
(as defined therein).
     “Reimbursement Obligation” is defined in Section 3.7 hereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.
     “Replacement Lender” is defined in Section 2.19 hereof.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.
     “Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate,
are greater than fifty percent (50%); provided, however, that, if any Lender
shall have become a Defaulting Lender, then for so long as such Lender is a
Defaulting Lender, “Required Lenders” means Lenders (excluding all Defaulting
Lenders) whose Pro Rata Shares represent greater than fifty percent (50%) of the
aggregate Pro Rata Shares of such Lenders; provided further, however, that, if
the Revolving Loan Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to such
Lenders’ performance of their respective obligations hereunder) whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Loans and L/C Obligations are greater than fifty percent (50%).
     “Requirements of Law” means, as to any Person, the charter and by-laws or
other organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, the Hart-Scott-Rodino Antitrust Improvements Act, as amended, Foreign
Competition Laws, Regulations T, U and X, ERISA, the Fair Labor Standards Act,
the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.
     “Revolving Credit Availability” means, at any particular time, the amount
by which the Aggregate Revolving Loan Commitment at such time exceeds the
Revolving Credit Obligations outstanding at such time.

22



--------------------------------------------------------------------------------



 



     “Revolving Credit Obligations” means, at any particular time, the sum of
(i) the outstanding principal amount of the Revolving Loans at such time, plus
(ii) the outstanding Swing Line Obligations at such time, plus (iii) the
outstanding L/C Obligations at such time.
     “Revolving Loan” is defined in Section 2.1 hereof.
     “Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans not exceeding the amount set forth
on Exhibit A to this Agreement opposite its name thereon under the heading
“Revolving Loan Commitment” or in the Assignment and Assumption, Increasing
Lender Supplement or Augmenting Lender Supplement by which it became a Lender,
as such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment and Assumption,
Increasing Lender Supplement or Augmenting Lender Supplement.
     “Revolving Loan Termination Date” means May 6, 2016.
     “Senior Management Team” means (a) each Authorized Officer, the chief
executive officer, secretary or any other member of management of the Borrower
and (b) any chief executive officer, president, vice president, chief financial
officer, treasurer, secretary or any other member of management of any
Subsidiary Guarantor.
     “Senior Note Purchase Agreements” means, collectively, the 2003 Note
Purchase Agreement, the 2004 Note Purchase Agreement, the 2005 Note Purchase
Agreement, the 2006 Note Purchase Agreement and the 2007 Senior Note Purchase
Agreement.
     “Senior Notes” means, collectively, the 2003 Senior Notes, the 2004 Senior
Notes, the 2005 Senior Notes, the 2006 Senior Notes and the 2007 Senior Notes.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (i) the fair value of its assets (both at fair valuation and at present
fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and
     (ii) it is then able and believes that it will be able to pay its debts as
they mature; and
     (iii) it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.
With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

23



--------------------------------------------------------------------------------



 



     “SPV” means any special purpose entity established for the purpose of
purchasing receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.
     “Subsidiary Guarantors” means (i) as of the Closing Date, all of the
Borrower’s Material Domestic Subsidiaries and all other Subsidiaries which are
required to become Subsidiary Guarantors pursuant to Section 7.3(Q) as of such
date; (ii) all New Subsidiaries which are Material Domestic Subsidiaries and
which have satisfied the provisions of Section 7.2(K)(a); (iii) all of the
Borrower’s Subsidiaries which become Material Domestic Subsidiaries and which
have satisfied the provisions of Section 7.2(K)(b); and (iv) all other domestic
Subsidiaries which become Subsidiary Guarantors in satisfaction of the
provisions of Section 7.2(K)(c)(i) or any Subsidiaries which become Subsidiary
Guarantors in satisfaction of the provisions of Section 7.2(K)(c)(ii), in each
case with respect to clauses (i) through (iv) above, other than the SPVs and
together with their respective successors and assigns.
     “Subsidiary Guaranty” means that certain Amended and Restated Guaranty
dated as of the Closing Date, executed by the Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit of the Lenders, the Swing Line
Bank and the Issuing Banks, as it may be amended, modified, supplemented and/or
restated (including to add new Subsidiary Guarantors), and as in effect from
time to time.
     “Supplement” shall have the meaning set forth in Section 7.2(K).
     “Swing Line Bank” means JPMorgan pursuant to the terms hereof.

24



--------------------------------------------------------------------------------



 



     “Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.
     “Swing Line Loan” means a Loan made available to the Borrower by the Swing
Line Bank pursuant to Section 2.2 hereof.
     “Swing Line Obligations” means, at any particular time, the aggregate
principal amount of all Swing Line Loans outstanding at such time. The Swing
Line Obligations of any Lender at any time shall be its Pro Rata Share of the
total Swing Line Obligations at such time.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes, that
are imposed on or with respect to any payment made by the Borrower under any
Loan Document.
     “Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of December 3, 2007, among the Borrower, the institutions from time to
time parties thereto as lenders, JPMorgan, as the administrative agent, Bank of
America, N.A., as the syndication agent, and Citibank, N.A., as the
documentation agent, as the same may be amended, restated, supplemented,
modified, extended, or refinanced or replaced (to the extent such refinancing or
replacement is with the proceeds borrowed under another credit agreement, and,
for the avoidance of doubt, not to the extent of any refinancing or replacement
with the proceeds of any private placement issuance), from time to time in a
manner that is not materially adverse to the interests of the Lenders.
     “Term Loan Credit Facility” means the credit facility evidenced by the Term
Loan Credit Agreement and the subsidiary guarantees and other instruments,
documents and agreements executed or delivered in connection therewith.
     “Termination Date” means the earliest of (a) the Revolving Loan Termination
Date and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5(A) hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.
     “Termination Event” means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Benefit Plan during a plan year in which the Borrower or
such Controlled Group member was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA with respect to such plan; (iii) the imposition of
an obligation under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any foreign
governmental authority of proceedings to terminate or appoint a trustee to
administer a Benefit Plan or Foreign Pension Plan; (v) any event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Borrower or any member of the Controlled
Group from a Multiemployer Plan.

25



--------------------------------------------------------------------------------



 



     “Transferee” is defined in Section 13.5 hereof.
     “Transitional Letters of Credit” is defined in Section 3.2 hereof.
     “Trigger Quarter” is defined in Section 7.4(A) hereof.
     “2000 Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of April 4, 2000, as amended prior to the date of this
Agreement and as further amended, extended or replaced in a manner permitted by
this Agreement, between Energizer Battery, Inc., a Delaware corporation, and
Energizer Receivables Funding Corporation, a Delaware corporation and an SPV.
     “2003 Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of June 1, 2003 as amended by the First Amendment to Note Purchase
Agreement dated September 26, 2005 among the Borrower and the “Purchasers”
referred to therein, under which the Borrower has issued senior unsecured notes
in an original aggregate principal amount of $700,000,000 (the “2003 Senior
Notes”), which shall be pari passu with the Obligations hereunder, the Banking
Services Obligations and the Hedging Obligations, as such 2003 Senior Notes and
such Note Purchase Agreement may be amended, restated, supplemented, modified,
extended, or refinanced or replaced (to the extent such refinancing or
replacement is with the proceeds of another private placement issuance), from
time to time in a manner that is not materially adverse to the interests of the
Lenders.
     “2003 Senior Notes” is defined in the definition of “2003 Note Purchase
Agreement” above.
     “2004 Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of November 1, 2004 as amended by the First Amendment to Note Purchase
Agreement dated September 26, 2005 among the Borrower and the “Purchasers”
referred to therein, under which the Borrower has issued senior unsecured notes
in an original aggregate principal amount of $300,000,000 (the “2004 Senior
Notes”), which shall be pari passu with the Obligations hereunder, the Banking
Services Obligations and the Hedging Obligations, as such 2004 Senior Notes and
such Note Purchase Agreement may be amended, restated, supplemented, modified,
extended, or refinanced or replaced (to the extent such refinancing or
replacement is with the proceeds of another private placement issuance), from
time to time in a manner that is not materially adverse to the interests of the
Lenders.
     “2004 Senior Notes” is defined in the definition of “2004 Note Purchase
Agreement” above.
     “2005 Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of August 1, 2005 as amended by the First Amendment to Note Purchase
Agreement dated September 26, 2005 among the Borrower and the “Purchasers”
referred to therein, under which the Borrower has issued senior unsecured notes
in an original aggregate principal amount of

26



--------------------------------------------------------------------------------



 



$325,000,000 (the “2005 Senior Notes”), which shall be pari passu with the
Obligations hereunder, the Banking Services Obligations and the Hedging
Obligations, as such 2005 Senior Notes and such Note Purchase Agreement may be
amended, restated, supplemented, modified, extended, or refinanced or replaced
(to the extent such refinancing or replacement is with the proceeds of another
private placement issuance), from time to time in a manner that is not
materially adverse to the interests of the Lenders.
     “2005 Senior Notes” is defined in the definition of “2005 Note Purchase
Agreement” above.
     “2006 Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of July 6, 2006 among the Borrower and the “Purchasers” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $500,000,000 (the “2006 Senior Notes”),
which shall be pari passu with the Obligations hereunder, the Banking Services
Obligations and the Hedging Obligations, as such 2006 Senior Notes and such Note
Purchase Agreement may be amended, restated, supplemented, modified, extended,
or refinanced or replaced (to the extent such refinancing or replacement is with
the proceeds of another private placement issuance), from time to time in a
manner that is not materially adverse to the interests of the Lenders.
     “2006 Senior Notes” is defined in the definition of “2006 Note Purchase
Agreement” above.
     “2007 Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of October 15, 2007 among the Borrower and the “Purchasers” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $890,000,000 (the “2007 Senior Notes”),
which shall be pari passu with the Obligations hereunder, the Banking Services
Obligations and the Hedging Obligations, as such 2007 Senior Notes and such Note
Purchase Agreement may be amended, restated, supplemented, modified, extended,
or refinanced or replaced (to the extent such refinancing or replacement is with
the proceeds of another private placement issuance), from time to time in a
manner that is not materially adverse to the interests of the Lenders.
     “2007 Senior Notes” is defined in the definition of “2007 Note Purchase
Agreement” above.
     “2009 Receivables Purchase Agreement” means that certain Third Amended and
Restated Receivables Purchase Agreement, dated as of May 4, 2009, as amended by
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement,
dated as of May 5, 2009, as amended by Amendment No. 2 to Third Amended and
Restated Receivables Purchase Agreement, dated as of May 3, 2010, as amended by
Amendment No. 3 to Third Amended and Restated Receivables Purchase Agreement,
dated as of February 24, 2011, and as amended by Amendment No. 4 to Third
Amended and Restated Receivables Purchase Agreement, dated as of May 2, 2011,
and as further amended, extended or replaced in a manner permitted by this
Agreement, among Energizer Receivables Funding Corporation, a Delaware
corporation, as the seller thereunder, Energizer Battery, Inc., a Delaware
corporation, as the servicer thereunder,

27



--------------------------------------------------------------------------------



 



Energizer Personal Care, LLC, a Delaware limited liability company, as
sub-servicer, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
administrative agent thereunder, and the other conduits and purchasers parties
thereto.
     “Type” when used in reference to any Loan or Advance, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Advance, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.
     “Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Any accounting terms used in this
Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with generally accepted accounting
principles in existence as of the date hereof.
     1.2 References. Any references to Subsidiaries of the Borrower shall not in
any way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
     1.3 Amendment and Restatement of the Existing Credit Agreement.
     The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 5.1, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All “Loans”
made and “Obligations” incurred under and as defined in the Existing Credit
Agreement which are outstanding on the Closing Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, subject to any Departing Lender’s receipt of payment in
full in cash in immediately available funds of the Loans and other amounts owing
to such Departing Lender under the Existing Credit Agreement as described below.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, respectively, (b) the Transitional Letters of Credit which
remain outstanding on the Closing Date shall continue as Letters of Credit under
(and shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” (under and as defined in the Existing Credit
Agreement) with any Lender (other than a Departing Lender) or any Affiliate of
any Lender (other than a Departing Lender) which are outstanding on the Closing
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (d) notwithstanding any provisions to the contrary in the Existing
Credit Agreement, the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit and
loan exposure under the Existing Credit Agreement as are necessary in order that
each such Lender’s Revolving Credit Obligations hereunder reflects such Lender’s
Pro Rata Share of Revolving Credit Availability on the Closing Date, (e) the
Existing Loans of each Departing

28



--------------------------------------------------------------------------------



 



Lender shall be repaid in full in cash in immediately available funds
(accompanied by any accrued and unpaid interest and fees thereon and any other
amounts or liabilities owing to each Departing Lender under the Existing Credit
Agreement), each Departing Lender’s “Revolving Loan Commitment” under the
Existing Credit Agreement shall immediately terminate and be of no further force
and effect, each Departing Lender shall not be a Lender for any purpose
hereunder (except to the extent of any indemnification under the Existing Credit
Agreement that is meant to continue to apply to such Departing Lender by its
express terms), and such Departing Lender shall be released from any obligation
or liability under the Existing Credit Agreement and (f) the Borrower hereby
agrees to compensate each Lender and each Departing Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Rate Loans (including the “Eurodollar Rate
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 4.4
hereof. Without limiting the forgoing, the parties hereto (including, without
limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgements and agreements set
forth in this Section 1.3 and shall not be required as a condition to the
effectiveness of any other amendments, restatements, supplements or
modifications to the Existing Credit Agreement or the Loan Documents.
ARTICLE II: THE REVOLVING LOAN FACILITY
     2.1 Existing Loans. (a) Prior to the Closing Date, certain “Revolving
Loans” were previously made to the Borrower under (and as defined in) the
Existing Credit Agreement which remain outstanding as of the date of this
Agreement (such outstanding loans being hereinafter referred to as the “Existing
Loans”). Subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Closing Date but subject to
the satisfaction of the conditions precedent set forth in Article V and the
reallocation and other transactions described in Section 1.3, the Existing Loans
shall be reevidenced as Revolving Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement.
     (b) Revolving Loans. Upon the satisfaction of the conditions precedent set
forth in Sections 5.1 and 5.2, as applicable, from and including the Initial
Funding Date and prior to the Termination Date, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Lender’s Pro Rata Share of Revolving Credit Availability at such
time (each individually, a “Revolving Loan” and, collectively, the “Revolving
Loans”); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Termination Date. The Revolving Loans made on the Initial
Funding Date or on or before the third (3rd) Business Day thereafter shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurodollar Rate Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations therein set
forth and set forth in this Article II and set forth in the definition of
Interest Period; provided, however, that if the Borrower delivers a
Borrowing/Election Notice, signed by it, together with appropriate documentation
in form and substance satisfactory to the Administrative Agent indemnifying the
Lenders for the amounts

29



--------------------------------------------------------------------------------



 



described in Section 4.4 on or before the third (3rd) Business Day prior to the
Initial Funding Date, the Revolving Loans made on the Initial Funding Date may
be Eurodollar Rate Loans. Revolving Loans made after the Initial Funding Date
shall be, at the option of the Borrower, selected in accordance with
Section 2.9, either Floating Rate Loans or Eurodollar Rate Loans. On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Revolving Loans. Each Advance under this Section 2.1 shall
consist of Revolving Loans made by each Lender ratably in proportion to such
Lender’s respective Pro Rata Share.
     (c) Borrowing/Election Notice; Making of Revolving Loans. The Borrower
shall deliver to the Administrative Agent a Borrowing/Election Notice, signed by
it, in accordance with the terms of Section 2.7. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission, of the requested Revolving Loan. Each Lender shall
make available its Revolving Loan in accordance with the terms of Section 2.6.
The Administrative Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s office in
Chicago, Illinois on the applicable Borrowing Date and shall disburse such
proceeds in accordance with the Borrower’s disbursement instructions set forth
in such Borrowing/Election Notice. The failure of any Lender to deposit the
amount described above with the Administrative Agent on the applicable Borrowing
Date shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
     2.2 Swing Line Loans. (A) Amount of Swing Line Loans. Upon the satisfaction
of the conditions precedent set forth in Section 5.1 and 5.2, as applicable,
from and including the Initial Funding Date and prior to the Termination Date,
the Swing Line Bank may, in its discretion, on the terms and conditions set
forth in this Agreement, make swing line loans to the Borrower from time to
time, in Dollars, in an amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively, the “Swing Line Loans”);
provided, however, at no time shall the Revolving Credit Obligations exceed the
Aggregate Revolving Loan Commitment; and provided, further, that at no time
shall the sum of (a) the outstanding amount of the Swing Line Bank’s Pro Rata
Share of the Swing Line Loans, plus (b) the outstanding amount of Revolving
Loans made by the Swing Line Bank pursuant to Section 2.1, exceed the Swing Line
Bank’s Revolving Loan Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Termination Date.
     (B) Borrowing/Election Notice for Swing Line Loans. The Borrower shall
deliver to the Administrative Agent and the Swing Line Bank a Borrowing/Election
Notice, signed by it, not later than noon (Chicago time) on the Borrowing Date
of each Swing Line Loan, specifying (i) the applicable Borrowing Date (which
date shall be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.

30



--------------------------------------------------------------------------------



 



     (C) Making of Swing Line Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.2(B) in respect of Swing Line Loans,
the Swing Line Bank may, in its sole discretion make available its Swing Line
Loan, in funds immediately available to the Administrative Agent at its address
specified pursuant to Article XIV. The Administrative Agent will promptly make
the funds so received from the Swing Line Bank available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.
     (D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans or, in a minimum
amount of $500,000 and increments of $100,000 in excess thereof, any portion of
the outstanding Swing Line Loans, upon notice to the Administrative Agent and
the Swing Line Bank. In addition, the Administrative Agent (i) may at any time
in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, in the event the Borrower shall not have otherwise repaid such Loan,
on the fifth (5th) Business Day after the Borrowing Date of any Swing Line Loan,
require each Lender (including the Swing Line Bank) to make a Revolving Loan in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan, for the
purpose of repaying such Swing Line Loan. The making of such Revolving Loans by
the Lenders shall discharge the Borrower’s obligation under the first sentence
of this Section 2.2(D) and such failure to pay shall not constitute a Default by
the Borrower. Promptly following receipt of notice pursuant to this
Section 2.2(D) from the Administrative Agent, each Lender shall make available
its required Revolving Loan or Revolving Loans, in funds immediately available
to the Administrative Agent at its address specified pursuant to Article XIV.
Revolving Loans made pursuant to this Section 2.2(D) shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to
the other conditions and limitations therein set forth and set forth in this
Article II. Unless a Lender shall have notified the Swing Line Bank, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 5.1 and 5.2, as applicable, had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.2(D) to
repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this
Section 2.2(D), such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of

31



--------------------------------------------------------------------------------



 



demand and ending on the date such amount is received. On the Termination Date,
the Borrower shall repay in full the outstanding principal balance of the Swing
Line Loans.
     2.3 Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans shall be Floating Rate Loans at all times or shall bear interest at such
other rate as may be agreed to between the Borrower and the Swing Line Bank at
the time of the making of any such Swing Line Loan. The Revolving Loans may be
Floating Rate Advances or Eurodollar Rate Advances, or a combination thereof,
selected by the Borrower in accordance with Section 2.9. The Borrower may
select, in accordance with Section 2.9, rate options and Interest Periods
applicable to the Revolving Loans; provided that there shall be no more than
eight (8) Interest Periods in effect with respect to all of the Loans at any
time.
     2.4 Optional Payments. The Borrower may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof. Eurodollar Rate Advances may be voluntarily repaid
or prepaid prior to the last day of the applicable Interest Period, subject to
the indemnification provisions contained in Section 4.4, provided, that the
Borrower may not so prepay Eurodollar Rate Advances unless it shall have
provided at least three (3) Business Days’ prior written notice to the
Administrative Agent of such prepayment and provided, further, that optional
prepayments of Eurodollar Rate Advances made pursuant to Section 2.1 shall be
for the entire amount of the outstanding Eurodollar Rate Advance.
     2.5 Reduction of Revolving Loan Commitments; Expansion Option.
     (A) Reduction of Revolving Loan Commitments. The Borrower may permanently
reduce the Aggregate Revolving Loan Commitment in whole, or in part ratably
among the Lenders, in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess of that amount (unless the Aggregate Revolving
Loan Commitment is reduced in whole), upon at least three (3) Business Days’
prior written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
Facility Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder and all accrued Facility Fees
shall be payable upon any reduction of the Aggregate Revolving Loan Commitment
on the amount so reduced.
     (B) Expansion Option.
     (i) The Borrower may from time to time elect to increase the Aggregate
Revolving Loan Commitment or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum amounts of $50,000,000 and
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of such increases in the Aggregate Revolving Loan Commitment and all such
Incremental Term Loans does not exceed $300,000,000. The Borrower may arrange
for any such increase or tranche to be provided by one or more existing Lenders
(each existing Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”),

32



--------------------------------------------------------------------------------



 



or by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
increase their existing Revolving Loan Commitments, or to participate in such
Incremental Term Loans, or extend Revolving Loan Commitments, as the case may
be; provided that (i) each Augmenting Lender, shall be subject to the approval
of the Borrower and the Administrative Agent and, in the case of an increase to
the Aggregate Revolving Loan Commitments, JPMorgan in its capacity as an Issuing
Bank (which consent shall not be unreasonably withheld or delayed), and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit F-1 hereto (each, an
“Increasing Lender Supplement”), and (y) in the case of an Augmenting Lender,
the Borrower and such Augmenting Lender execute an agreement substantially in
the form of Exhibit F-2 hereto (each, an “Augmenting Lender Supplement”). No
consent of any Lender (other than the Lenders participating in the increase to
the Aggregate Revolving Loan Commitment or any Incremental Term Loan) shall be
required for any increase in Revolving Loan Commitments or Incremental Term Loan
pursuant to this Section 2.5(B)(i). Increases in and new Revolving Loan
Commitments and Incremental Term Loans created pursuant to this Section
2.5(B)(i) shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Aggregate Revolving Loan Commitment (or in the
Revolving Loan Commitment of any Lender) or tranche of Incremental Term Loans
shall become effective under this paragraph unless:
     (1) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (1) the conditions set forth in paragraphs (i) and
(ii) of Section 5.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an Authorized Officer of the Borrower and (2) the Borrower
shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 7.4 as if (x) in
the case of any Incremental Term Loan, such Incremental Term Loans had been
outstanding on the last day of the most recent fiscal quarter for which
financial statements are available for testing compliance therewith or (y) in
the case of any increased Revolving Loan Commitments, all Revolving Loans
available under the Aggregate Revolving Loan Commitment, including any such
increased Revolving Loan Commitments, had been outstanding on the last day of
the most recent fiscal quarter for which financial statements are available for
testing compliance therewith, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower, and
     (2) the Administrative Agent shall have received documents consistent with
those delivered pursuant to Section 5.1 as to the corporate power and authority
of the Borrower to borrow hereunder after giving effect to such increase
(including, without limitation, opinions of counsel for the Borrower and the
Subsidiary Guarantors in form and substance reasonably satisfactory to the
Administrative Agent).
     (ii) On the effective date of any increase in the Revolving Loan
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available

33



--------------------------------------------------------------------------------



 



funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal such Lender’s Pro Rata Share of Revolving Credit Availability at such
time, and (ii) except in the case of any Incremental Term Loans, the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Loan Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a Borrowing/Election Notice delivered by the
Borrower in accordance with the requirements of Section 2.7). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Rate Loan, shall be subject to
indemnification by the applicable Borrowers pursuant to the provisions of
Section 4.4 if the deemed payment occurs other than on the last day of the
related Interest Periods.
     (iii) Any tranche of Incremental Term Loans (a) shall rank pari passu in
right of payment with the Revolving Loans, (b) shall not mature earlier than the
Termination Date, (c) shall not have a shorter weighted average life to maturity
than the Revolving Loans, and (d) shall be treated substantially the same as
(and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Termination Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Termination Date and (ii) the Incremental Term
Loans may be priced differently than the Revolving Loans. Incremental Term Loans
may be made hereunder pursuant to an amendment or an amendment and restatement
(an “Incremental Term Loan Amendment”) of this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.5(B). Nothing contained in this Section 2.5(B)
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Loan Commitment hereunder, or provide
Incremental Term Loans, at any time.
     2.6 Method of Borrowing. Not later than 2:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan, in
immediately available funds, to the Administrative Agent at its address
specified pursuant to Article XIV. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.
     2.7 Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in
substantially the form of Exhibit B hereto (a “Borrowing/Election Notice”) not
later than 11:00 a.m. (Chicago time) (a) on or before the Borrowing Date of each
Floating Rate Advance and (b) three (3) Business Days before the

34



--------------------------------------------------------------------------------



 



Borrowing Date for each Eurodollar Rate Advance specifying: (i) the Borrowing
Date (which shall be a Business Day) of such Advance; (ii) the aggregate amount
of such Advance; (iii) the Type of Advance selected; and (iv) in the case of
each Eurodollar Rate Advance, the Interest Period applicable thereto; provided,
however, that with respect to the borrowing on the Initial Funding Date, such
notice shall be delivered in accordance with the terms of Section 2.1(b) and
shall be accompanied by the documentation specified in such Section, if
applicable. The Borrower shall select Interest Periods so that, to the best of
the Borrower’s knowledge, it will not be necessary to prepay all or any portion
of any Eurodollar Rate Advance prior to the last day of the applicable Interest
Period in order to make mandatory prepayments as required pursuant to the terms
hereof. Each Floating Rate Advance and all Obligations other than Loans shall
bear interest from and including the date of the making of such Advance, in the
case of Floating Rate Advances, and the date such Obligation is due and owing in
the case of such other Obligations, to (but not including) the date of repayment
thereof at the Alternate Base Rate, changing when and as such Alternate Base
Rate changes. Changes in the rate of interest on that portion of the Loans
maintained as Floating Rate Loans will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Rate Advance, changing
when and as the Applicable Margin changes. Changes in the rate of interest on
that portion of the Loans maintained as Eurodollar Rate Advances will take
effect simultaneously with each change in the Applicable Margin.
     2.8 Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof);
provided, however, that any Floating Rate Advance may be in the amount of the
unused Aggregate Revolving Loan Commitment.
     2.9 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
     (A) Right to Convert. The Borrower may elect from time to time, subject to
the provisions of Section 2.3, this Section 2.9 and Section 5.2 to convert all
or any part of a Loan of any Type into any other Type or Types of Loans;
provided that any conversion of any Eurodollar Rate Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto.
     (B) Automatic Conversion and Continuation. Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
repaid or converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall
continue as Eurodollar Rate Loans until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

35



--------------------------------------------------------------------------------



 



     (C) No Conversion Post-Default. Notwithstanding anything to the contrary
contained in Section 2.9(A) or Section 2.9(B), no Loan may be converted into or
continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.
     (D) Borrowing/Election Notice. The Borrower shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the
date of the requested conversion or continuation, specifying: (i) the requested
date (which shall be a Business Day) of such conversion or continuation;
(ii) the amount and Type of the Loan to be converted or continued; and (iii) the
amount of Eurodollar Rate Loan(s) into which such Loan is to be converted or
continued, and the duration of the Interest Period applicable thereto.
     2.10 Default Rate. After the occurrence and during the continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower declare that, (a) the interest rate(s) applicable to
the Obligations (other than Eurodollar Rate Advances, Letter of Credit fees
under Section 3.8(i) and Facility Fees) shall be equal to the Alternate Base
Rate, changing as and when the Alternate Base Rate changes, or, for Eurodollar
Rate Advances, the then highest Eurodollar Rate (utilizing the highest
Applicable Margin in effect from time to time), in each case, plus two percent
(2.00%) per annum for all Loans and other Obligations, (b) the fees payable
under Section 3.8(i) with respect to Letters of Credit shall be calculated using
the highest Applicable L/C Fee Percentage plus two percent (2.00%) per annum and
(c) the Facility Fees shall be calculated using the highest Applicable Facility
Fee Percentage; provided, that after the occurrence and during the continuance
of a Default under Sections 8.1(F), (G) or (I), the interest rate described in
clause (a) above, the Letter of Credit Fee described in clause (b) above and the
Facility Fee described in clause (c) above shall be applicable without any
election or action on the part of the Administrative Agent or any other Lender.
     2.11 Method of Payment. All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof). Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds which the Administrative Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with JPMorgan for each payment of principal, interest, fees,
commissions and L/C Obligations as it becomes due hereunder. Each reference to
the Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each Issuing Bank, in the case of payments required to
be made by the Borrower to such Issuing Bank pursuant to Article III.

36



--------------------------------------------------------------------------------



 



     2.12 Evidence of Debt; Noteless Agreement.
     (A) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (B) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (iii) the original stated amount of each Letter of Credit
and the amount of the L/C Obligations outstanding at any time and (iv) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
     (C) The entries made in the accounts maintained pursuant to clauses (A) and
(B) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.
     (D) Any Lender may request that its Loans be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note for such Loans payable to the order of such Lender and
in a form approved by the Administrative Agent in its reasonable discretion and
consistent with the terms of this Agreement. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (prior to any
assignment pursuant to Section 13.3) be represented by one or more promissory
notes in such form, payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (A) and (B) above.
     2.13 Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Borrower, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders with respect to such telephonic notice shall govern absent
manifest error. In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic Borrowing/Election Notices, such
recordings will be made available to the Borrower upon the Borrower’s request
therefor.

37



--------------------------------------------------------------------------------



 



     2.14 Promise to Pay; Interest and Facility Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts.
     (A) Promise to Pay. The Borrower unconditionally promises to pay when due
the principal amount of each Loan and all other Obligations incurred by it, and
to pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
     (B) Interest Payment Dates. Interest accrued on each Floating Rate Loan
shall be payable on each Payment Date, commencing with the first such date to
occur after the date hereof and on any date on which such Floating Rate Loan is
prepaid, whether by acceleration or otherwise and at maturity. Interest accrued
on each Eurodollar Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such day following the incurrence of such Obligation, (ii) upon
repayment thereof in full or in part, and (iii) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).
     (C) Facility Fees and Administrative Agent’s and Arrangers’ Fees.
     (i) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders in accordance with their Pro Rata Shares, from and after the Closing
Date until the Termination Date, a facility fee (the “Facility Fee”) accruing at
the per annum rate of the then Applicable Facility Fee Percentage, on the
Aggregate Revolving Loan Commitment (whether used or unused). All such Facility
Fees payable under this clause (C)(i) shall be payable quarterly in arrears on
each Payment Date occurring after the Closing Date (with the first such payment
being calculated for the period from the Closing Date and ending on June 30,
2011), and on the Termination Date.
     (ii) The Borrower shall pay to the Administrative Agent for the sole
account of the Administrative Agent, the fees payable at the times and in the
amounts separately agreed.
     (D) Interest and Fee Basis; Applicable Margin, Applicable Facility Fee
Percentage and Applicable L/C Fee Percentage.
     (i) Interest accrued on Eurodollar Rate Advances, fees payable with respect
to Letters of Credit and Facility Fees shall be calculated for actual days
elapsed on the basis of a year of 360 days, and interest accrued on Floating
Rate Advances and Swing Line Loans where the basis for calculation is the
Alternate Base Rate shall be calculated for actual days elapsed on the basis of
a year of 365, or when appropriate 366, days. Interest shall be payable for the
day an Obligation is incurred but not for the day of any payment on the amount
paid if payment is received prior to 2:00 p.m. (Chicago time) at the place of
payment. If any payment of principal of or interest on a Loan or any payment of
any other Obligations shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day

38



--------------------------------------------------------------------------------



 



and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
     (ii) The Applicable Margin, Applicable Facility Fee Percentage and
Applicable L/C Fee Percentage shall be determined from time to time by reference
to the Pricing Schedule on the basis of the then applicable ratio of (i) the sum
of all Indebtedness of the Borrower and its Subsidiaries to (ii) EBITDA (such
ratio, the “Leverage Ratio”), as described in such Pricing Schedule. For
purposes of such Pricing Schedule, the Leverage Ratio shall be calculated as of
the last day of each fiscal quarter based upon (a) for Indebtedness,
Indebtedness as of the last day of each such fiscal quarter; and (b) for EBITDA,
the actual amount for the four-quarter period ending on such day, calculated,
with respect to Permitted Acquisitions, on a pro forma basis using unadjusted
historical audited and reviewed unaudited financial statements obtained from the
seller (with the EBITDA component thereof broken down by fiscal quarter in the
Borrower’s reasonable judgment).
     2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Increasing Lender Supplement,
Augmenting Lender Supplement, Borrowing/Election Notice, repayment notice and
issuance of Letter of Credit notice received by it hereunder. The Administrative
Agent will notify each Lender of the interest rate applicable to each Eurodollar
Rate Loan promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.
     2.16 Lending Installations. Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Subject to the provisions of Section 4.6, each
Lender may, by written or facsimile notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments and/or payments of L/C Obligations are to
be made.
     2.17 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such

39



--------------------------------------------------------------------------------



 



day or (ii) in the case of payment by the Borrower, the interest rate applicable
to the relevant Loan.
     2.18 Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until all
of the Obligations (other than contingent indemnity obligations) shall have been
fully and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash), all financing arrangements among the Borrower
and the Lenders under or in connection with this Agreement and the other Loan
Documents shall have been terminated and all of the Letters of Credit shall have
expired, been canceled or terminated, all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.
     2.19 Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (i) become a Defaulting Lender, (ii) requested compensation
from the Borrower under Sections 4.1, 4.2 or 4.5 to recover Taxes, Other Taxes
or other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders, (iii) delivered a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurodollar Rate Loans to the
Borrower for reasons not generally applicable to the other Lenders or (iv) has
invoked Section 10.2, then, in any such case, the Borrower or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Borrower and a copy to the
Borrower in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign five (5) Business Days after the date of such demand, to one
or more financial institutions that comply with the provisions of Section 13.3
which the Borrower or the Administrative Agent, as the case may be, shall have
engaged for such purpose (“Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Revolving Loan Commitment, all Loans owing
to it, all of its participation interests in existing Letters of Credit, and its
obligation to participate in additional Letters of Credit and Swing Line Loans
hereunder) in accordance with Section 13.3. The Administrative Agent agrees,
upon the occurrence of such events with respect to an Affected Lender and upon
the written request of the Borrower, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Administrative Agent is authorized to execute any Assignment and
Assumption as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 4.1, 4.2 and 4.5 with respect to such Affected
Lender and compensation payable under Section 2.14(C) in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.1, 4.2, 4.4, 4.5 and 10.7, as well as to
any fees accrued for its account hereunder and not yet paid, and shall continue
to be obligated under Article XI with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced. Upon the

40



--------------------------------------------------------------------------------



 



replacement of any Affected Lender pursuant to this Section 2.19, the provisions
of Section 9.2 shall continue to apply with respect to Loans which are then
outstanding with respect to which the Affected Lender has become a Defaulting
Lender.
ARTICLE III: THE LETTER OF CREDIT FACILITY
     3.1 Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower through such Issuing
Bank’s branches as it and the Borrower may jointly agree, one or more standby
Letters of Credit denominated in Dollars in accordance with this Article III,
from time to time during the period, commencing on the Initial Funding Date and
ending on the fifth (5th) Business Day prior to the Revolving Loan Termination
Date.
     3.2 Transitional Letters of Credit. Schedule 3.2 contains a schedule of
certain letters of credit issued for the account of the Borrower prior to the
Initial Funding Date (the “Transitional Letters of Credit”), all of which have
been issued pursuant to the Existing Credit Agreement. Subject to the
satisfaction of the conditions contained in Sections 5.1 and 5.2, from and after
the Initial Funding Date such letters of credit shall be deemed to be Letters of
Credit issued by an Issuing Bank pursuant to this Article III for all purposes
hereunder. For purposes of clarification, each term or provision applicable to
the issuance of a Letter of Credit (including conditions applicable thereto)
shall be deemed to include the deemed issuance of the Transitional Letters of
Credit on the Initial Funding Date.
     3.3 Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
     (i) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (a) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, or (b) the aggregate outstanding amount of the L/C
Obligations would exceed $25,000,000; or
     (ii) issue any Letter of Credit which has an expiration date later than the
date which is the earlier of (a) one (1) year after the date of issuance thereof
or (b) five (5) Business Days immediately preceding the Revolving Loan
Termination Date; provided that (1) any Letter of Credit with a one-year tenor
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (b) above) and (2) a
Letter of Credit may expire up to one year beyond the Revolving Loan Termination
Date so long as the Borrower cash collateralizes 105% of the face amount of such
Letter of Credit no later than thirty (30) days prior to the Revolving Loan
Termination Date.
     3.4 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of any Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:
     (i) the Borrower shall have delivered to such Issuing Bank (with copies
delivered simultaneously to the Administrative Agent) at such times and in such
manner

41



--------------------------------------------------------------------------------



 



as such Issuing Bank may reasonably prescribe, a request for issuance of such
Letter of Credit in substantially the form of Exhibit C hereto, duly executed
applications for such Letter of Credit, and such other documents, instructions
and agreements as may be required pursuant to the terms thereof (all such
applications, documents, instructions, and agreements being referred to herein
as the “L/C Documents”), and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuing Bank as to form and content; and
     (ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit and no law, rule
or regulation applicable to such Issuing Bank and no request or directive
(whether or not having the force of law) from a Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit.
     3.5 Procedure for Issuance of Letters of Credit. (a) Subject to the terms
and conditions of this Article III and provided that the applicable conditions
set forth in Sections 5.1 and 5.2 hereof have been satisfied, the applicable
Issuing Bank shall, on the requested date, issue a Letter of Credit on behalf of
the Borrower in accordance with such Issuing Bank’s usual and customary business
practices and, in this connection, such Issuing Bank may assume that the
applicable conditions set forth in Section 5.2 hereof have been satisfied unless
it shall have received notice to the contrary from the Administrative Agent or a
Lender or has knowledge that the applicable conditions have not been met.
     (b) Immediately upon such issuance, the applicable Issuing Bank shall give
the Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.
     (c) The applicable Issuing Bank shall not extend (including as a result of
any evergreen provision) or amend any Letter of Credit unless the requirements
of this Section 3.5 are met as though a new Letter of Credit was being requested
and issued.
     3.6 Letter of Credit Participation. On the date of this Agreement, with
respect to the Transitional Letters of Credit, and immediately upon the issuance
of each additional Letter of Credit hereunder, each Lender with a Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from each Issuing Bank an undivided interest and participation in
and to each Letter of Credit, the obligations of the Borrower in respect
thereof, and the liability of the applicable Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Lender’s Pro Rata Share.
If the Borrower fails at any time to repay a Reimbursement Obligation pursuant
to Section 3.7, promptly following receipt of notice from the Administrative
Agent or the applicable Issuing Bank, each Lender shall make payment to the
Administrative Agent, for the account of the applicable Issuing Bank, in
immediately available funds in an amount equal to such Lender’s Pro Rata Share
of the amount of any unreimbursed payment of an L/C Draft or other draw under a
Letter of Credit. The obligation of each Lender to reimburse the applicable
Issuing Bank under this Section 3.6 shall be unconditional,

42



--------------------------------------------------------------------------------



 



continuing, irrevocable and absolute. In the event that any Lender fails to make
payment to the Administrative Agent of any amount due under this Section 3.6,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Administrative Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.
     3.7 Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Lenders, the amount of each advance drawn under or pursuant
to a Letter of Credit or an L/C Draft related thereto (such obligation of the
Borrower to reimburse the Administrative Agent for an advance made under a
Letter of Credit or L/C Draft being hereinafter referred to as a “Reimbursement
Obligation” with respect to such Letter of Credit or L/C Draft), each such
reimbursement to be made by the Borrower no later than the Business Day on which
the applicable Issuing Bank makes payment of each such L/C Draft or, in the case
of any other draw on a Letter of Credit, the date specified in the demand of the
applicable Issuing Bank. If the Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.7, such failure shall not
constitute a Default if the Revolving Credit Obligations do not, and after
making Revolving Loans in repayment of such Reimbursement Obligation would not,
exceed the Aggregate Revolving Loan Commitments and the conditions set forth in
Sections 5.2(i) and (ii) have been satisfied, and the Borrower shall be deemed
to have elected to borrow Revolving Loans from the Lenders, as of the date of
the advance giving rise to the Reimbursement Obligation, equal in amount to the
amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall be
made as of the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans. Such
Revolving Loans shall constitute a Floating Rate Advance, the proceeds of which
Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, the Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance.
     3.8 Letter of Credit Fees. The Borrower agrees to pay:
     (i) quarterly, in arrears, to the Administrative Agent for the ratable
benefit of the Lenders, except as set forth in Section 9.2, a letter of credit
fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding face amount available for drawing under all standby
Letters of Credit;
     (ii) quarterly, in arrears, to the applicable Issuing Bank, a letter of
credit fronting fee in an amount or at a rate per annum to be negotiated by the
Borrower and the applicable Issuing Bank at the time of issuance of each standby
Letter of Credit on the average daily outstanding face amount available for
drawing under all Letters of Credit issued by such Issuing Bank; and

43



--------------------------------------------------------------------------------



 



     (iii) to the applicable Issuing Bank, all customary fees and other
issuance, amendment, cancellation, document examination, negotiation, transfer
and presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Bank with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.
     3.9 Issuing Bank Reporting Requirements. Upon the request of any Lender,
each Issuing Bank shall furnish to such Lender copies of any Letter of Credit
and any application for or reimbursement agreement with respect to a Letter of
Credit to which such Issuing Bank is party.
     3.10 Indemnification; Exoneration. In addition to amounts payable as
elsewhere provided in this Article III, the Borrower hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, each Issuing Bank and
each Lender from and against any and all liabilities and costs which the
Administrative Agent, such Issuing Bank or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than, in the case of such Issuing Bank, as a result of its gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of such Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
     (B) As among the Borrower, the Lenders, the Administrative Agent and each
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.

44



--------------------------------------------------------------------------------



 



     (C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put such Issuing Bank, the Administrative Agent or any Lender
under any resulting liability to the Borrower or relieve the Borrower of any of
its obligations hereunder to any such Person.
     (D) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
     3.11 Cash Collateral. Notwithstanding anything to the contrary herein or in
any application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Borrower shall, upon the Administrative Agent’s
demand, deliver to the Administrative Agent for the benefit of the Lenders and
the Issuing Banks, cash, or other collateral of a type satisfactory to the
Required Lenders, having a value, as determined by such Lenders, equal to 105%
of the aggregate outstanding L/C Obligations. In addition, but without
duplication of amounts deposited pursuant to the foregoing sentence, if the
Revolving Credit Availability is at any time less than the amount of contingent
L/C Obligations outstanding at any time, the Borrower shall deposit cash
collateral with the Administrative Agent in an amount equal to 105% of the
amount by which such L/C Obligations exceed such Revolving Credit Availability.
Any such collateral shall be held by the Administrative Agent in a separate
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by the Administrative
Agent for the benefit of the Lenders and the Issuing Banks as collateral
security for the Borrower’s obligations in respect of this Agreement and each of
the Letters of Credit and L/C Drafts. Such amounts shall be applied to reimburse
the Issuing Banks for drawings or payments under or pursuant to Letters of
Credit or L/C Drafts, or if no such reimbursement is required, to payment of
such of the other Obligations as the Administrative Agent shall determine. If no
Default shall be continuing, amounts remaining in any cash collateral account
established pursuant to this Section 3.11 which are not to be applied to
reimburse the Issuing Banks for amounts actually paid or to be paid by the
Issuing Banks in respect of a Letter of Credit or L/C Draft, shall be returned
promptly to the Borrower (after deduction of the Administrative Agent’s
reasonable out-of-pocket expenses incurred in connection with such cash
collateral account) as the Letters of Credit expire.
ARTICLE IV: YIELD PROTECTION; TAXES
     4.1 Yield Protection. If any Change in Law:
     (i) subjects any Lender, any applicable Lending Installation, any Issuing
Bank or the Administrative Agent to any taxes, duties, levies, imposts,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Taxes, (B) Excluded
Taxes or (C) Other Taxes), or

45



--------------------------------------------------------------------------------



 



     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuing Bank (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Rate Advances), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender, any applicable Lending Installation or any Issuing Bank of
making, funding or maintaining its Loans or L/C Interests or reduces any amount
receivable by any Lender, any applicable Lending Installation or any Issuing
Bank in connection with its Loans or L/C Interests, or requires any Lender, any
applicable Lending Installation or any Issuing Bank to make any payment
calculated by reference to the amount of Loans or L/C Interests held or interest
received by it, by an amount deemed material by such Lender or such Issuing
Bank, as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender,
applicable Lending Installation, such Issuing Bank or the Administrative Agent
of making or maintaining its Loans, L/C Interests or Revolving Loan Commitment
or to reduce the return received by such Lender, applicable Lending
Installation, such Issuing Bank or the Administrative Agent in connection with
such Loans, L/C Interests or Revolving Loan Commitment, then, within fifteen
(15) days of demand by such Person, the Borrower shall pay such Person such
additional amount or amounts as will compensate such Person for such increased
cost or reduction in amount received.
     Notwithstanding the foregoing provisions of this Section 4.1, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.1 within ninety (90) days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is ninety (90) days before the date on which
such Lender notifies the Borrower of such event or circumstance.
     4.2 Changes in Capital Adequacy Regulations. If any Lender or any Issuing
Bank determines that any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
     4.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders

46



--------------------------------------------------------------------------------



 



determine that (i) deposits of a type and maturity appropriate to match fund
Eurodollar Rate Advances are not available or (ii) the interest rate applicable
to Eurodollar Rate Advances does not accurately reflect the cost of making or
maintaining Eurodollar Rate Advances, then the Administrative Agent shall
suspend the availability of Eurodollar Rate Advances and require any affected
Eurodollar Rate Advances to be repaid or converted to Floating Rate Advances,
subject to the payment of any funding indemnification amounts required by
Section 4.4.
     4.4 Funding Indemnification. If any payment of a Eurodollar Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Rate
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, or a Eurodollar Rate Advance is assigned other than
on the last day of an Interest Period therefor as a result of a request of the
Borrower pursuant to Section 2.19, the Borrower will indemnify each Lender for
any loss or cost incurred by it resulting therefrom (excluding loss of margin),
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Rate Advance.
     4.5 Taxes.
     (i) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any of the other Loan Documents shall be
made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any Issuing Bank or the Administrative
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.5) such Lender, such Issuing Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within thirty (30) days after such payment is made. Such Lender,
such Issuing Bank or the Administrative Agent, as the case may be, shall
promptly reimburse the Borrower for such payments to the extent such Lender,
such Issuing Bank or the Administrative Agent receives actual knowledge that it
has received any tax credit or other benefit in connection with such tax
payments and that such tax credit or benefit is clearly attributable to this
Agreement.
     (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any
promissory note issued hereunder or from the execution or delivery of, or
otherwise with respect to, this Agreement or any promissory note issued
hereunder or any other Loan Document (“Other Taxes”).
     (iii) The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within

47



--------------------------------------------------------------------------------



 



thirty (30) days of the date the Administrative Agent or such Lender makes
demand therefor pursuant to Section 4.6.
     (iv) Each Lender that is not incorporated or organized under the laws of
the United States of America or a state thereof (each a “Non-U.S. Lender”)
agrees that it will, not less than ten (10) Business Days after the date of this
Agreement, or, if later, the date on which such Non-U.S. Lender becomes a party
hereto, deliver to each of the Borrower and the Administrative Agent a United
States Internal Revenue Form W-8, certifying that it is entitled to an exemption
from United States withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.
     (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request (without cost to the
Borrower) to assist such Non-U.S. Lender to recover such Taxes.
     (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any promissory
note issued hereunder pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
     (vii) Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes, Excluded Taxes or Other Taxes (but, in the
case of any Taxes or Other Taxes, only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes or Other Taxes and
without limiting the obligation of the Borrower to do so) attributable to such
Lender or Issuing Bank that are paid or payable by the Administrative Agent in
connection with any Loan Documents and any reasonable expenses arising therefrom
or with

48



--------------------------------------------------------------------------------



 



respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 4.5(vii) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender or Issuing Bank a certificate stating
the amount so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
     (viii) If a payment made to a Lender under this Agreement would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 4.5(viii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
     4.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of
Eurodollar Rate Advances under Section 4.3, so long as such designation is not,
in the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under
Section 4.1, 4.2, 4.4 or 4.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Rate Loan shall be calculated as though each Lender
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not, and without regard to loss of margin. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of
the Obligations, termination of the Letters of Credit and termination of this
Agreement.
ARTICLE V: CONDITIONS PRECEDENT
     5.1 Initial Advances and Letters of Credit. The Lenders shall not be
required to make the initial Loans or issue any Letters of Credit (including the
deemed issuance of the Transitional Letters of Credit) unless:
     (A) the Borrower has furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent and the Lenders:

49



--------------------------------------------------------------------------------



 



     (1) Copies of the Certificate of Incorporation of the Borrower and each of
the Subsidiary Guarantors (collectively, the “Loan Parties”), together with all
amendments and a certificate of good standing, both certified by the appropriate
governmental officer in its jurisdiction of incorporation;
     (2) Copies, certified by the Secretary or Assistant Secretary of each of
the Loan Parties, of its By-Laws and of its Board of Directors’ resolutions
authorizing the execution of the Loan Documents entered into by it;
     (3) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign the Loan Documents and the officers of the Borrower
authorized to make borrowings hereunder, upon which certificate the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower;
     (4) A certificate, in form and substance satisfactory to the Administrative
Agent signed by the treasurer of the Borrower, stating that on the Initial
Funding Date (both before and after giving effect to any proposed Loan to be
made and/or Letter of Credit to be issued thereon), all of the representations
in this Agreement are true and correct in all material respects and no Default
or Unmatured Default has occurred and is continuing;
     (5) The written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders, in substantially the form attached hereto
as Exhibit E and containing assumptions and qualifications acceptable to the
Administrative Agent and the Lenders;
     (6) Either a counterpart signed on behalf of each Loan Party or written
evidence satisfactory to the Administrative Agent (which may include facsimile
or electronic transmission of a signed signature page of such Loan Party) that
each Loan Party has signed a counterpart of each Loan Document to which it is a
party, including, without limitation, the Subsidiary Guaranty and such other
Loan Documents as the Administrative Agent or its counsel may have reasonably
requested; and
     (7) Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, the
Subsidiary Guaranty, opinions of counsel, an officer’s no-default certificate
and each other instrument, document, agreement, opinion and certificate listed
on the List of Closing Documents attached as Exhibit G to this Agreement.
     (B) (i) The Administrative Agent (for the benefit of itself and the other
parties entitled thereto) and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date (including fees
for the account of the Lenders), including (x) to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder, and (y) all accrued and unpaid
interest under the Existing Credit Agreement and all accrued and unpaid fees
under Sections 2.14(C)(i) and 3.8

50



--------------------------------------------------------------------------------



 



of the Existing Credit Agreement, (ii) each party hereto (including Departing
Lenders) shall have delivered either (x) a counterpart of this Agreement signed
on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement or, in the case of a Departing Lender, that such
Departing Lender has consented to the terms set forth in Section 1.3 hereof, and
(iii) the Departing Lenders shall have been repaid in full as contemplated by
Section 1.3 on the Closing Date, substantially concurrently with the
effectiveness hereof. Without limiting the foregoing, if, after giving effect to
the transactions contemplated hereby on the Closing Date (including, without
limitation, the reduction of the Aggregate Revolving Loan Commitment), the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment,
then the Borrower shall prepay Loans on the Closing Date in such amounts as
shall be necessary to eliminate such excess.
     5.2 Each Advance and Letter of Credit. The Lenders shall not be required to
make, convert or continue any Advance, or issue, amend, extend or renew any
Letter of Credit, unless on the applicable Borrowing Date, or in the case of a
Letter of Credit, the date on which the Letter of Credit is to be issued,
amended, extended or renewed, both before and after taking into account the
proposed borrowing, conversion or continuation or Letter of Credit:
     (i) There exists no Default or Unmatured Default;
     (ii) The representations and warranties contained in Article VI are true
and correct in all material respects as of such Borrowing Date or issuance date,
as applicable; and
     (iii) The Revolving Credit Obligations do not, and after making such
proposed Advance or issuing such Letter of Credit would not, exceed the
Aggregate Revolving Loan Commitment.
     Each Borrowing/Election Notice with respect to each such Advance and the
letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(i) and (ii) have been satisfied. Any Lender may
require a duly completed officer’s certificate in substantially the form of
Exhibit H hereto and/or a duly completed compliance certificate in substantially
the form of Exhibit I hereto as a condition to making an Advance.
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent and the Lenders to enter into
this Agreement and to make the Loans and the other financial accommodations to
the Borrower, and to issue the Letters of Credit described herein, the Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date and thereafter on each date as required by Sections 5.1
and 5.2:
     6.1 Organization; Corporate Powers. Each of the Borrower and each of its
Material Subsidiaries (i) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and is in good standing

51



--------------------------------------------------------------------------------



 



under the laws of each jurisdiction in which failure to be so qualified and in
good standing could reasonably be expected to have a Material Adverse Effect,
and (iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.
     6.2 Authority.
     (A) Each of the Borrower and each of its Subsidiaries has the requisite
power and authority to execute, deliver and perform each of the Loan Documents
which are to be executed by it or which have been executed by it as required by
this Agreement and the other Loan Documents and (ii) to file the Loan Documents,
if any, which must be filed by it or which have been filed by it as required by
this Agreement, the other Loan Documents or otherwise with any Governmental
Authority.
     (B) The execution, delivery, performance and filing, as the case may be, of
each of the Loan Documents which must be executed or filed by the Borrower or
any of its Subsidiaries or which have been executed or filed as required by this
Agreement, the other Loan Documents or otherwise and to which the Borrower or
any of its Subsidiaries is a party, and the consummation of the transactions
contemplated thereby, have been duly approved by the respective boards of
directors and, if necessary, the shareholders of the Borrower and its
Subsidiaries, and such approvals have not been rescinded. No other action or
proceedings on the part of the Borrower or its Subsidiaries are necessary to
consummate such transactions.
     (C) Each of the Loan Documents to which the Borrower or any of its
Subsidiaries is a party has been duly executed, delivered or filed, as the case
may be, by such party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including concepts of reasonableness, materiality, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (whether enforcement is sought by proceedings in equity
or at law)), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Section 5.1 without the prior written consent of the Required Lenders (or all
of the Lenders if required by Section 9.3), and the Borrower and its
Subsidiaries have performed and complied with all the material terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by the Borrower or its Subsidiaries on or before the
Initial Funding Date, and no unmatured default, default or breach of any
covenant by any such party exists thereunder.
     6.3 No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any of its
Subsidiaries is a party do not and will not (i) conflict with the certificate or
articles of incorporation or by-laws (or equivalent constituent documents) of
the Borrower or any of its Subsidiaries, (ii) constitute a tortious interference
with any Financing Facility or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Financing Facility, or require termination of any Financing Facility,
(iii) constitute a tortious interference with any such

52



--------------------------------------------------------------------------------



 



Contractual Obligation (other than the Financing Facilities) of any Person or
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of the Borrower or any of its Subsidiaries, or require termination of
any Contractual Obligation, except such interference, breach, default or
termination which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of the Borrower or any of its Subsidiaries, other than Liens permitted or
created by the Loan Documents, or (v) require any approval of the Borrower’s or
any of its Subsidiaries’ Board of Directors (or equivalent governing body) or
shareholders, as applicable, except such as have been obtained. Except as set
forth on Schedule 6.3 to this Agreement, the execution, delivery and performance
of each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by any Governmental
Authority, including under any Environmental Property Transfer Act, except
filings, consents or notices which have been made, obtained or given, or which,
if not made, obtained or given, individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     6.4 Financial Statements.
     The September 30, 2010 audited and the December 31, 2010 and March 31, 2011
quarterly unaudited consolidated financial statements of the Borrower and its
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
     6.5 No Material Adverse Change. Since September 30, 2010 (determined by
reference to the financial statements prepared with respect to the Borrower and
its Subsidiaries), there has occurred no change in the business, properties,
condition (financial or otherwise), performance, results of operations or
prospects of the Borrower, or the Borrower and its Subsidiaries taken as a whole
or any other event which has had or would reasonably be expected to have a
Material Adverse Effect.
     6.6 Taxes.
     (A) Tax Examinations. All deficiencies which have been asserted against the
Borrower or any of the Borrower’s Subsidiaries as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion by such taxing authority of a
material deficiency for any other year not so examined which has not been
reserved for in the Borrower’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles. Except as permitted
pursuant to Section 7.2(D), neither the Borrower nor any of the Borrower’s
Subsidiaries anticipates any material tax liability with respect to the years
which have not been closed pursuant to applicable law.

53



--------------------------------------------------------------------------------



 



     (B) Payment of Taxes. All tax returns and reports of the Borrower and its
Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Borrower has no knowledge of any proposed
tax assessment against the Borrower or any of its Subsidiaries that will have or
could reasonably be expected to have a Material Adverse Effect, except for any
such liability in respect of other members of the consolidated group of which
the Borrower previously was a member as a Subsidiary of Ralston Purina Company,
in respect of which and solely to the extent that (i) the Borrower is entitled
to be indemnified by Ralston Purina Company or its successors pursuant to that
certain Tax Sharing Agreement, dated as of April 1, 2000, between Ralston Purina
Company and the Borrower (as the same has been or may hereafter be amended or
otherwise modified) and (ii) the Borrower’s right to indemnification for such
liability is not being contested by Ralston Purina Company (or, if previously
contested, any such contest has not been resolved in favor of Ralston Purina
Company).
     6.7 Litigation; Loss Contingencies and Violations. There are no actions,
suits, proceedings, arbitrations or, to the knowledge of any member of the
Borrower’s Senior Management Team, investigations before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened against the Borrower, any of
its Subsidiaries or any property of any of them that (i) challenges the validity
or the enforceability of any material provision of the Loan Documents or
(ii) has had or could reasonably be expected to have a Material Adverse Effect
(other than as set forth on Schedule 6.7). There is no material loss contingency
within the meaning of Agreement Accounting Principles which has not been
reflected in the consolidated financial statements of the Borrower prepared and
delivered pursuant to Section 7.1(A) for the fiscal period during which such
material loss contingency was incurred. Neither the Borrower nor any of its
Subsidiaries is (A) in violation of any applicable Requirements of Law which
violation will have or could reasonably be expected to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or could
reasonably be expected to have a Material Adverse Effect.
     6.8 Subsidiaries. Schedule 6.8 to this Agreement (i) contains, as of the
Closing Date, a description of the corporate structure of the Borrower, its
Subsidiaries and any other Person in which the Borrower or any of its
Subsidiaries holds an Equity Interest in excess of 5%; and (ii) accurately sets
forth, as of the Closing Date, (A) the correct legal name, the jurisdiction of
incorporation or organization and the jurisdictions in which each of the
Borrower and the direct and indirect Subsidiaries of the Borrower are qualified
to transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of the Borrower and each of
its Subsidiaries and the owners of such shares (on a fully-diluted basis), (C) a
summary of the direct and indirect partnership, joint venture, or other Equity
Interests, if any, of the Borrower and each Subsidiary of the Borrower in any
Person that is not a corporation and (D) the federal tax identification number
of the Borrower and each Subsidiary Guarantor. After the formation or
acquisition of any New Subsidiary permitted under Section 7.3(F), if requested
by the Administrative Agent, the Borrower shall provide a supplement to

54



--------------------------------------------------------------------------------



 



Schedule 6.8 to this Agreement reflecting the addition of such New Subsidiary.
Except as disclosed on Schedule 6.8 (as so supplemented), none of the issued and
outstanding Capital Stock of the Borrower or any of its Subsidiaries is subject
to any vesting, redemption, or repurchase agreement, and there are no warrants
or options outstanding with respect to such Capital Stock. The outstanding
Capital Stock of the Borrower and each of its Subsidiaries is duly authorized,
validly issued, fully paid and nonassessable and the stock of the Borrower’s
Subsidiaries is not Margin Stock.
     6.9 ERISA. No Benefit Plan has failed to satisfy the “minimum funding
standard” (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums. As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan, other than any
Multiemployer Plan, was not less than the present value of benefit liabilities
thereunder (determined in accordance with the actuarial valuation assumptions
described therein) by an amount which could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any member of the Controlled
Group has (i) failed to make a required contribution or payment to a
Multiemployer Plan of a material amount or (ii) incurred a material complete or
partial withdrawal under Section 4203 or Section 4205 of ERISA from a
Multiemployer Plan. Neither the Borrower nor any member of the Controlled Group
has failed to make an installment or any other payment of a material amount
required under Section 412 of the Code on or before the due date for such
installment or other payment. Each Plan, Foreign Employee Benefit Plan and
Non-ERISA Commitment complies in all material respects in form, and has been
administered in all material respects in accordance with its terms and, in
accordance with all applicable laws and regulations, including but not limited
to ERISA and the Code. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Borrower or any of is Subsidiaries to
material liability. Neither the Borrower nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Borrower or any of its Subsidiaries to material liability. Neither
the Borrower nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by an amount which could reasonably be
expected to have a Material Adverse Effect. With respect to any Foreign Employee
Benefit Plan other than a Foreign Pension Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such plan is
maintained. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Borrower or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $50,000,000.
     6.10 Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any

55



--------------------------------------------------------------------------------



 



Lender in connection with the negotiation of, or compliance with, the Loan
Documents, the representations and warranties of the Borrower and its
Subsidiaries contained in the Loan Documents, and all certificates and documents
delivered to the Administrative Agent and the Lenders pursuant to the terms
thereof, taken as a whole, do not contain as of the date furnished any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.
     6.11 Securities Activities. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
     6.12 Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any Contractual Obligation or subject to any charter or other corporate
or similar restriction which individually or in the aggregate will have or could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect.
     6.13 Compliance with Laws. The Borrower and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
     6.14 Assets and Properties. The Borrower and each of its Subsidiaries has
legal title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.3(C). Substantially all of the assets and properties
owned by, leased to or used by the Borrower and/or each such Subsidiary of the
Borrower are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Borrower or such Subsidiary in and to any of such assets in a
manner that has had or could reasonably be expected to have a Material Adverse
Effect.
     6.15 Statutory Indebtedness Restrictions. Neither the Borrower nor any of
its Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.

56



--------------------------------------------------------------------------------



 



     6.16 Insurance. The insurance policies and programs in effect with respect
to the respective properties, assets, liabilities and business of the Borrower
and its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.
     6.17 Labor Matters. No attempt to organize the employees of the Borrower or
any of its Subsidiaries, and no labor disputes, strikes or walkouts affecting
the operations of the Borrower or any of its Subsidiaries, is pending, or, to
the Borrower’s knowledge, threatened, planned or contemplated, which has or
could reasonably be expected to have a Material Adverse Effect.
     6.18 Environmental Matters. (A) Except as disclosed on Schedule 6.18 to
this Agreement:
     (i) the operations of the Borrower and its Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;
     (ii) the Borrower and its Subsidiaries have all material permits, licenses
or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;
     (iii) neither the Borrower, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Borrower or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action; or (C) any material claims or liabilities arising from the Release or
threatened Release of a Contaminant into the environment;
     (iv) there is not now, nor to the Borrower’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Borrower or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material that would result in material remediation costs or material penalties
to the Borrower or any of its Subsidiaries; and
     (v) neither the Borrower nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
     (B) For purposes of this Section 6.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate with each other basis for liability under this Section 6.18, in excess
of $50,000,000.

57



--------------------------------------------------------------------------------



 



     6.19 Solvency. After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Initial Funding Date or each
such other date as Loans requested hereunder are made (or Letters of Credit are
issued), (ii) the other transactions contemplated by this Agreement and the
other Loan Documents and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Borrower is, and the Borrower and its
Subsidiaries taken as a whole are, Solvent.
     6.20 Benefits. Each of the Borrower and its Subsidiaries will benefit from
the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Borrower acknowledges that, but for
the agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
ARTICLE VII: COVENANTS
     The Borrower covenants and agrees that so long as any Revolving Loan
Commitments are outstanding and thereafter until all of the Obligations (other
than contingent indemnity obligations) shall have been fully and indefeasibly
paid and satisfied in cash, all financing arrangements among the Borrower and
the Lenders shall have been terminated and all of the Letters of Credit shall
have expired, been canceled or terminated, unless the Required Lenders shall
otherwise give prior written consent:
     7.1 Reporting. The Borrower shall:
     (A) Financial Reporting. Furnish to the Administrative Agent (with
sufficient copies for each of the Lenders, which the Administrative Agent shall
promptly deliver to the Lenders):
     (i) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer or treasurer of the
Borrower on behalf of the Borrower as fairly presenting the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with Agreement Accounting Principles, subject to normal
year-end audit adjustments and the absence of footnotes.
     (ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 7.4,

58



--------------------------------------------------------------------------------



 



and (b) an audit report on the consolidated financial statements (but not the
consolidating financial statements or schedules) listed in clause (a) hereof of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with Agreement Accounting
Principles and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.
     (iii) Officer’s Compliance Certificate. Together with each delivery of any
financial statements (a) pursuant to clauses (i) and (ii) of this
Section 7.1(A), an Officer’s Certificate from the chief financial officer or
treasurer of the Borrower, substantially in the form of Exhibit H attached
hereto and made a part hereof, stating that (x) the representations and
warranties of the Borrower contained in Article VI hereof shall have been true
and correct in all material respects as of the date of such Officer’s
Certificate and (y) as of the date of such Officer’s Certificate no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (b) pursuant to clauses (i) and (ii) of this
Section 7.1(A), a compliance certificate, substantially in the form of Exhibit I
attached hereto and made a part hereof, signed by the Borrower’s chief financial
officer or treasurer setting forth calculations for the period which demonstrate
compliance, when applicable, with the provisions of Section 7.2(K),
Sections 7.3(A) through (Q) and Section 7.4, and which calculate the Leverage
Ratio for purposes of determining the then Applicable Margin, Applicable
Facility Fee Percentage and Applicable L/C Fee Percentage.
     (B) Notice of Default and Adverse Developments. Promptly upon any of the
chief executive officer, chief operating officer, chief financial officer,
treasurer or controller of the Borrower obtaining actual knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement,
(ii) that any Person having the authority to give such a notice has given any
written notice to the Borrower or any Subsidiary of the Borrower or taken any
other action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), or (iii) that any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect
has occurred specifying (a) the nature and period of existence of any such
claimed default, Default, Unmatured Default, condition or event, (b) the notice
given or action taken by such Person in connection therewith, and (c) what
action the Borrower has taken, is taking and proposes to take with respect
thereto.
     (C) ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:
     (i) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of

59



--------------------------------------------------------------------------------



 



$25,000,000, a written statement of the chief financial officer or treasurer of
the Borrower describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;
     (ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and
     (iii) within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 7.1(C), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.
     (D) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Borrower to the holders of funded Material Indebtedness,
including, without limitation holders of Indebtedness under any Financing
Facility, pursuant to the terms of the agreements governing such Indebtedness,
such delivery to be made at the same time and by the same means as such notice
or other communication is delivered to such holders, and (ii) a copy of each
notice received by the Borrower from the holders of funded Material Indebtedness
who are authorized and/or have standing to deliver such notice pursuant to the
terms of such Indebtedness, such delivery to be made promptly after such notice
is received by Borrower.
     (E) Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of all financial statements, reports and notices,
if any, sent by the Borrower to its securities holders or filed with the
Commission by the Borrower, other than Reports on Form 8-K which contain only
information furnished pursuant to Item 12 thereof.
     (F) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Requirements of Law by the
Borrower or any of its Subsidiaries if, in either case, such notice or claim
relates to an event which could reasonably be

60



--------------------------------------------------------------------------------



 



expected to subject the Borrower and each of its Subsidiaries to liability
individually or in the aggregate in excess of $25,000,000.
     (G) New Permitted Financing Facilities; Amendments to or Refinancings of
Existing Financing Facilities and Material Indebtedness. Promptly after the
execution thereof, deliver or cause to be delivered to the Administrative Agent
copies of (i) the documents evidencing the Indebtedness extended to the Borrower
or any of its Subsidiaries under a Permitted Financing Facility having an
aggregate principal outstanding or committed amount equal to or greater than
$50,000,000 and (ii) all material amendments, restatements, supplements,
modifications, extensions, or refinancings or replacements to or of, as the case
may be, any of the documents evidencing all or any portion of the Indebtedness
extended to the Borrower or any of its Subsidiaries under any of the Financing
Facilities and any other Material Indebtedness; provided, however, that nothing
herein shall eliminate the necessity or advisability of providing advance copies
of draft documentation of the foregoing to the Administrative Agent for review
in order to ensure the permissibility of any such Indebtedness, amendments,
restatements, supplements, modifications, extensions, or refinancings or
replacements.
     (H) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective businesses and assets, including, without
limitation, schedules identifying and describing any Asset Sale (and the use of
the net cash proceeds thereof), as from time to time may be reasonably requested
by the Administrative Agent.
     7.2 Affirmative Covenants.
     (A) Corporate Existence, Etc. Except as permitted pursuant to
Section 7.3(H), the Borrower shall, and shall cause each of its Subsidiaries to,
at all times maintain its existence and preserve and keep, or cause to be
preserved and kept, in full force and effect its rights and franchises material
to its businesses.
     (B) Corporate Powers; Conduct of Business. The Borrower shall, and shall
cause each of its Material Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect. The Borrower will, and
will cause each Material Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted unless the failure of the Borrower or its Material
Subsidiaries to carry on and conduct its business as so described would not
reasonably be expected to have a Material Adverse Effect.
     (C) Compliance with Laws, Etc. The Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



     (D) Payment of Taxes and Claims; Tax Consolidation. The Borrower shall pay,
and cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Borrower’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
     (E) Insurance. The Borrower shall maintain for itself and its Subsidiaries,
or shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Borrower.
     (F) Inspection of Property; Books and Records; Discussions. The Borrower
shall permit and cause each of the Borrower’s Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Borrower or any of
its Subsidiaries, to examine their respective financial and accounting records
and other material data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and independent certified
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested (provided
that an officer of the Borrower or any of its Subsidiaries may, if it so
desires, be present at and participate in any such discussion). The Borrower
shall keep and maintain, and cause each of the Borrower’s Subsidiaries to keep
and maintain, in all material respects, proper books of record and account in
which entries in conformity with Agreement Accounting Principles shall be made
of all dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, the Borrower, upon the
Administrative Agent’s request, shall turn over copies of any such records to
the Administrative Agent or its representatives.
     (G) ERISA Compliance. The Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

62



--------------------------------------------------------------------------------



 



     (H) Maintenance of Property. The Borrower shall cause all property
necessary for the conduct of its business or the business of any Subsidiary to
be maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary for the conduct of its business;
provided, however, that nothing in this Section 7.2(H) shall prevent the
Borrower from discontinuing the operation or maintenance of any of such property
if such discontinuance is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Administrative Agent or the
Lenders.
     (I) Environmental Compliance. The Borrower and its Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not have or is not reasonably likely to subject the
Borrower or any of its Subsidiaries, individually or in the aggregate, to
liability in excess of $50,000,000.
     (J) Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely for the general corporate purposes of the Borrower and its Subsidiaries,
including, without limitation, to finance Permitted Acquisitions.
     (K) Addition of Subsidiary Guarantors.
     (a) New Subsidiaries. The Borrower shall cause each New Subsidiary that is,
at any time, a Material Domestic Subsidiary (other than a SPV) to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Exhibit J attached hereto (a
“Supplement”) and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(Q), but in any event within thirty (30) days of such creation,
acquisition or capitalization.
     (b) Additional Material Domestic Subsidiaries. If any consolidated
Subsidiary of the Borrower (other than a New Subsidiary to the extent addressed
in Section 7.2(K)(a) or a SPV) becomes a Material Domestic Subsidiary, the
Borrower shall cause any such Material Domestic Subsidiary to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor and
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the date on which such consolidated Subsidiary became a
Material Domestic Subsidiary.
     (c) Additional Subsidiary Guarantors.
     (i) If at any time a member of the Senior Management Team of the Borrower
has actual knowledge that the aggregate assets of all of the Borrower’s domestic
consolidated Subsidiaries (other than SPVs) which are not Subsidiary Guarantors
exceed ten percent (10%) of Consolidated Domestic Assets of the Borrower and its
consolidated Subsidiaries (other than the

63



--------------------------------------------------------------------------------



 



SPVs), as calculated by the Borrower, the Borrower shall cause such domestic
consolidated Subsidiaries as are necessary to reduce such aggregate assets to or
below ten percent (10%) of such Consolidated Domestic Assets to deliver to the
Administrative Agent executed Supplements to become Subsidiary Guarantors and
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplements and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the initial date on which a member of the Senior Management
Team of the Borrower obtained actual knowledge that such aggregate assets exceed
ten percent (10%) of such Consolidated Domestic Assets.
     (ii) If at any time any Subsidiary of the Borrower which is not a
Subsidiary Guarantor guaranties any Indebtedness of the Borrower for which the
Borrower is a primary obligor (other than solely as a guarantor of obligations
of its Affiliates or other third parties), other than the Indebtedness
hereunder, the Borrower shall cause such Subsidiary to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor and
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent prior to or concurrently with the delivery of the guaranty
of such other Indebtedness.
For the avoidance of doubt, and without limiting any other provision of this
Section 7.2(K), the Borrower shall cause Supplements to the Subsidiary Guaranty,
and appropriate corporate resolutions, opinions and other documentation in form
and substance reasonably satisfactory to the Administrative Agent in connection
therewith, to be delivered by each “Subsidiary Guarantor” described in clause
(i) of the definition of “Subsidiary Guarantors” in the Term Loan Credit
Agreement that is not already a Subsidiary Guarantor as and when such guarantees
and related deliveries are delivered under the Term Loan Credit Agreement.
     7.3 Negative Covenants.
     (A) Subsidiary Indebtedness. The Borrower shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
     (i) Indebtedness of the Subsidiaries under the Subsidiary Guaranty;
     (ii) Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Borrower, provided such
Indebtedness is not incurred by the Borrower in violation of this Agreement;
     (iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;
     (iv) Indebtedness constituting Contingent Obligations permitted by Section
7.3(E);

64



--------------------------------------------------------------------------------



 



     (v) Indebtedness arising from loans (a) from any Subsidiary to any
wholly-owned Subsidiary or (b) from the Borrower to any wholly-owned Subsidiary;
provided, that if any Subsidiary Guarantor is the obligor on such Indebtedness,
such Indebtedness shall be expressly subordinate to the payment in full in cash
of the Obligations on terms satisfactory to the Administrative Agent;
     (vi) Indebtedness in respect of Hedging Obligations permitted under Section
7.3(O);
     (vii) Indebtedness with respect to surety, appeal and performance bonds
obtained by any of the Borrower’s Subsidiaries in the ordinary course of
business;
     (viii) Indebtedness incurred in connection with the Receivables Purchase
Documents, provided, that Receivables Facility Attributed Indebtedness incurred
in connection therewith does not exceed $250,000,000 in the aggregate at any
time outstanding; and
     (ix) Other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Borrower’s Subsidiaries; provided that no Default
or Unmatured Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and provided further that the aggregate
outstanding amount of all Indebtedness incurred by the Borrower’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (i), (ii), (v), (vi) and
(viii) of this Section 7.3(A)) shall not at any time exceed 25% of the
Borrower’s Consolidated Total Capitalization.
     (B) Sales of Assets. Neither the Borrower nor any of its Subsidiaries shall
sell, assign, transfer, lease, convey or otherwise dispose of any property,
whether now owned or hereafter acquired, or any income or profits therefrom, or
enter into any agreement to do so, except:
     (i) sales of Inventory in the ordinary course of business;
     (ii) the disposition in the ordinary course of business of Equipment that
is obsolete, excess or no longer used or useful in the Borrower’s or its
Subsidiaries’ businesses;
     (iii) any Permitted Receivables Transfer; provided that the amount of
Receivables Facility Attributed Indebtedness does not exceed $250,000,000 in the
aggregate at any time outstanding;
     (iv) sales, transfers or other dispositions of property to the Borrower or
a Subsidiary Guarantor; and
     (v) sales, assignments, transfers, leases, conveyances or other
dispositions of other assets (other than pursuant to clauses (i), (ii), (iii)
and (iv) above) if such transaction (a) is for not less than fair market value,
and (b) when combined with all such other transactions (each such transaction
being valued at book value) occurring during the fiscal year in which such
proposed transaction occurred represents the disposition of not

65



--------------------------------------------------------------------------------



 



greater than fifteen percent (15%) of the Borrower’s Consolidated Assets (such
Consolidated Assets being calculated for the end of the fiscal year immediately
preceding that in which such transaction is proposed to be entered into).
     (C) Liens. Neither the Borrower nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any of their respective property or assets except:
     (i) (a) Liens, if any, created by the Loan Documents or otherwise securing
the Obligations and (b) Liens created by the “Loan Documents” under and as
defined in the Term Loan Credit Agreement or otherwise securing the
“Obligations” (as such terms are defined in the Term Loan Credit Agreement),
provided, that such Liens are shared on an equal and ratable basis with the
Lenders with respect to the Obligations hereunder;
     (ii) Customary Permitted Liens;
     (iii) Liens arising under the Receivables Purchase Documents; and
     (iv) other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Borrower and/or (b) securing Indebtedness of the Borrower’s
Subsidiaries as permitted pursuant to Section 7.3(A), all of which, when taken
together, secure Indebtedness in an aggregate outstanding principal amount not
to exceed five percent (5%) of Consolidated Assets at any time.
In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Obligations, as collateral for the Obligations; provided, that
any agreement, note, indenture or other instrument in connection with purchase
money indebtedness (including Capitalized Leases) may prohibit the creation of a
Lien in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations on the items of property obtained with the proceeds of
such purchase money indebtedness; provided, further, that (a) the Senior Note
Purchase Agreements in connection with the Senior Notes may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the Holders of Obligations, as collateral for the Obligations;
(b) the Receivables Purchase Documents may prohibit the creation of a Lien with
respect to all of the assets of the SPV and with respect to the Receivables and
Related Security of any of the Originators in favor of the Administrative Agent
for the benefit of itself and the Holders of Obligations, as collateral for the
Obligations; and (c) the Term Loan Credit Agreement may prohibit the creation of
a Lien in favor of the Administrative Agent, for the benefit of itself and the
Holders of Obligations, as collateral for the Obligations unless the holders of
the obligations under the Term Loan Credit Agreement shall be provided with an
equal and ratable Lien.
     (D) Investments. Except to the extent permitted pursuant to paragraph (G)
below, neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:
     (i) Investments in cash and Cash Equivalents;

66



--------------------------------------------------------------------------------



 



     (ii) Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;
     (iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (iv) Investments consisting of deposit accounts maintained by the Borrower
and its Subsidiaries;
     (v) Investments consisting of non-cash consideration from a sale,
assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 7.3(B);
     (vi) Investments in any consolidated Subsidiaries (other than joint
ventures);
     (vii) Investments in joint ventures and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $75,000,000;
     (viii) Investments constituting Permitted Acquisitions;
     (ix) Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);
     (x) Investments in the SPVs (a) required in connection with the Receivables
Purchase Documents and (b) resulting from the transfers permitted by Section
7.3(B)(iii); and
     (xi) Investments in addition to those referred to elsewhere in this Section
7.3(D) in an aggregate amount not to exceed $75,000,000.
     (E) Contingent Obligations. None of the Borrower’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations; (iii) obligations,
warranties, and indemnities, not relating to Indebtedness of any Person, which
have been or are undertaken or made in the ordinary course of business and not
for the benefit of or in favor of an Affiliate of the Borrower or such
Subsidiary; (iv) Contingent Obligations with respect to surety, appeal and
performance bonds obtained by the Borrower or any Subsidiary in the ordinary
course of business; (v) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty; (vi) Contingent Obligations of Subsidiaries which
are Subsidiary Guarantors under a guaranty of the Indebtedness of the Borrower
evidenced by the Term Loan Credit Agreement, the Senior Notes, the Senior Note
Purchase Agreements and any Permitted Financing Facility; (vii) Contingent
Obligations of the Borrower or any of its Subsidiaries arising under the
Receivables Purchase Documents; (viii) Contingent Obligations of non-domestic
Subsidiaries represented by guarantees of obligations of other non-domestic
Subsidiaries; (ix) Contingent Obligations of Subsidiaries which are guarantors
under a guaranty of Indebtedness of a Subsidiary of the Borrower (including a
Permitted Financing Facility) permitted under

67



--------------------------------------------------------------------------------



 



Section 7.3(A)(ix); and (x) Contingent Obligations incurred in the ordinary
course of business by any of the Borrower’s Subsidiaries in respect of
obligations of any Subsidiary.
     (F) Conduct of Business; New Subsidiaries; Acquisitions. Except as
expressly provided in clause (c) in the definition of “Permitted Acquisition”
below, neither the Borrower nor any of its Subsidiaries shall engage in any
business other than the businesses engaged in by the Borrower and its
Subsidiaries on the date of such transaction and any business or activities
which are substantially similar, related or incidental thereto. The Borrower may
create, acquire in a Permitted Acquisition or capitalize any Subsidiary (a “New
Subsidiary”) after the date hereof if (i) no Default or Unmatured Default shall
have occurred and be continuing or would result therefrom; (ii) after such
creation, acquisition or capitalization, all of the representations and
warranties contained herein shall be true and correct; and (iii) after such
creation, acquisition or capitalization the Borrower shall be in compliance with
the terms of Sections 7.2(K) and 7.3(Q).
     Without in any way limiting the foregoing, neither the Borrower nor any of
its Subsidiaries shall make any Acquisitions, other than Acquisitions meeting
the following requirements or otherwise approved by the Required Lenders (each
such Acquisition constituting a “Permitted Acquisition”):
     (a) no Default or Unmatured Default shall have occurred and be continuing
or would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith, and all of the representations and warranties contained
herein shall be true and correct on and as of the date such Acquisition with the
same effect as though made on and as of such date;
     (b) the purchase is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller prior to the commencement of such
Acquisition; provided, however, that nothing in this clause (b) shall prevent
the Borrower from enforcing its rights against a seller following a default in
such seller’s obligations under any such agreement;
     (c) the businesses being acquired shall be consumer product companies or
other businesses that are substantially similar, related or incidental to the
businesses or activities engaged in by the Borrower and its Subsidiaries as of
the Closing Date, as well as suppliers to or distributors of products similar to
those of the Borrower and its Subsidiaries; provided, however, that the Borrower
and its Subsidiaries shall be permitted to acquire businesses that do not
satisfy the foregoing criteria in this clause (c) so long as the aggregate
purchase price for all such acquisitions does not exceed five percent (5%) of
the Borrower’s consolidated tangible net assets (on a pro forma basis) as of the
date of the consummation of such Acquisition; and
     (d) prior to each such Acquisition, the Borrower shall determine that after
giving effect to such Acquisition and the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries, to the extent permitted by this Agreement,
in connection therewith, on a pro forma basis acceptable to the Administrative
Agent the Borrower would have been in compliance with the financial covenants in
Section 7.4 for the applicable period being tested and not otherwise in Default.

68



--------------------------------------------------------------------------------



 



     (G) Transactions with Shareholders and Affiliates. Except for (a) the
transactions set forth on Schedule 7.3(G), (b) Permitted Receivables Transfers
and (c) Investments permitted by Section 7.3(D), neither the Borrower nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are less favorable to
the Borrower or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.
     (H) Restriction on Fundamental Changes. Neither the Borrower nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Borrower’s or any such Subsidiary’s business or
property, whether now or hereafter acquired, except (i) transactions permitted
under Sections 7.3(B) or 7.3(F) (including the liquidation, winding up or
dissolution of a Subsidiary in connection with a transaction permitted under
Section 7.3(B)) and (ii) a Subsidiary of the Borrower may be merged into,
liquidated into or consolidated with the Borrower (in which case the Borrower
shall be the surviving corporation) or any wholly-owned Subsidiary of the
Borrower; provided if a Subsidiary Guarantor is merged into, liquidated into or
consolidated with another Subsidiary of the Borrower, the surviving Subsidiary
shall also be or shall become a Subsidiary Guarantor to the extent required
under Section 7.2(K) or 7.3(Q) hereunder.
     (I) Sales and Leasebacks. Neither the Borrower nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any lease, whether an operating lease or a Capitalized Lease, of any
property (whether real or personal or mixed), (i) which it or one of its
Subsidiaries sold or transferred or is to sell or transfer to any other Person,
or (ii) which it or one of its Subsidiaries intends to use for substantially the
same purposes as any other property which has been or is to be sold or
transferred by it or one of its Subsidiaries to any other Person in connection
with such lease, unless in either case the sale involved is not prohibited under
Section 7.3(B) and the lease involved is not prohibited under Section 7.3(A).
     (J) Margin Regulations; Use of Proceeds. Neither the Borrower nor any of
its Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X or
(ii) for any purpose other than those set forth in Section 7.2(J).
     (K) ERISA. The Borrower shall not:
     (i) fail to satisfy the “minimum funding standard” (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

69



--------------------------------------------------------------------------------



 



     (ii) terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Borrower or any Controlled
Group member under Title IV of ERISA;
     (iii) fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or
     (iv) permit any unfunded liabilities with respect to any Foreign Pension
Plan;
except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $50,000,000 or have a Material
Adverse Effect.
     (L) Corporate Documents. Neither the Borrower nor any of its Subsidiaries
shall amend, modify or otherwise change any of the terms or provisions in any of
their respective constituent documents as in effect on the date hereof in any
manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders.
     (M) Fiscal Year. Neither the Borrower nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
twelve-month period ending September 30 of each year.
     (N) Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, redeem or repurchase its
stock, make any other similar payment or distribution, pay any Indebtedness or
other obligation owed to the Borrower or any other Subsidiary, make loans or
advances or other Investments in the Borrower or any other Subsidiary, to sell,
transfer or otherwise convey any of its property to the Borrower or any other
Subsidiary or merge, consolidate with or liquidate into the Borrower or any
other Subsidiary other than pursuant to (i) this Agreement, the Term Loan Credit
Agreement or any other Permitted Financing Facility; provided, however, that the
restrictions in a Permitted Financing Facility shall be no more adverse to the
Lenders than the provisions set forth in this Agreement and in any event
(x) shall not prohibit any Subsidiary from paying dividends or making any other
distribution on its stock to, redeem or repurchase its stock from, or making any
other similar payment or distribution to, the Borrower or any Subsidiary
Guarantor, and (y) shall not prohibit the Borrower or any Subsidiary from paying
any Indebtedness or other obligation owed to, making loans or advances or other
Investments in, selling, transferring or otherwise conveying any of its property
to, or merge, consolidate with or liquidating into, the Borrower or any
Subsidiary Guarantor, all as established by the Borrower to the reasonable
satisfaction of the Administrative Agent and (ii) the Receivables Purchase
Documents.
     (O) Hedging Obligations. The Borrower shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements other than Hedging
Arrangements entered into by the Borrower or its Subsidiaries pursuant to which
the Borrower or such Subsidiary has

70



--------------------------------------------------------------------------------



 



hedged its or its Subsidiaries’ reasonably estimated interest rate, foreign
currency or commodity exposure and which are of a non-speculative nature.
     (P) Issuance of Disqualified Stock. From and after the Closing Date,
neither the Borrower, nor any of its Subsidiaries shall issue any Disqualified
Stock. All issued and outstanding Disqualified Stock shall be treated as
Indebtedness for borrowed money for all purposes of this Agreement, and the
amount of such deemed Indebtedness shall be the aggregate amount of the
liquidation preference of such Disqualified Stock.
     (Q) Non-Guarantor Subsidiaries. Subject to the grace period set forth in
Section 7.2(K)(c)(i), the Borrower will not at any time permit the aggregate
assets of all of the Borrower’s domestic consolidated Subsidiaries (other than
the SPVs) which are not Subsidiary Guarantors to exceed ten percent (10%) of
Consolidated Domestic Assets of the Borrower and its consolidated Subsidiaries
(other than the SPVs). The Borrower shall not permit any of its Subsidiaries
(including non-domestic Subsidiaries) to guaranty any Indebtedness of the
Borrower for which the Borrower is a primary obligor (other than solely as a
guarantor of obligations of its Affiliates or other third parties) other than
the Indebtedness hereunder unless each such Subsidiary is a Subsidiary Guarantor
under the Subsidiary Guaranty.
     7.4 Financial Covenants. The Borrower shall comply with the following:
     (A) Maximum Leverage Ratio. The Borrower shall not permit the ratio of
(i) the sum of all Indebtedness of the Borrower and its Subsidiaries minus,
solely for the purposes of the calculation of the Covenant Leverage Ratio
pursuant to this Section 7.4(A), Receivables Facility Attributed Indebtedness to
(ii) EBITDA (such ratio, the “Covenant Leverage Ratio”) at any time to be
greater than 3.50 to 1.00; provided that if, at the end of any fiscal quarter,
the Covenant Leverage Ratio is greater than 3.50 to 1.00 and the Borrower has
entered into a transaction or transactions, including, but not limited to,
Permitted Acquisitions or repurchases of the Borrower’s Capital Stock within the
two most recently ended fiscal quarters (including such fiscal quarter) (a
fiscal quarter in which all such conditions are satisfied, a “Trigger Quarter”),
then the Covenant Leverage Ratio may be greater than 3.50 to 1.00 but shall not
exceed 4.00 to 1.00 for such Trigger Quarter and the next succeeding three
fiscal quarters; provided that, following the occurrence of a Trigger Quarter,
no subsequent Trigger Quarter shall be deemed to have occurred or to exist for
any reason unless and until the Covenant Leverage Ratio has returned to less
than or equal to 3.50 to 1.00 as of the end of at least one fiscal quarter
following the occurrence of such initial Trigger Quarter; provided, further
that, the Covenant Leverage Ratio shall return to less than or equal to 3.50 to
1.00 no later than the fourth fiscal quarter after such initial Trigger Quarter.
The Covenant Leverage Ratio shall be calculated as of the last day of each
fiscal quarter based upon (a) for Indebtedness and Receivables Facility
Attributed Indebtedness, Indebtedness and Receivables Facility Attributed
Indebtedness, as the case may be, as of the last day of each such fiscal
quarter; and (b) for EBITDA, the actual amount for the four-quarter period
ending on such day, calculated, with respect to Permitted Acquisitions, on a pro
forma basis using unadjusted historical audited and reviewed unaudited financial
statements obtained from the seller (with the EBITDA component thereof broken
down by fiscal quarter in the Borrower’s reasonable judgment).

71



--------------------------------------------------------------------------------



 



     (B) Minimum Interest Expense Coverage Ratio. The Borrower shall maintain a
ratio (the “Interest Expense Coverage Ratio”) for any applicable period of
(a) EBIT for such period to (b) Interest Expense for such period of greater than
3.00 to 1.00 for each fiscal quarter. The Interest Expense Coverage Ratio shall
be calculated as of the last day of each fiscal quarter for the four-quarter
period ending on such day, calculated, with respect to Permitted Acquisitions,
on a pro forma basis using unadjusted historical audited and reviewed unaudited
financial statements obtained from the seller (with the EBITDA component thereof
broken down by fiscal quarter in the Borrower’s reasonable judgment).
ARTICLE VIII: DEFAULTS
     8.1 Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
     (A) Failure to Make Payments When Due. The Borrower shall (i) fail to pay
when due any of the Obligations consisting of principal with respect to the
Loans or Reimbursement Obligations with respect to Letters of Credit or
(ii) shall fail to pay within five (5) Business Days of the date when due any of
the other Obligations under this Agreement or the other Loan Documents.
     (B) Breach of Certain Covenants. The Borrower shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on the Borrower or there shall otherwise be a breach of any covenant under:
     (i) Sections 7.1 or 7.2 (other than Section 7.2(K)) and such failure or
breach shall continue unremedied for thirty (30) days after the earlier to occur
of (a) the date on which written notice from the Administrative Agent or any
Lender is received by the Borrower of such breach and (b) the date on which a
member of the Senior Management Team of the Borrower or any Subsidiary Guarantor
had knowledge of the existence of such breach or should have known of the
existence of such breach; or
     (ii) Sections 7.2(K), 7.3 or 7.4.
     (C) Breach of Representation or Warranty. Any representation or warranty
made or deemed made by the Borrower to the Administrative Agent or any Lender
herein or by the Borrower or any of its Subsidiaries in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).
     (D) Other Defaults. The Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the earlier to occur of (a) the date on which written
notice from the Administrative Agent or any Lender is received by the Borrower
of such breach and (b) the date on which a member of the Senior Management Team
of the Borrower or any Subsidiary Guarantor had knowledge of the existence of
such breach or should have known of the existence of such breach.

72



--------------------------------------------------------------------------------



 



     (E) Default as to Other Indebtedness. The Borrower or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), beyond any
period of grace provided, with respect to any Indebtedness (other than
Indebtedness hereunder) which individually or together with other such
Indebtedness as to which any such failure exists (other than hereunder)
constitutes Material Indebtedness; or any breach, default or event of default
(including any “Amortization Event” or event of like import in connection with
the Receivables Purchase Facility) shall occur, or any other condition shall
exist under any instrument, agreement or indenture pertaining to any such
Material Indebtedness beyond any period of grace, if any, provided with respect
thereto, if the effect thereof is to cause an acceleration, mandatory
redemption, a requirement that the Borrower or any of its Subsidiaries offer to
purchase such Material Indebtedness or other required repurchase of such
Material Indebtedness, or permit the holder(s) of such Material Indebtedness to
accelerate the maturity of any such Material Indebtedness or require a
redemption or other repurchase of such Material Indebtedness; or any such
Material Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.
     (F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
     (i) An involuntary case shall be commenced against the Borrower or any of
the Borrower’s Material Subsidiaries and the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any of the Borrower’s Material
Subsidiaries in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.
     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any of the Borrower’s
Material Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower’s Material Subsidiaries shall be entered; or an
interim receiver, trustee or other custodian of the Borrower or any of the
Borrower’s Material Subsidiaries or of all or a substantial part of the property
of the Borrower or any of the Borrower’s Material Subsidiaries shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Borrower or any of the Borrower’s
Material Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance.
     (G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
of the Borrower’s Material Subsidiaries (i) shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) shall consent to the entry of an order for relief in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) shall make

73



--------------------------------------------------------------------------------



 



any assignment for the benefit of creditors, (v) shall take any corporate action
to authorize any of the foregoing or (vi) is generally not paying, or admits in
writing its inability to pay, its debts as they become due.
     (H) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of $50,000,000 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder.
     (I) Dissolution. Any order, judgment or decree shall be entered against the
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days; or
the Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.
     (J) Loan Documents. At any time, for any reason, any Loan Document as a
whole that materially affects the ability of the Administrative Agent, or any of
the Lenders to enforce the Obligations ceases to be in full force and effect or
the Borrower or any of the Borrower’s Subsidiaries party thereto seeks to
repudiate its obligations under any Loan Document.
     (K) Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject either the Borrower or any of
its Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000.
     (L) Waiver of Minimum Funding Standard. If the plan administrator of any
Plan applies under Section 412(c) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and the Required Lenders believe
the substantial business hardship upon which the application for the waiver is
based could reasonably be expected to subject either the Borrower or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000.
     (M) Change of Control. A Change of Control shall occur.
     (N) Hedging Agreements. Nonpayment by the Borrower of any material
obligation under any Hedging Agreement or the breach by the Borrower of any
material term, provision or condition contained in any such Hedging Agreement.
     (O) Environmental Matters. The Borrower or any of its Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
the Borrower or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Borrower or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
which by the Borrower or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject either the Borrower or its Subsidiaries to
liability individually or in the aggregate in excess of $50,000,000.

74



--------------------------------------------------------------------------------



 



     (P) Subsidiary Guarantor Revocation. Any Subsidiary Guarantor shall
terminate or revoke any of its obligations under the Subsidiary Guaranty or
breach any of the material terms of such Subsidiary Guaranty.
     (Q) Receivables Purchase Document Events. A “Termination Event” (as defined
in the 2000 Receivables Sale Agreement), an “Amortization Event” (as defined in
the 2009 Receivables Purchase Agreement) or any other breach or event of like
import under any replacement Receivables Purchase Documents permitted hereby
(any such event, a “Receivables Facility Trigger Event”) shall (i) occur with
respect to the conduct or performance of (a) any Originator, (b) any servicer of
the Receivables (so long as such servicer is the Borrower or a Subsidiary
thereof) under the Receivables Purchase Documents, (c) any guarantor of the
obligations of any Originator or servicer under the Receivables Purchase
Documents or (d) any of their respective Subsidiaries other than an SPV and
(ii) result in the termination of reinvestments of collections or proceeds of
Receivables and Related Security under any agreements evidencing Receivables
Facility Attributed Indebtedness (it being understood and agreed that the
occurrence of a Receivables Facility Trigger Event resulting solely from (x) the
conduct or performance of an SPV and/or (y) the performance or quality of the
Receivables securing the obligations under the Receivables Purchase Documents,
taken together with the circumstances described in the foregoing clause (ii),
shall not give rise to a Default under this Section 8.1(Q)).
     A Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 9.3.
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
     9.1 Termination of Revolving Loan Commitments; Acceleration. If any Default
described in Section 8.1(F), (G) or (I) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower expressly waives. Without in any way
limiting the foregoing, after the occurrence and during the continuance of a
Default, the Administrative Agent shall be entitled to exercise its right to
require cash collateral in support of 105% of the then aggregate outstanding L/C
Obligations in accordance with Section 3.11.
     9.2 Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (A) fees shall cease to accrue on the Revolving Loan Commitment of such
Defaulting Lender pursuant to Section 2.14(C)(i);

75



--------------------------------------------------------------------------------



 



     (B) the Revolving Loan Commitment and Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.3); provided,
that this clause (B) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
     (C) if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swing Line Obligations and L/C Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Obligations plus such Defaulting
Lender’s Swing Line Obligations and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Revolving Loan Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Obligations
and (y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 3.11 for so long as such
L/C Obligations are outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.8
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;
     (iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.8 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and
     (v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such L/C Obligations)
and letter of credit fees payable under Section 3.8 with respect to such
Defaulting Lender’s L/C Obligations shall be payable to such Issuing Bank until
and to the extent that such L/C Obligations are reallocated and/or cash
collateralized; and
     (D) so long as such Lender is a Defaulting Lender, the Swing Line Bank
shall not be required to fund any Swing Line Loan and no Issuing Bank shall be
required to issue, amend or

76



--------------------------------------------------------------------------------



 



increase any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Lender’s then outstanding L/C Obligations will be 100%
covered by the Revolving Loan Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 9.2(C), and participating interests in any such newly made Swing Line
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 9.2(C)(i) (and such
Defaulting Lender shall not participate therein).
     If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Loan and such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Bank or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Line Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
     In the event that the Administrative Agent, the Borrower, the Swing Line
Bank and the Issuing Banks each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Obligations and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.
     9.3 Amendments.
     (A) Subject to the provisions of this Article IX, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Borrower may enter into agreements supplemental hereto for the purpose
of adding or modifying any provisions to this Agreement or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender adversely affected thereby (which shall be
deemed to include all Lenders (other than Defaulting Lenders) in the case of
clauses (iii), (v), (vi), (vii) or (viii) below):
     (i) Postpone or extend the Revolving Loan Termination Date or any other
date fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(other than any modifications of the provisions relating to amounts, timing or
application of prepayments of the Loans and other Obligations, which
modifications shall require the approval only of the Required Lenders).
     (ii) Reduce the principal amount of any Loans or L/C Obligations, or reduce
the rate or extend the time of payment of interest or fees thereon (other than
(a) a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof and (b) as

77



--------------------------------------------------------------------------------



 



a result of a change in the definition of Leverage Ratio or any of the
components thereof or the method of calculation thereof).
     (iii) Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters (it being understood that, solely
with the consent of the parties prescribed by Section 2.5(B) to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Revolving Loan Commitments and Revolving Loans are included on the Closing
Date).
     (iv) Increase the amount of the Revolving Loan Commitment of any Lender
hereunder without the consent of such Lender.
     (v) Permit the Borrower to assign its rights under this Agreement.
     (vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under the Subsidiary
Guaranty.
     (vii) Amend Section 12.1 or 12.2 in a manner that would alter the pro rata
sharing of payments required thereby.
     (viii) Amend this Section 9.3.
     (B) No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) the Swing Line Bank or the Swing Line Loans shall be
effective without the written consent of the Swing Line Bank and (c) any Issuing
Bank shall be effective without the written consent of such Issuing Bank. The
Administrative Agent may waive payment of the fee required under
Section 13.3(B)(iii) without obtaining the consent of any of the Lenders. No
amendment to Section 9.2 shall be effective without the consent of the
Administrative Agent, the Principal Issuing Bank and the Swing Line Bank.
     (C) Notwithstanding the foregoing, (i) this Agreement may be amended or
amended and restated pursuant to an Incremental Term Loan Amendment pursuant to
Section 2.5(B) with only the consents prescribed by such Section and (ii) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
     (D) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting

78



--------------------------------------------------------------------------------



 



Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, the Administrative Agent and JPMorgan in its capacity as an
Issuing Bank shall agree, as of such date, to purchase for cash the Advances and
other Obligations due to the Non-Consenting Lender pursuant to an assignment
substantially in the form of Exhibit D and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
Section 13.3 applicable to assignments, and (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (x) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 4.1, 4.2, and 4.5, and (y) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 4.4 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.
     (E) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
     9.4 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.3,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been canceled or terminated.
ARTICLE X: GENERAL PROVISIONS
     10.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated.
     10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

79



--------------------------------------------------------------------------------



 



     10.3 Performance of Obligations. The Borrower agrees that after the
occurrence and during the continuance of a Default, the Administrative Agent
may, but shall have no obligation to, make any payment or perform any act
required of the Borrower under any Loan Document to the extent the
Administrative Agent determines that such action shall be necessary or advisable
in order to protect or preserve the rights of the Lenders and Issuing Banks
hereunder. The Administrative Agent shall use its reasonable efforts to give the
Borrower notice of any action taken under this Section 10.3 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower’s obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 10.3, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrower fails to make payment in respect of any
such advance under this Section 10.3 within one (1) Business Day after the date
the Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received. The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 10.3 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent. All outstanding principal of, and
interest on, advances made under this Section 10.3 shall constitute Obligations
subject to the terms of this Agreement until paid in full by the Borrower.
     10.4 Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     10.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the terms of any prior agreements or understandings which are
expressly stated to survive the execution and delivery of this Agreement.
     10.6 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as

80



--------------------------------------------------------------------------------



 



to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
     10.7 Expenses; Indemnification.
     (A) Expenses. The Borrower shall reimburse the Administrative Agent and the
Arrangers for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent and the Arrangers, which
attorneys and paralegals may be employees of the Administrative Agent or the
Arrangers) paid or incurred by the Administrative Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) review, amendment modification and, after the
occurrence and during the continuance of a Default or an Unmatured Default,
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and the Arrangers and the Lenders for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent ad the
Arrangers and the Lenders, which attorneys and paralegals may be employees of
the Administrative Agent or the Arrangers or the Lenders) paid or incurred by
the Administrative Agent or the Arrangers or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents; provided,
that after the occurrence and during the continuance of a Default, the Borrower
agrees to reimburse the Administrative Agent, the Arrangers and the Lenders for
all such costs and out-of-pocket expenses, whether or not reasonable.
     (B) Indemnity. The Borrower further agrees to defend, protect, indemnify,
and hold harmless the Administrative Agent, each Arranger, each Co-Syndication
Agent and each and all of the Lenders and each of their respective Affiliates,
and each of such Administrative Agent’s, Co-Syndication Agent’s, Arranger’s,
Lender’s, or Affiliate’s respective officers, directors, trustees, investment
advisors, employees, attorneys and agents (including, without limitation, those
retained in connection with the satisfaction or attempted satisfaction of any of
the conditions set forth in Article V) (collectively, the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:
     (i) this Agreement, the other Loan Documents, or any act, event or
transaction related or attendant thereto, the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or
     (ii) any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble

81



--------------------------------------------------------------------------------



 



damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Borrower, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrower or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Borrower or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee with respect to the
Loan Documents, as determined by the final non-appealed judgment of a court of
competent jurisdiction. If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.
     Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action. Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed.
     (C) Waiver of Certain Claims; Settlement of Claims. The Borrower further
agrees to assert no claim against any of the Indemnitees on any theory of
liability seeking consequential, special, indirect, exemplary or punitive
damages. No settlement of any claim asserted against or likely to be asserted
against an Indemnitee shall be entered into by the Borrower or any if its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement or the other Loan Documents (whether or not the Administrative Agent
or any Lender or any other Indemnitee is a party thereto) unless such settlement
releases such Indemnitee from any and all liability with respect thereto.
     (D) Survival of Agreements. The obligations and agreements of the Borrower
under this Section 10.7 shall survive the termination of this Agreement.

82



--------------------------------------------------------------------------------



 



     10.8 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
     10.9 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
     10.10 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     10.11 Nonliability of Lenders. The relationship between the Borrower and
the Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

83



--------------------------------------------------------------------------------



 



     10.12 GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON
BEHALF OF ITSELF AND THE LENDERS, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND
AGREEING TO IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
     10.13 CONSENT TO JURISDICTION; JURY TRIAL.
     (A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
     (B) OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL
ONLY BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING
BROUGHT PURSUANT TO CLAUSE (A). THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
     (C) VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING

84



--------------------------------------------------------------------------------



 



WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION SET FORTH
ABOVE.
     (D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     (E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.
     10.14 Subordination of Intercompany Indebtedness. The Borrower agrees that
any and all claims of the Borrower against any of its Subsidiaries that is a
Subsidiary Guarantor with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Obligations, Banking Services Obligations and Hedging Obligations under
Hedging Agreements; provided that, and not in contravention of the foregoing, so
long as no Default has occurred and is continuing the Borrower may make loans to
and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from each such Subsidiary Guarantor to the extent permitted by the
terms of this Agreement and the other Loan Documents. Notwithstanding any right
of the Borrower to ask, demand, sue for, take or receive any payment from any
Subsidiary Guarantor, all rights, liens and security interests of the Borrower,
whether now or hereafter arising and howsoever existing, in any assets of any
Subsidiary Guarantor shall be and are subordinated to the rights of the Holders
of Obligations and the Administrative Agent in those assets. The Borrower shall
have no right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Obligations (other than contingent indemnity obligations), the Banking Services
Obligations and the Hedging Obligations under Hedging Agreements shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document, Banking Services Agreement or Hedging Agreement among the
Borrower and the Holders of Obligations (or any affiliate thereof) have been
terminated. If all or any part of the assets of any Subsidiary Guarantor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Subsidiary Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of

85



--------------------------------------------------------------------------------



 



creditors or any other action or proceeding, or if the business of any such
Subsidiary Guarantor is dissolved or if substantially all of the assets of any
such Subsidiary Guarantor are sold, then, and in any such event (such events
being herein referred to as an “Insolvency Event”), any payment or distribution
of any kind or character, either in cash, securities or other property, which
shall be payable or deliverable upon or with respect to any indebtedness of any
Subsidiary Guarantor to the Borrower (“Intercompany Indebtedness”) shall be paid
or delivered directly to the Administrative Agent for application on any of the
Obligations, Banking Services Obligations and Hedging Obligations under the
Hedging Agreements, due or to become due, until such Obligations, Banking
Services Obligations and Hedging Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations), Banking Services Obligations and
Hedging Obligations under Hedging Agreements and the termination of all
financing arrangements pursuant to any Loan Document, Banking Services Agreement
or Hedging Agreement among the Borrower and the Holders of Obligations (and
their affiliates), the Borrower shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Administrative Agent, for the benefit of such Persons,
in precisely the form received (except for the endorsement or assignment of the
Borrower where necessary), for application to any of the Obligations, such
Banking Services Obligations and such Hedging Obligations, due or not due, and,
until so delivered, the same shall be held in trust by the Borrower as the
property of the Holders of Obligations. If the Borrower fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees are irrevocably authorized to make the same.
The Borrower agrees that until the Obligations (other than the contingent
indemnity obligations), such Banking Services Obligations and such Hedging
Obligations have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document, Banking Services Agreement or
Hedging Agreement among the Borrower and the Holders of Obligations (and their
affiliates) have been terminated, the Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim the Borrower has or
may have against any Subsidiary Guarantor.
ARTICLE XI: THE ADMINISTRATIVE AGENT
     11.1 Appointment and Authorization. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
     11.2 Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

86



--------------------------------------------------------------------------------



 



     11.3 Action by Administrative Agent and Liability of Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     11.4 Reliance on Documents and Counsel. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     11.5 Employment of Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

87



--------------------------------------------------------------------------------



 



     11.6 Indemnification. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Arrangers, any
Issuing Bank or the Swing Line Bank under any of the Loan Documents, including
under Section 10.7(A) or (B) of this Agreement but without affecting the
Borrower’s obligations with respect thereto, each Lender severally agrees to pay
to the Administrative Agent or the Arrangers, as the case may be, ratably in
accordance with such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Arrangers, any Issuing Bank or
the Swing Line Bank, in their respective capacity as such.
     11.7 Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, each Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.7 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     11.8 Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
     11.9 Administrative Agent, Arrangers, Co-Syndication Agents,
Co-Documentation Agents. None of the Persons identified on the cover page to
this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Co-Syndication Agent,” “Co-Documentation Agent” or “Arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than if such Person is a Lender, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Persons identified
on the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as a “Co-Syndication Agent,” “Co-Documentation
Agent” or “Arranger” shall have

88



--------------------------------------------------------------------------------



 



or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth in Section 11.8, each of the
Lenders acknowledges that it has not relied, and will not rely, on any of the
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
ARTICLE XII: SETOFF; RATABLE PAYMENTS
     12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
     12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its respective Loans (other than payments received
pursuant to Sections 4.1, 4.2 or 4.4 or as otherwise provided herein) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Loans held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of the applicable Loans. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligation or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
     12.3 Application of Payments. Subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 12.3, apply all payments and prepayments in respect of any
Obligations received after the occurrence and during the continuance of a
Default or Unmatured Default in the following order:
     (A) first, to pay interest on and then principal of any portion of the
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;
     (B) second, to pay interest on and then principal of any advance made under
Section 10.3 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;
     (C) third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent;
     (D) fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;
     (E) fifth, to pay interest due in respect of Swing Line Loans;

89



--------------------------------------------------------------------------------



 



     (F) sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations;
     (G) seventh, to the ratable payment or prepayment of principal outstanding
on Swing Line Loans;
     (H) eighth, to the ratable payment or prepayment of principal outstanding
on Loans (other than Swing Line Loans), Reimbursement Obligations, Banking
Services Obligations and Hedging Obligations under Hedging Agreements;
     (I) ninth, to provide required cash collateral, if required pursuant to
Section 3.11; and
     (J) tenth, to the ratable payment of all other Obligations.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding
Revolving Loans first, to repay outstanding Floating Rate Loans, and then to
repay outstanding Eurodollar Rate Loans with those Eurodollar Rate Loans which
have earlier expiring Interest Periods being repaid prior to those which have
later expiring Interest Periods. The order of priority set forth in this
Section 12.3 and the related provisions of this Agreement are set forth solely
to determine the rights and priorities of the Administrative Agent, the Lenders,
the Swing Line Bank and the issuer(s) of Letters of Credit as among themselves.
The order of priority set forth in clauses (D) through (J) of this Section 12.3
may at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Borrower, or any other
Person; provided, that the order of priority of payments in respect of Swing
Line Loans may be changed only with the prior written consent of the Swing Line
Bank. The order of priority set forth in clauses (A) through (C) of this
Section 12.3 may be changed only with the prior written consent of the
Administrative Agent.
     12.4 Relations Among Lenders.
     (A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
     (B) The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

90



--------------------------------------------------------------------------------



 



     12.5 Representations and Covenants Among Lenders. Each Lender represents
and covenants for the benefit of all other Lenders and the Administrative Agent
that such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     13.1 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Article XIII. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 13.2) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The Administrative
Agent may treat the Person which made any Loan or which holds any note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any note to direct payments relating to such
Loan or note to another Person. Any assignee of the rights to any Loan or any
note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
     13.2 Participations.
     (A) Permitted Participants; Effect. Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuing Banks or the Swing Line
Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided

91



--------------------------------------------------------------------------------



 



that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 9.3 that adversely affects such Participant.
Subject to paragraph (B) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.2, 4.3, 4.4 and
4.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.3. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.1 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.2 as
though it were a Lender.
     (B) Limitation of Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 4.1, 4.2 or 4.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 4.5 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.5 as though it were a Lender
(it being understood that the documentation required under Section 4.5 shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
     13.3 Assignments.
     (A) Consents. Subject to the conditions set forth in paragraph (B) below,
any Lender may assign to one or more assignees (“Purchasers”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Loan Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of: (i) the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided that no consent of the Borrower shall be required for an
assignment to a Purchaser that is a Lender, an Affiliate of a Lender or an
Approved Fund or, if a Default has occurred and is continuing, any other
assignee; (ii) the Administrative Agent; (iii) the Swing Line Bank and
(iv) JPMorgan in its capacity as the Principal Issuing Bank.
     (B) Conditions. Assignments shall be subject to the following additional
conditions:

92



--------------------------------------------------------------------------------



 



     (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Loan Commitment or Loans, the amount of the
Revolving Loan Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if a Default has occurred and is continuing;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Revolving Loan Commitments or Loans;
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Subsidiary Guarantors and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
     (C) Effect; Effective Date. Subject to acceptance and recording thereof
pursuant to paragraph (D) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.3, 4.4, 4.5 and 10.7). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2.
     (D) The Register. The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Loan Commitment of,
and principal amount of the Loans and LC Drafts owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and

93



--------------------------------------------------------------------------------



 



the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (E) Recording. Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this
Section 13.3 and any written consent to such assignment required by this
Section 13.3, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.2(D), 2.17,
3.6, 3.7 or 11.6, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
     (F) Pledge to a Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     13.4 Confidentiality. The Administrative Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any rating agency, insurer or insurance broker or actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, its Subsidiaries and their obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case

94



--------------------------------------------------------------------------------



 



of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     13.5 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.
     13.6 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 4.5(iv).
ARTICLE XIV: NOTICES
     14.1 Giving Notice.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 533 Maryville University Drive, St. Louis,
MO 63141, Attention of William C. Fox, Vice President and Treasurer (Telecopy
No. (314) 985-2220);
     (ii) if to the Administrative Agent, to it at 10 S. Dearborn Street, 7th
Floor, Chicago, IL 60603, Attention of Latanya Driver (Telecopy No.
(888) 292-9533), with a copy to 10 S. Dearborn Street, 9th Floor, Chicago, IL
60603, Attention of Gregory Martin (Telecopy No. (312) 212-5912); and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth below its signature hereto.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

95



--------------------------------------------------------------------------------



 



     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     14.2 Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XV: COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
ARTICLE XVI: USA PATRIOT ACT
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
the Borrower and other information including all applicable “know your customer”
requirements that will allow such Lender to identify such Loan Party in
accordance with the Act.
[Remainder of This Page Intentionally Blank]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ENERGIZER HOLDINGS, INC., as the Borrower
      By:   /s/ William C. Fox         Name:   William C. Fox        Title:  
Vice President and Treasurer     

Address:
533 Maryville University Drive
St. Louis, Missouri 63141
Attn: William C. Fox, Vice President and Treasurer
Facsimile No.: (314) 985-2220
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Swing Line Bank, as the Principal
Issuing Bank and as Administrative Agent
      By:   /s/ Gregory T. Martin         Name:   Gregory T. Martin       
Title:   Vice President     

Address:
10 S. Dearborn St.
9th Floor, IL 1-0364
Attn: Gregory T. Martin
Facsimile No.: 312-212-5912
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., individually as a Lender
and as Co-Syndication Agent
      By:   /s/ David L. Catherall         Name:   David L. Catherall       
Title:   Director     

Address:
540 W. Madison Street
IL4-540-23 -09
Chicago, IL 60661
Attn: David L. Catherall
Facsimile No.: (415) 503-5026
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
individually as a Lender and as Co-Syndication Agent
      By:   /s/ Thomas Danielson         Name:   Thomas Danielson       
Title:   Authorized Signatory     

Address:
1251 Avenue of the Americas
New York, New York 10020-1104
Attn: Alex Lam
Telephone No: 312-696-4662
Facsimile No.: 2l2-782-6440
with a copy to 312-696-4535
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., individually as a Lender and as Co-
Documentation Agent
      By:   /s/ Alvaro De Velasco         Name:   Alvaro De Velasco       
Title:   Vice president (212) 816-4312     

Address:
[388 Greenwid St]
[NY, NY, 10013]
Attn: [Allen Fisher]
Facsimile No.: [(646) [291-1623])]
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, individually as a Lender and as
Co-Documentation Agent
      By:   /s/ Garrett O’Malley         Name:   Garrett O’Malley       
Title:   Director     

Address:
303 Peachtree Street NE, 23rd Floor
Atlanta, GA 30308
Attn: Grant Copeland
Facsimile No.: 404.588.7189
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Thomas Hasenauer         Name:   Thomas Hasenauer       
Title:   Vice President     

Address:
50 S. LaSalle St
Chicago, IL 60603
Attn: Thomas Hasenauer
Facsimile No.: 312-444-7028
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK, as a Lender
      By:   /s/ James P. Hughes         Name:   James P. Hughes A2386       
Title:   Director     

                  By:   /s/ Robert K. Reddington         Name:   Robert K.
Reddington        Title:   Credit Documentation Manager
Credit Documentation Unit, WB Legal-Americas     

Address:
Standard Chartered Bank
1095 Avenue of the Americas
New York, NY 10036
Attn: Alan Babcock Josephine Barcelon\
Alan.Babcock@sc.com / Josephine.Barcelon@sc.com
Tel: 212-667-0315 /212-667-0220
Facsimile No.: 646-455-6315 / 646-455-6220
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            WESTPAC BANKING CORPORATION, as a Lender
      By:   /s/ BRADLEY SCAMMELL         Name: BRADLEY SCAMMELL        Title:
HEAD OF CORPORATE AND
          INSTITUTIONAL BANKING AMERICAS     

Address:
39th Floor
575 Fifth Avenue
New York, New York 10017
Attn: Brad Scammell
Facsimile No.: +1 212 551-2815
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            INTESA SANPAOLO S.p.A., as a Lender
      By:   /s/ John J. Michalisin         Name:   John J. Michalisin       
Title:   First Vice President     

                  By:   /s/ Franco Di Mario         Name:   Franco Di Mario     
  Title:   FVP & Credit Manager     

Address:
One William Street
New York, NY 10004
Tele: 212-607-3918
Facsimile No.: 212-607-3727
Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A., as a Lender
      By:   /s/ Marla Willner         Name:   Marla Willner        Title:  
Senior Vice President     

Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            Upon full payment of all amounts due to the undersigned under the
Existing Credit Agreement, the undersigned Departing Lender hereby acknowledges
and agrees that, from and after the Closing Date, it is no longer a party to the
Existing Credit Agreement and will not be a party to this Agreement.

BNP PARIBAS
      By:   /s/ Daniel Raymond         Name:   Daniel Raymond        Title:  
Associate     

                  By:   /s/ Eric Slear         Name:   Eric Slear       
Title:   Vice President     

Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



            The undersigned Departing Lender hereby acknowledges and agrees
that, from and after the Closing Date, it is no longer a party to the Existing
Credit Agreement and will not be a party to this Agreement.

Mizuho Corporate Bank Limited
      By:   /s/ Robert Gallagher         Name:   Robert Gallagher       
Title:   Authorized Signatory     

Signature Page to Amended and Restated Revolving Credit Agreement
Energizer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                      Applicable           Applicable Fee Rate  
  Margin for   Applicable           Applicable     Eurodollar rate   Margin for
abr   Applicable L/C   Facility Fee Status   Loans   Loans   Fee Percentage  
Percentage
Level I Status
    1.05 %     0.05 %     1.05 %     0.20 %
 
                               
Level II Status
    1.25 %     0.25 %     1.25 %     0.25 %
 
                               
Level III Status
    1.50 %     0.50 %     1.50 %     0.25 %
 
                               
Level IV Status
    1.70 %     0.70 %     1.70 %     0.30 %

     “Financials” means the annual or quarterly financial statements of the
Borrower delivered pursuant to pursuant to Section 7.1(A)(i) and (ii) of the
Credit Agreement, as applicable.
     “Level I Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is less than or equal to 2.25 to 1.00.
     “Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 3.00 to 1.00.
     “Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 3.50 to 1.00.
     “Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status.
     “Status” means Level I Status, Level II Status, Level III Status or Level
IV Status.

 



--------------------------------------------------------------------------------



 



     The Applicable Margin for Eurodollar Rate Loans, the Applicable Margin for
ABR Loans, the Applicable L/C Fee Percentage and the Applicable Facility Fee
Percentage shall be determined in accordance with the foregoing table based on
the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin for Eurodollar Rate Loans, the
Applicable Margin for ABR Loans, the Applicable L/C Fee Percentage or the
Applicable Facility Fee Percentage shall be effective five (5) Business Days
after the Administrative Agent has received the applicable Financials. If the
Borrower fails to deliver the Financials to the Administrative Agent at the time
required pursuant to this Agreement, then the Applicable Margin for Eurodollar
Rate Loans, the Applicable Margin for ABR Loans, the Applicable L/C Fee
Percentage and the Applicable Facility Fee Percentage shall be determined based
upon Level IV Status until five (5) days after such Financials are so delivered.
For the period from the Closing Date until five (5) Business Days after the
Administrative Agent’s receipt of the Financials for the first fiscal quarter
ending after the closing date, the Applicable Margin for Eurodollar Rate Loans,
the Applicable Margin for ABR Loans, the Applicable L/C Fee Percentage and the
Applicable Facility Fee Percentage shall be determined based on the “Leverage
Ratio” under (and as defined in) the Existing Credit Agreement and set forth in
the most recently delivered Financials thereunder.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Revolving Loan Commitments

          Lender   Revolving Loan Commitment  
JPMorgan Chase Bank, N.A.
  $ 75,000,000  
Bank of America, N.A.
  $ 75,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 75,000,000  
Citibank, N.A.
  $ 45,000,000  
SunTrust Bank
  $ 45,000,000  
The Northern Trust Company
  $ 45,000,000  
Standard Chartered Bank
  $ 25,000,000  
Westpac Institutional Bank
  $ 25,000,000  
Intesa Sanpaolo S.p.A
  $ 20,000,000  
TD Bank, N.A.
  $ 20,000,000  
Total
  $ 450,000,000  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Borrowing/Election Notice

TO:   JPMorgan Chase Bank, N.A., as the “Administrative Agent” under that
certain Amended and Restated Revolving Credit Agreement dated as of May 6, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Energizer Holdings, Inc. (the “Borrower”), the
financial institutions from time to time parties thereto as Lenders (the
“Lenders”), the Administrative Agent, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Co-Syndication Agents, and Citibank, N.A. and
SunTrust Bank, as Co-Documentation Agents.

          The Borrower hereby gives to the Administrative Agent a
Borrowing/Election Notice pursuant to [Section 2.1] [Section 2.2] [Section 2.7]
[Section 2.9] of the Credit Agreement, and Borrower hereby requests to borrow on
____________ ____, 20___ (the “Borrowing Date”):
(a) from the Lenders with Revolving Loan Commitments on a pro rata basis an
aggregate principal amount of $_____________ in Revolving Loans as a:

      o Floating Rate Advance         o Eurodollar Rate Advance

          Applicable Interest Period of                     month(s).
(b) from the Swing Line Bank a Swing Line Loan in the principal amount of
$____________ as a:

      o Floating Rate Advance         o Other Agreed Rate of ______________.

          The undersigned hereby certifies, in its corporate capacity, to the
Administrative Agent and the Lenders that (i) the representations and warranties
of the undersigned contained in Article VI of the Credit Agreement are and shall
be true and correct in all material respects on and as of the date hereof and on
and as of the Borrowing Date; (ii) no Default or Unmatured Default has occurred
and is continuing on the date hereof or on the Borrowing Date or will result
from the making of the proposed Loans; and (iii) the conditions set forth in
Section[s 5.1 and] 5.2 of the Credit Agreement have been satisfied.

B-1



--------------------------------------------------------------------------------



 



          Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meanings in this Borrowing/Election Notice.
Dated: ____________ ____, 20___

            ENERGIZER HOLDINGS, INC.,
as the Borrower
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Request for Letter of Credit

TO:   [JPMorgan Chase Bank, N.A.][name of other Lender acting as an Issuing
Bank], as Issuing Bank under that certain Amended and Restated Revolving Credit
Agreement dated as of May 6, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Energizer Holdings, Inc. (the “Borrower”), the financial institutions from time
to time parties thereto as Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent, Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Co-Syndication Agents, and Citibank, N.A. and SunTrust Bank, as Co-Documentation
Agents.

          Pursuant to Section 3.4 of the Credit Agreement, the Borrower hereby
gives to the Issuing Bank a request for issuance of a Letter of Credit on behalf
of Borrower for the benefit of ____________1, in the amount of $____________,
with an effective date of ___________ ____, 20___ (the “Effective Date”) and an
expiry date of ____________ ____, 20___. [Insert instructions and /or
conditions].
          The undersigned hereby certifies, in its corporate capacity, that
(i) the representations and warranties of the undersigned contained in
Article VI of the Credit Agreement are and shall be true and correct in all
material respects on and as of the date hereof and on and as of the Effective
Date; (ii) no Default or Unmatured Default has occurred and is continuing on the
date hereof or on the Effective Date or will result from the issuance of the
proposed Letter of Credit; and (iii) the conditions set forth in Sections 3.4
and 5.2 of the Credit Agreement have been satisfied.
          Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meanings in this Request for Letter of Credit.
Dated: ____________ ____, 20___

            ENERGIZER HOLDINGS, INC.,
as the Borrower
      By:           Name:           Title:        

 

1   Insert name of beneficiary

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

D-1



--------------------------------------------------------------------------------



 



         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               [and
is an Affiliate/Approved Fund of [identify Lender]
 
       
3.
  Borrower:   Energizer Holdings, Inc.
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Amended and Restated Revolving Credit Agreement dated
as of May 6, 2011
 
      among Energizer Holdings, Inc., the Lenders party thereto, JPMorgan Chase
Bank,
 
      N.A., as Administrative Agent, Bank of America, N.A. and The Bank of
 
      Tokyo-Mitsubishi UFJ, Ltd., as Co-Syndication Agents, and Citibank, N.A.
and
 
      SunTrust Bank, as Co-Documentation Agents.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of                     Revolving
Loan             Percentage Assigned of       Commitment for all     Amount of
Revolving Loan     Revolving Loan   Facility Assigned   Lenders*     Commitment
Assigned*     Commitment2  
Revolving Loan Commitment
  $       $         %  
 
                 
 
  $       $         %  
 
                 
 
  $       $         %  
 
                 

Effective Date: ____________ ____, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Revolving Loan
Commitment of all Lenders thereunder.

F-1-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:
Title:
Consented to:
JPMORGAN CHASE BANK, N.A., as
Swing Line Bank
By:
Title:
JPMORGAN CHASE BANK, N.A., as
Principal Issuing Bank
By:
Title:
[Consented to:]3
ENERGIZER HOLDINGS, INC., as Borrower
By:
Title:
 

3   To be added only if the consent of the Borrower is required by the terms of
Section 13.3 of the Credit Agreement.

F-1-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

F-1-4



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York, but
giving effect to Federal laws applicable to national banks.

F-1-5



--------------------------------------------------------------------------------



 



ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
(For Forms for Primary Syndication call [__________])
(For Forms after Primary Syndication call [__________])

F-1-6



--------------------------------------------------------------------------------



 



US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
(For Forms for Primary Syndication call [___________])
(For Forms after Primary Syndication call [__________])

F-1-7



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Borrower’s Counsel’s Opinion
Attached

F-1-8



--------------------------------------------------------------------------------



 



May 6, 2011

     
The Lenders from time to time party to the Credit Agreement referred to below,
the other Holders of Obligations (as defined in such Credit Agreement) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Holders of Obligations
   

Ladies and Gentlemen:
We have acted as counsel to Energizer Holdings, Inc., a Missouri corporation
(“Energizer”), Energizer International, Inc., a Delaware corporation, Eveready
Battery Company, Inc., a Delaware corporation, Energizer Battery, Inc., a
Delaware corporation, Energizer Battery Manufacturing, Inc., a Delaware
corporation, Schick Manufacturing, Inc., a Delaware corporation, and Playtex
Manufacturing, Inc., a Delaware corporation, (the “Incorporated Guarantors”),
Playtex Products, LLC, a Delaware limited liability company, Sun
Pharmaceuticals, LLC, a Delaware limited liability company, Tanning Research
Laboratories, LLC, a Delaware limited liability company, and Energizer Personal
Care, LLC, a Delaware limited liability company, (the “LLC Guarantors” together
with the “Incorporated Guarantors,” collectively, the “Subsidiary Guarantors”
and, together with Energizer, the “Loan Parties”), in connection with the
Amended and Restated Revolving Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), among Energizer, the institutions listed therein as
Lenders, JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
itself and the other Lenders, Bank of America, N.A. and the Bank of
Tokyo-Mitsubishi UFJ, LTD as Co-Syndication Agents, and Citibank, N.A. and
SunTrust Bank as Co-Documentation Agents. Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.
In connection herewith, we have examined:
     (a) The Credit Agreement;
     (b) The Revolving Loan Notes dated as of the date hereof and delivered at
the request of the Lenders; and
     (c) The Amended and Restated Guaranty dated as of the date hereof and
executed by each of the Subsidiary Guarantors.
The documents referenced as items (a) through (c) above are collectively
referred to herein as the “Loan Documents.” We have also examined originals or
copies,

 



--------------------------------------------------------------------------------



 



May 6, 2011
Page 2
certified or otherwise identified to our satisfaction, of the Certificate of
Incorporation or equivalent charter document (the “Charter”), and the Bylaws,
limited liability company agreement or equivalent organic document of each Loan
Party (the “Bylaws”) and such other corporate records, agreements and
instruments of each Loan Party, certificates of public officials and officers of
each Loan Party, and such other documents, records and instruments, and we have
made such legal and factual inquiries, as we have deemed necessary or
appropriate as a basis for us to render the opinions hereinafter expressed. In
our examination of the Loan Documents and the foregoing, we have assumed the
genuineness of all signatures, the legal competence and capacity of natural
persons, the authenticity of documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
without independent investigation as to matters of fact upon statements of
governmental officials and upon representations made in or pursuant to the Loan
Documents and certificates and statements of appropriate representatives of the
Loan Parties.
In connection herewith, we have assumed that, other than with respect to the
Loan Parties, all of the documents referred to in this opinion letter have been
duly authorized by, have been duly executed and delivered by, and constitute the
valid, binding and enforceable obligations of, all of the parties to such
documents, all of the signatories to such documents have been duly authorized
and all such parties are duly organized and validly existing and have the power
and authority (corporate or other) to execute, deliver and perform such
documents.
Based upon the foregoing, and in reliance thereon, and subject to the
assumptions, comments, qualifications, limitations and exceptions set forth
herein, we are of the opinion that:
     1. The Borrower is validly existing as a corporation, in good standing
under the laws of its jurisdiction of incorporation. Each Incorporated Guarantor
is validly existing as a corporation, in good standing under the laws of its
jurisdiction of incorporation. Each LLC Guarantor is validly existing as a
limited liability company, in good standing under the laws of its jurisdiction
of formation. Each Loan Party has all requisite corporate or limited liability
company power and authority to own, lease and operate its material properties
and assets and conduct its business in all material respects as now being
conducted.
     2. The execution and delivery by each Loan Party of each Loan Document to
which it is a party and the performance by such Loan Party of its obligations
thereunder are within its corporate or limited liability company power and have
been duly authorized by all necessary corporate or limited liability company
action of such Loan Party.
     3. Each of the Loan Documents to which a Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes the valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



May 6, 2011
Page 3
     4. The execution and delivery by each Loan Party of each Loan Document to
which it is a party and the performance by such Loan Party of its obligations
thereunder do not result in (a) any violation by such Loan Party of (i) the
provisions of its Charter or Bylaws, (ii) any provision of applicable U.S.
federal law, New York or Missouri law, or the General Corporation Law or Limited
Liability Company Act of the State of Delaware that we, based on our experience,
recognize as applicable to such Loan Party in a transaction of this type, or
(iii) to our knowledge, any order, writ, judgment or decree of any U.S. federal
or New York or Missouri state court or governmental authority or regulatory body
having jurisdiction over such Loan Party or any of its Subsidiaries or any of
their material properties, or (b) a breach or default under or require the
consent or approval of any person which has not been obtained under, or require
or result in the creation or imposition of any security interest or lien upon
any of such Loan Party’s properties pursuant to, any material agreement,
contract or instrument known to us to which such Loan Party is a party or by
which it is bound. For purposes of the foregoing, we have assumed that the only
material agreements, contracts or instruments to which any Loan Party is a party
or by which any of them are bound are the Financing Facilities and those listed
as exhibits to Energizer’s most recent Annual Report on Form 10-K or any
subsequent filings by Energizer with the Securities and Exchange Commission
prior to the date hereof which are available on the EDGAR system of the
Securities and Exchange Commission (as any such material agreement, contract or
instrument has been amended prior to the date hereof as reflected in such
filings).
     5. To our knowledge, no action or proceeding against and naming any Loan
Party is pending or overtly threatened by written communication to the Loan
Parties before any court, governmental authority or arbitrator that calls into
question the validity of the Loan Documents.
     6. No Loan Party is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     7. The making of the Loans and the use of the proceeds thereof in
accordance with the terms of the Credit Agreement will not violate Regulations
T, U or X of the Board of Governors of the Federal Reserve System, assuming the
accuracy of the factual representations set forth in Article VI of the Credit
Agreement.
     8. No authorization, consent, approval, license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency or regulatory authority or any securities exchange is
required in connection with the execution, delivery or performance by any of the
Loan Parties of any Loan Document except for such as have been made or obtained.
A court sitting in the State of Missouri will look to the conflict of law rules
of the State of Missouri to determine which law governs. Under Missouri state
law, the parties to a loan contract may agree that the contract shall be
governed by the law of a particular state so long as some element of the
contract is properly referable to that state. Courts applying Missouri law have
not enforced agreements that the law of a certain state shall govern where the
agreement is made to evade otherwise applicable law or

 



--------------------------------------------------------------------------------



 



May 6, 2011
Page 4
where the agreement infringes upon a fundamental policy of the State of
Missouri. We have assumed that the basis for the selection of the internal laws
of the State of New York as the governing law of the Credit Agreement is that
the State of New York is the location of the principal executive offices of one
or more of the Lenders. Accordingly, assuming a court sitting in the State of
Missouri would find that there is a logical basis for the parties’ choice of New
York law, we believe such court should give effect thereto.
In addition to the assumptions, comments, qualifications, limitations and
exceptions set forth above, the opinions set forth herein are further limited
by, subject to and based upon the following assumptions, comments,
qualifications, limitations and exceptions:
     (a) Wherever this opinion letter refers to matters “known to us,” or to our
“knowledge,” or words of similar import, such reference means that, during the
course of our representation of the Loan Parties with respect to the Loan
Documents, we have requested information of the Loan Parties concerning the
matter referred to and no information has come to the attention of (either as a
result of such request for information or otherwise) the attorneys currently
employed by our Firm devoting substantive attention or a material amount of time
thereto, which has given us actual knowledge of the existence (or absence) of
facts to the contrary. Except as otherwise stated herein, we have undertaken no
independent investigation or verification of such matters, and no inference
should be drawn to the contrary from the fact of our representation of the Loan
Parties.
     (b) Our opinions herein reflect only the application of applicable laws,
cases, decisions, rules and regulations of the states of Missouri and New York
(excluding the securities and blue sky laws of such states), the United States,
and, to the extent required by the opinions in paragraphs 1, 2, 3, 4, and 8,
such opinions reflect only a reading of the statutory provisions of the General
Corporation Law or Limited Liability Company Act of the State of Delaware. For
the purposes of the foregoing opinions, the Firm attorneys who prepared this
opinion letter are not licensed in the State of Delaware. The opinions set forth
herein are made as of the date hereof and are subject to, and may be limited by,
future changes in the factual matters set forth herein, and we undertake no duty
to advise you of the same. The opinions expressed herein are based upon the law
in effect (and published or otherwise generally available) on the date hereof,
and we assume no obligation to revise or supplement these opinions should such
law be changed by legislative action, judicial decision or otherwise. In
rendering our opinions, we have not considered, and hereby disclaim any opinion
as to, the application or impact of any laws, cases, decisions, rules or
regulations of any jurisdiction, court or administrative agency other than those
set forth in this paragraph (subject to the limitations set forth herein).
     (c) The enforceability of the Loan Documents may be limited by
(i) applicable bankruptcy, insolvency, reorganization, receivership, moratorium
or similar laws affecting or relating to the rights and remedies of creditors
generally including, without limitation, laws relating to fraudulent transfers
or conveyances, preferences and equitable subordination, (ii) general principles
of equity (regardless of whether considered in a proceeding in equity or at
law), (iii) an implied covenant of good faith and fair dealing and (iv) the
qualification that certain other provisions of the Loan

 



--------------------------------------------------------------------------------



 



May 6, 2011
Page 5
Documents may be further limited or rendered unenforceable by applicable law,
but the inclusion of such provisions does not affect the validity as against the
Loan Parties of the Loan Documents as a whole, and the limitations on the
enforceability of such provisions in the Loan Documents do not, in our opinion,
subject to the other assumptions, comments, qualifications, limitations and
exceptions stated herein, make the remedies afforded to the Administrative Agent
and the Lenders by the Loan Documents legally inadequate for the practical
realization of the principal benefits to be provided thereby.
     (d) Our opinions are further subject to the effect of generally applicable
rules of law arising from statutes, judicial and administrative decisions, and
the rules and regulations of governmental authorities that: (i) limit or affect
the enforcement of provisions of a contract that purport to require waiver of
the obligations of good faith, fair dealing, diligence and reasonableness;
(ii) limit the availability of a remedy under certain circumstances where
another remedy has been elected; (iii) limit the enforceability of provisions
releasing, exculpating, or exempting a party from, or requiring indemnification
of a party for, liability for its own action or inaction, to the extent the
action or inaction involves negligence, recklessness, willful misconduct or
unlawful conduct; (iv) may, where less than all of the contract may be
unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange and (v) govern and afford judicial discretion regarding the
determination of damages and entitlement to attorneys’ fees.
     (e) We express no opinion as to:
     (i) the enforceability of any provision in any of the Loan Documents
purporting or attempting to (A) confer exclusive jurisdiction and/or venue upon
certain courts or otherwise waive the defenses of forum non conveniens or
improper venue or (B) confer subject matter jurisdiction on a court not having
independent grounds therefor or (C) modify or waive the requirements for
effective service of process for any action that may be brought or (D) waive the
right of any Loan Party or any other person to a trial by jury or (E) provide
that remedies are cumulative or that decisions by a party are conclusive or (F)
modify or waive the rights to notice, legal defenses, statutes of limitations or
other benefits that cannot be waived under applicable law; or
     (ii) the enforceability of (A) any rights to indemnification or
contribution provided for in the Loan Documents which are violative of public
policy underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) or the legality of such rights, (B) the
effect of rights of set-off, (C) any provisions purporting to provide to the
Administrative Agent or any Lender the right to receive costs and expenses
beyond those reasonably incurred by it or (D) provisions in the Loan Documents
whose terms are left open for later resolution by the parties.
     (f) Except as may be expressly covered by this opinion, we are not
expressing any opinion as to the effect of compliance by the Administrative
Agent or any Lender with any state or federal

 



--------------------------------------------------------------------------------



 



May 6, 2011
Page 6
laws or regulations applicable to the transactions contemplated by the Loan
Documents because of the nature of any of its businesses.
This opinion is furnished to you by us pursuant to the provisions of
Section 5.1(A)(5) of the Credit Agreement. We do not render any opinions except
as set forth above. By your acceptance of this opinion letter, you agree that it
may not be relied upon, circulated, quoted or otherwise referred to by any other
person or for any other purpose without our prior written consent in each
instance, except that this opinion may be distributed to other financial
institutions that may from time to time hereafter become parties to the Credit
Agreement and may be disclosed to: (i) regulatory authorities having
jurisdiction over any of the Lenders; (ii) pursuant to valid legal process; and
(iii) to any Participant.
Yours very truly,

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Increasing Lender Supplement
     INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to that certain Amended and
Restated Revolving Credit Agreement, dated as of May 6, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Energizer Holdings, Inc. (the “Borrower”), the
financial institutions from time to time parties thereto as Lenders (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Co-Syndication Agents, and Citibank, N.A. and SunTrust Bank, as
Co-Documentation Agents.
W I T N E S S E T H
     WHEREAS, pursuant to Section 2.5(B) of the Credit Agreement, the Borrower
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Aggregate Revolving Loan Commitment and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving Loan
Commitment and/or to participate in such a tranche;
     WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Revolving Loan Commitment] [and] [enter
into a tranche of Incremental Term Loans] pursuant to such Section 2.5(B); and
     WHEREAS, pursuant to Section 2.5(B) of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Revolving Loan Commitment] [and] [participate in a tranche of Incremental Term
Loans] under the Credit Agreement by executing and delivering to the Borrower
and the Administrative Agent this Supplement;
     NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
     1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Loan Commitment increased by $[__________], thereby making
the aggregate amount of its total Revolving Loan Commitments equal to
$[__________]] [and] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to $[__________] with respect thereto].
     2. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.

F-1-1



--------------------------------------------------------------------------------



 



     3. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
     4. This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
     5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

F-1-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF INCREASING LENDER]
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above:
ENERGIZER HOLDINGS, INC.

            By:           Name:           Title:        

Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

            By:           Name:           Title:      

F-1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT F-2
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Augmenting Lender Supplement
     AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
to that certain Amended and Restated Revolving Credit Agreement, dated as of
May 6, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Energizer Holdings, Inc. (the
“Borrower”), the financial institutions from time to time parties thereto as
Lenders (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Co-Syndication Agents, and Citibank, N.A. and SunTrust Bank, as
Co-Documentation Agents.
W I T N E S S E T H
     WHEREAS, the Credit Agreement provides in Section 2.5(B) thereof that any
bank, financial institution or other entity may [extend Revolving Loan
Commitments] [and] [participate in tranches of Incremental Term Loans] under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
     WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
     NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
     1. The undersigned Augmenting Lender agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Loan Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].
     2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit

F-2-1



--------------------------------------------------------------------------------



 



Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
     3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
          [___________]
     4. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.
     5. Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
     6. This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
     7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

F-2-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to
be executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:           Name:           Title:      

Accepted and agreed to as of the date first written above:
ENERGIZER HOLDINGS, INC.

            By:           Name:           Title:      

Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

            By:           Name:           Title:      

F-2-3



--------------------------------------------------------------------------------



 



         

EXHIBIT G
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
List of Closing Documents
Attached

G-1



--------------------------------------------------------------------------------



 



$450,000,000
CREDIT FACILITY
TO
ENERGIZER HOLDINGS, INC.
May 6, 2011
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Amended and Restated Revolving Credit Agreement (the “Credit Agreement”) by
and among Energizer Holdings, Inc. (the “Borrower”), the institutions from time
to time parties thereto as Lenders (the “Lenders”), JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Co-Syndication Agents, and Citibank, N.A. and SunTrust Bank, as
Co-Documentation Agents, evidencing a $450,000,000 revolving credit facility.

EXHIBITS

         
EXHIBIT A
  —   Revolving Loan Commitments
EXHIBIT B
  —   Form of Borrowing/Election Notice
EXHIBIT C
  —   Form of Request for Letter of Credit
EXHIBIT D
  —   Form of Assignment and Assumption
EXHIBIT E
  —   Form of Borrower’s Counsel’s Opinion
EXHIBIT F-1
  —   Form of Increasing Lender Supplement
EXHIBIT F-2
  —   Form of Augmenting Lender Supplement
EXHIBIT G
  —   List of Closing Documents
EXHIBIT H
  —   Form of Officer’s Certificate
EXHIBIT I
  —   Form of Compliance Certificate
EXHIBIT J
  —   Form of Supplement to Subsidiary Guaranty

SCHEDULES

         
Schedule 1.1.1
  —   Permitted Existing Investments
Schedule 1.1.2
  —   Permitted Existing Liens

 

1   Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Bold/italicized documents shall
be prepared and/or provided by the Borrower and/or Borrower’s Counsel.

 



--------------------------------------------------------------------------------



 



         
Schedule 1.1.3
  —   Permitted Existing Contingent Obligations
Schedule 3.2
  —   Transitional Letters of Credit
Schedule 6.3
  —   Conflicts; Governmental Consents
Schedule 6.7
  —   Litigation; Loss Contingencies
Schedule 6.8
  —   Subsidiaries
Schedule 6.18
  —   Environmental Matters
Schedule 7.3(G)
  —   Transactions with Shareholders and Affiliates

2.   Amended and Restated Guaranty executed by Energizer International, Inc., a
Delaware corporation, Eveready Battery Company, Inc., a Delaware corporation,
Energizer Battery, Inc., a Delaware corporation, Energizer Battery
Manufacturing, Inc., a Delaware corporation, Schick Manufacturing, Inc., a
Delaware corporation, Playtex Products, LLC, a Delaware limited liability
company, Playtex Manufacturing, Inc., a Delaware corporation, Sun
Pharmaceuticals, LLC, a Delaware limited liability company, Tanning Research
Laboratories, LLC, a Delaware limited liability company and Energizer Personal
Care, LLC, a Delaware limited liability company (collectively, the “Initial
Subsidiary Guarantors”) and the other Subsidiaries of the Borrower from time to
time parties thereto, in favor of the Administrative Agent.

3.   Promissory notes requested by Lenders pursuant to Section 2.12(D) of the
Credit Agreement.

B. CORPORATE DOCUMENTS

4.   Certificate of the Secretary of the Borrower certifying (i) resolutions of
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of each document to which it is a party, (ii) that there have been
no changes in the Certificate of Incorporation of the Borrower since the date of
the most recent certification thereof by the Secretary of State of Missouri (an
original of which is attached thereto), (iii) the names and true signatures of
the incumbent officers of the Borrower authorized to sign the documents to which
it is a party and authorized to request Borrowings under the Credit Agreement,
and (iv) the By-Laws (attached thereto) of the Borrower as in effect on the date
of such certification.

5.   Good Standing Certificate for the Borrower from the Secretary of State of
Missouri.

6.   Certificate of the Secretary of each Initial Subsidiary Guarantor,
certifying (i) resolutions of the Board of Directors of each such Initial
Subsidiary Guarantor approving and authorizing the execution, delivery and
performance of each document to which it is a party, (ii) that there have been
no changes in the Certificate of Incorporation of any such Initial Subsidiary
Guarantor since the date of the most recent certification thereof by the
Secretary of State of [Delaware] (originals of which are attached thereto),
(iii) the names and true signatures of the incumbent officers of each such
Initial Subsidiary Guarantor authorized to sign the documents to which it is a
party, and (iv) the By-Laws (attached thereto) of each such Initial Subsidiary
Guarantor as in effect on the date of such certification.

2



--------------------------------------------------------------------------------



 



7.   Good Standing Certificate for each Initial Subsidiary Guarantor from the
Secretary of State of Delaware.

C. CLOSING CERTIFICATES AND MISCELLANEOUS

8.   Opinion of Special Counsel for the Borrower and the Initial Subsidiary
Guarantors with respect to their respective obligations under the Credit
Agreement and the other Loan Documents: Bryan Cave LLP.

9.   Certificate, in form and substance satisfactory to the Administrative
Agent, signed by the Vice President and Treasurer of the Borrower, stating that
on the Initial Funding Date (both before and after giving effect to any proposed
Loan to be made and/or Letter of Credit to be issued thereon), (a) all of the
representations and warranties in the Credit Agreement are true and correct and
(b) no Default or Unmatured Default has occurred and is continuing.

3



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
REVOLVING CREDIT AGREEMENT
Form of Officer’s Certificate
OFFICER’S CERTIFICATE
     I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the _________________ of ENERGIZER
HOLDINGS, INC., a corporation duly organized and existing under the laws of the
State of Missouri (the “Borrower”). Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Amended and Restated
Revolving Credit Agreement dated as of May 6, 2011 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) by and among
the Borrower, the financial institutions from time to time parties thereto as
Lenders (the “Lenders”), JPMorgan Chase Bank, N.A., as “Administrative Agent”,
Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Co-Syndication Agents, and Citibank, N.A. and SunTrust Bank, as Co-Documentation
Agents.
     I further certify to the Administrative Agent and the Lenders, as such
officer and not individually, that, pursuant to [Section 5.2]
[Section 7.1(A)(iii)] of the Credit Agreement, as of the date hereof:
1. No Default or Unmatured Default exists [other than the following (describe
the nature of the Default or Unmatured Default and the status thereof)].
2. The representations and warranties of the Borrower contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date of this Certificate to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties relate to
an earlier date, in which case, such representations and warranties shall have
been true and correct on and as of such earlier date.
     IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on
this ____ day of _____________, 20__.

            ENERGIZER HOLDINGS, INC., as the Borrower
      By:           [Insert Name of Officer]           

H-1



--------------------------------------------------------------------------------



 



         

EXHIBIT I
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Compliance Certificate
COMPLIANCE CERTIFICATE
          Pursuant to [Section 5.2] [Section 7.1(A)(iii)] of the Amended and
Restated Revolving Credit Agreement dated as of May 6, 2011 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”) by
and among Energizer Holdings, Inc. (the “Borrower”), the financial institutions
from time to time parties thereto as Lenders (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Co-Syndication
Agents, and Citibank, N.A. and SunTrust Bank, as Co-Documentation Agents, the
Borrower, through its _________________, hereby delivers to the Administrative
Agent[, together with the financial statements being delivered to the
Administrative Agent pursuant to Section 7.1(A) of the Credit Agreement,] this
Compliance Certificate (the “Certificate”) for the accounting period from
____________ ____, 20___ to ____________, ____ 20___ (the “Accounting Period”).
Capitalized terms used herein shall have the meanings set forth in the Credit
Agreement. Subsection references herein relate to subsections of the Credit
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected of the Borrower;
     2. I have made, or have caused to be made under my supervision, a detailed
review of the terms of the Credit Agreement and of the transactions and
conditions of the Borrower and its Subsidiaries during the Accounting Period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose the existence
of any condition or event which constitutes a Default or Unmatured Default
during or at the end of the Accounting Period covered by the attached financial
statements or as of the date of this Certificate [except as set forth below];
and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ____________, 20__.

I-1



--------------------------------------------------------------------------------



 



SCHEDULE I
to COMPLIANCE CERTIFICATE
     The computations set forth in this Schedule I are designed to facilitate
the calculation of pricing, fees, financial covenants and certain other baskets
based on financial tests set forth in the Credit Agreement. The use of
abbreviated terminology and/or descriptions in the computations below are not in
any way intended to override or eliminate the more elaborate descriptions for
such computations set forth in the relevant provisions of the Credit Agreement,
all of which shall be deemed to control. In addition, the failure to identify
any specific provisions or terms of the Credit Agreement in this Schedule I does
not in any way affect their applicability during the relevant Accounting Period
or otherwise, which shall in all cases be governed by the Credit Agreement.
I. SECTION 2.14: PRICING CALCULATIONS
A. LEVERAGE RATIO (Section 2.14(D))

  1.   All Indebtedness (as defined in the Credit Agreement) of the Borrower and
its Subsidiaries, which, for purposes of clarification, shall exclude Hedging
Obligations         $___________     2.   EBITDA

                          a.      
Net Income
    $              
 
                   
 
            b.   +  
Interest Expense
    $              
 
               
 
                c.   +  
Taxes
    $              
 
           
 
                d.   +  
Non-cash charges (except those that require accrual of a reserve for anticipated
future cash payments for any period)
    $              
 
               
 
                e.   +  
Extraordinary non-cash charges
    $              
 
               
 
                f.   -  
Extraordinary gains
    $              
 
               
 
                g.   =  
(EBIT) Sum of I.A.2.a, I.A.2.b, I.A.2.c, I.A.2.d, I.A.2.e and I.A.2.f
    $              
 
                   
 
            h.   +  
Depreciation
    $              
 
               
 
                i.   +  
Amortization
    $              
 
       

I-2



--------------------------------------------------------------------------------



 



                          j.   =  
Sum of Lines I.A.2.g, I.A.2.h and I.A.2.i (EBITDA)
    $           
 
                   
 
                3. Leverage Ratio (Ratio of I.A.1 to I.A.2.j)       __________to
1.0

II. SECTION 7.4: FINANCIAL COVENANTS
A. MAXIMUM COVENANT LEVERAGE RATIO (Section 7.4(A))

  1.   All Indebtedness (as defined in the Credit Agreement) of the Borrower and
its Subsidiaries (which, for purposes of clarification, shall exclude Hedging
Obligations) minus Receivables Facility Attributed Indebtedness

                           
 
    $           
 
               
 
          2.  
EBITDA (I.A.2.j)
    $           
 
               
 
          3.  
Covenant Leverage Ratio (Ratio of II.A.1 to II.A.2)
      __________to 1.0        
 
               
 
          4.  
Required Ratio:
      [≤3.5 to 1.0]
[≤4.0 to 1.0]1

B. MINIMUM INTEREST EXPENSE COVERAGE RATIO (Section 7.4(B))

                      1.  
EBIT (See I.A.2.g above)
    $           
 
               
 
          2.  
Interest Expense
    $           
 
               
 
          3.  
Interest Expense Coverage Ratio (Ratio of II.B.1 to II.B.2)
      __________to 1.0        
 
          4.  
Required Ratio:
      ≥3.0 to 1.0

III. CERTAIN OTHER MISCELLANEOUS BASKETS BASED ON FINANCIAL STATEMENTS

A.   SUBSIDIARY INDEBTEDNESS (Section 7.3(A))

                    1.  
Aggregate Permitted Receivables Facility Attributed Indebtedness (Maximum:
$250,000,000)
    $           
 
       

 

4   The Covenant Leverage Ratio may be greater than 3.5 to 1.0 for a period of
time specified pursuant to the terms of Section 7.4(A) of the Credit Agreement.

I-3



--------------------------------------------------------------------------------



 



                                  2.        
 
                        a.  
All Indebtedness (as defined) of the Borrower and its Subsidiaries
    $                      
 
                           
 
                        b.  
Consolidated Net Worth
    $                      
 
                           
 
                        c.  
Consolidated Total Capitalization Sum of lines III.A.2.a and III.A.2.b
    $                      
 
                           
 
                        d.  
25% of Consolidated Total Capitalization
    $                      
 
                           
 
                        e.  
Total Indebtedness not otherwise permitted under Sections 7.3(A)(i), (ii), (v),
(vi) and (viii) (III.A.2.e must not exceed III.A.2.d)
    $                      
 
           

B.   SALES OF ASSETS (Section 7.3(B))

                        1.    
15% of Consolidated Assets at the end of the immediately preceding fiscal year
    $              
 
                   
 
              2.    
Aggregate amount of all assets sold during the fiscal year of such sale other
than as specifically permitted under Section 7.3(B)
    $              
 
                   
(III.B.1 must be greater than III.B.2)
           

C.   LIENS (Section 7.3(C)

                        1.    
Amount of indebtedness secured by Liens not otherwise permitted under
Sections 7.3(C)(i) to (iii)
    $              
 
                   
 
              2.    
5% of Consolidated Assets
    $              
 
                   
(III.C.2 must be greater than III.C.1)
           

D.   INVESTMENTS (Section 7.3(D))

                        1.    
Investments in joint ventures and nonconsolidated subsidiaries
    $              
 
                   
(Maximum: $75,000,000)
                   
 
              2.    
Investments not otherwise permitted under Sections 7.3(D)(i) through (x)
    $              
 
                   
(Maximum: $75,000,000)
           

I-4



--------------------------------------------------------------------------------



 



E.   NON-GUARANTOR SUBSIDIARIES (Section 7.3(Q))

                        1.    
Aggregate assets of non-SPV domestic consolidated Subsidiaries which are not
Subsidiary Guarantors
    $              
 
                   
 
              2.    
10% of Consolidated Domestic Assets of the Borrower and its consolidated non-SPV
Subsidiaries (III.E.1 shall not exceed III.E.2)
    $              
 
           

I-5



--------------------------------------------------------------------------------



 



F.   “MATERIAL SUBSIDIARY” CLASSIFICATION (Definitions, Section 7.2(K))

                        1.    
3% of Consolidated Domestic Assets of the Borrower and its non-SPV Subsidiaries
    $              
 
                   
 
              2.    
Identify below the name and jurisdiction of organization for each domestic
Subsidiary of the Borrower (a) the total assets of which exceed the amount in
III.F.1 and (b) that is not currently a Subsidiary Guarantor:
           

          Name   Jurisdiction of Organization                        

I-6



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies, through its ____________, that the
information set forth above is accurate as of ____________ ____, 20___, to the
best of such officer’s knowledge, after diligent inquiry, and that the financial
statements delivered herewith present fairly the financial position of the
Borrower and its Subsidiaries at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with Agreement Accounting Principles, consistently applied, subject,
as to unaudited financial statements delivered herewith, to normal year-end and
audit adjustments.
Dated: ____________ ____, 20___

            ENERGIZER HOLDINGS, INC.,
as the Borrower
      By:           Name:           Title:      

I-7



--------------------------------------------------------------------------------



 



         

EXHIBIT J
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Form of Supplement to Subsidiary Guaranty
ANNEX I TO GUARANTY
Supplement to Subsidiary Guaranty
     Reference is hereby made to the Amended and Restated Guaranty (the
“Guaranty”) made as of the 6th day of May, 2011 by and among Energizer
International, Inc., a Delaware corporation, Eveready Battery Company, Inc., a
Delaware corporation, Energizer Battery, Inc., a Delaware corporation, Energizer
Battery Manufacturing, Inc., a Delaware corporation, Schick Manufacturing, Inc.,
a Delaware corporation, Playtex Products, LLC, a Delaware limited liability
company, Playtex Manufacturing, Inc., a Delaware corporation, Sun
Pharmaceuticals, LLC, a Delaware limited liability company, Tanning Research
Laboratories, LLC, a Delaware limited liability company and Energizer Personal
Care, LLC, a Delaware limited liability company (collectively, the “Initial
Guarantors” and along with any Subsidiaries which have become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Obligations.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty. By its execution below, the undersigned [NAME OF
NEW GUARANTOR], a [___________] [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.
     IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [___________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this ____ day of ____________, 20__.

            [NAME OF NEW GUARANTOR]
      By:           Name:           Title:        

I-8



--------------------------------------------------------------------------------



 



SCHEDULES TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of May 6, 2011
among
ENERGIZER HOLDINGS, INC.
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.
as Co-Syndication Agents
and
CITIBANK N.A. AND SUNTRUST BANK,
as Co-Documentation Agents
 
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.1
Permitted Existing Investments
Investments of Energizer International, Inc.
Eveready East Africa Limited (Kenya) (10.5%)
Investment of Energizer Group France SAS
COREPILE SA (France) (20%) **- recycling entity
Investment of Energizer Battery, Inc.
Energizer Receivables Funding Corporation — bankruptcy remote entity
Investment of Energizer Czech spol. s r.o.
ECOBAT s r.o (Czech Republic) (16.66%) ** — recycling entity
Investment of Energizer SA
ECOPILHAS LDA. (Portugal) (16.66%) ** — recycling entity
Investment of Energizer Polska sp. zo.o
REBA Organizacja Odzysku S.A. (Poland) (25%) ** — recycling entity
Investment of Energizer Hungary Trading Ltd. — recycling entity
RE’LEM Public Benefit Co. (Hungary) (33.3%) **
Investment of Energizer Hellas A.E.
AFIS, S.A.(Greece) (40%) ** — recycling entity
Investment of Playtex Products, LLC
Playtex Marketing Corporation (50%) (joint venture)
Subsidiaries listed on Schedule 6.8.
Other immaterial Investments.
 
** non-profit

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.2
Permitted Existing Liens
Liens securing immaterial and de minimis Indebtedness.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.3
Permitted Existing Contingent Obligations
Guaranties of immaterial and de minimis obligations arising in the ordinary
course of business and not related to the borrowing of money.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.2
Transitional Letters of Credit

                  JPM Reference Number   L/C Available         CIF 444-104969  
Amount   Release Date   Expiry / Maturity Date
CPCS-251746
  $ 137,995.00     MAR 27, 2008   MAY 15, 2012
CPCS-269032
  $ 523,887.00     DEC 13, 2007   DEC 05, 2011
CPCS-269034
  $ 1,175,000.00     DEC 13, 2007   DEC 07, 2011
CPCS-269599
  $ 505,110.00     DEC 13, 2007   DEC 11, 2011
CPCS-284978
  $ 1,000,000.00     FEB 15, 2008   DEC 31, 2011
CPCS-618269
  $ 227,605.00     JUN 02, 2008   JUL 06, 2011
CPCS-636073
  $ 500,000.00     JUL 17, 2002   JUL 31, 2012
CPCS-636118
  $ 2,000,000.00     NOV 27, 2002   SEP 30, 2011
CPCS-668723
  $ 44,415.61     AUG 13, 2008   AUG 07, 2011
CPCS-692914
  $ 45,235.00     OCT 06, 2008   OCT 03, 2011
CPCS-695384
  $ 5,438,038.00     NOV 14, 2008   OCT 01, 2011
CPCS-777281
  $ 168,500.00     JUL 13, 2009   JUL 10, 2012
CPCS-634811
  $ 5,000.00     DEC 05, 2001   SEP 30, 2011

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.3
Conflicts; Governmental Consents
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7
Litigation; Loss Contingencies
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
Subsidiaries

                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Berec Overseas Investments Limited
  UK       Authorized: 100    
 
          Issued: 100    
 
          Energizer Holdings UK Co Limited    
 
               
EBC Batteries, Inc./ 43-1654782
  Delaware   India   Authorized: 1,000    
 
          Issued: 1,000    
 
          Energizer International, Inc.    
 
               
Energizer Asia Pacific, Inc./
  Delaware   Hong Kong   Authorized: 1,000    
43-1383625
          Issued: 1,000    
 
          Energizer International, Inc.    
 
               
Energizer Australia Pty. Ltd.
  Australia       Authorized: 200,000,000    
 
          Issued: 14,872,492    
 
          Energizer International, Inc.    
 
               
Energizer Canada Inc.
  Canada       Common Stock    
 
          Authorized: unlimited    
 
          Issued: 548,108    
 
          Energizer International, Inc. (100%)    
 
          Preferred:    
 
          Authorized: 285    
 
          Issued: 0    
 
               
Energizer (China) Co., Ltd.
  China       $26,000,000 paid in capital    
 
          Energizer International, Inc.    
 
               
Energizer Hellas A.E.
  Greece       Authorized: 100,100    
 
          Issued: 100,100    
 
          Energizer International, Inc. (99.9%) 100,087    
 
          Eveready Battery Company, Inc.: 13 shares    
 
               
Energizer Hong Kong Limited
  Hong Kong       Authorized: 400,000    
 
          Issued: 400,000    
 
          Energizer Asia Investments Pte. Ltd.    
 
               
Energizer Hungary Trading Ltd.
  Hungary       Authorized: 37,457,000 HUF    
 
          Issued: 37,457,000 HUF    
 
          Energizer International, Inc.    
 
               
EBC (India) Company Private Limited *
  India       Authorized: 35,000,000    
 
          Issued: 32,776,589 (94%) Energizer    
 
          International, Inc.    
 
          Energizer Singapore Pte. Ltd.: 1 share    
 
               
Energizer India Private Limited *
  India       Authorized: 35,000,000    
 
          Issued: 33,781,800    
 
          EBC (India) Co. Private Ltd.    
 
               
Energizer Insurance Company Ltd.
  Bermuda       Authorized: 120,000    
 
          Issued: 120,000    
 
          Eveready Battery Company, Inc.    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Energizer International, Inc./
  Delaware       Authorized: 1,000    
36-3440338
          Issued: 1,000    
 
          Eveready Battery Company, Inc.    
Energizer Group Italia, S.p.A.
  Italy       Authorized: 250,000    
 
          Issued: 250,000    
 
          Energizer International, Inc. — 247,500    
 
          Eveready Battery Company, Inc. — 2,500    
 
               
Energizer Korea, Ltd.
  Korea       Authorized: 1,000,000    
 
          Issued: 538,000    
 
          Energizer International, Inc. (100%)    
 
               
Energizer Lanka Limited
  Sri Lanka       Authorized and Issued: 145,637,938   Public Company
 
          Energizer International, Inc. (84.1%)    
 
          122,448,307    
 
          Local Partners (15.9%) 23,189,631    
 
               
Energizer LLC
  Russia       Capital: $US 2,350,000    
 
          Energizer International, Inc. (5%)    
 
          Energizer Holdings, Inc. (95%)    
 
               
Energizer Group Limited
  United Kingdom       Authorized: 20,000,000    
 
          Issued: 16,280,000    
 
          Energizer Holdings UK Co Limited (100%)    
 
               
Energizer Malaysia SDN. BHD.
  Malaysia       Authorized: 10,000,000    
 
          Issued: 7,920,000    
 
          Energizer International, Inc. (80%) 6,336,000    
 
          Local Shareholders: (20%) 1,584,000    
 
               
Energizer Middle East and Africa
  Delaware   UAE   Authorized: 1,000    
Limited/
      Lebanon   Issued: 850    
13-3051889
          Energizer International, Inc.    
 
               
Energizer Philippines, Inc.
  Philippines       Authorized: 550,000    
 
          Issued: 550,000    
 
          Energizer International, Inc.    
 
               
Energizer Group Polska Sp. zo.o
  Poland       Authorized: 345,253    
 
          Issued: 345,253    
 
          Energizer International, Inc.    
 
               
Energizer Puerto Rico, Inc.
  Puerto Rico       Authorized: 10,000    
 
          Issued: 10    
 
          Energizer International, Inc. (100%)    
 
               
Energizer SA
  Switzerland       Authorized: 14,000    
 
          Issued: 14,000    
 
          Energizer International, Inc.    
 
               
Energizer Sales Ltd.
  Barbados       Authorized: unlimited    
 
          Issued: 1,000    
 
          Eveready Battery Co., Inc. (100%)    
 
               
Energizer Slovakia, Spol. S.r.O.
  Slovak Republic       Authorized and Issued:    
 
          116,440,948 Euros (1 share)    
 
          Energizer International, Inc. (100%)    
 
               
Energizer (South Africa)
  Delaware   South Africa   Authorized: 1,000    
Ltd./43-1734641
          Issued: 1,000    
 
          Energizer International, Inc.    
 
               
Energizer (Thailand) Limited
  Thailand       Authorized: 2,000,000    
 
          Issued: 2,000,000    
 
          Energizer Asia Investments Pte. Ltd.    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Energizer Holdings UK Co Limited
  UK       Authorized: 13,835,001    
 
          Issued: 13,835,001    
 
          Energizer Investments U.K. Limited    
 
               
Energizer Ireland Limited
  Ireland       Common Stock    
 
          Authorized: 640,000    
 
          Issued: 480,000    
 
          Berec Overseas Investments Ltd.    
 
          (99.9%)479,600    
 
          Energizer Holdings UK Company Limited    
 
          (0.1%) 400    
 
          Preferred Stock    
 
          Authorized: 20,000    
 
          Issued: 20,000    
 
          Berec Overseas Investments Ltd. (99%) 19,818    
 
               
Ever Ready Limited
  UK       Authorized: 100 GBP (2 shares)    
 
          Issued: 2    
 
          Energizer Holdings UK Co Limited    
 
               
Eveready East Africa Limited
  Kenya       Authorized: 210,000,000   Public Company
 
          Issued: 210,000,000    
 
          Energizer International, Inc. (10.51%)    
 
          22,061,559    
 
               
Eveready Battery Company, Inc./
  Delaware   CA, LA, MA, MO, MT,   Authorized: 1,000    
43-1407915
      NJ, NM, PA, UT & WA   Issued: 1,000    
 
          Energizer Holdings, Inc.    
 
               
Eveready de Chile S.A.
  Chile       Authorized: 5,391,107    
 
          Issued: 5,391,107    
 
          5,344,280 shares, Energizer International, Inc.    
 
          46,827 shares, Energizer Argentina S.A.    
 
               
Eveready de Colombia, S.A.
  Colombia       Authorized: 500,000,000    
 
          Issued: 4,067,802    
 
          3,727,802 shares - Energizer International, Inc.    
 
          340,000 shares - Eveready Battery Co. Inc.    
 
               
Eveready de Mexico S.A. de C.V.
  Mexico       Authorized: 162,389,756    
 
          Issued: 162,389,756    
 
          162,388,756 Shares - Energizer    
 
          International, Inc,.    
 
          1 Share — Eveready Battery Company, Inc.    
 
               
Eveready de Venezuela, C.A.
  Venezuela       Authorized: 16,434,448    
 
          Issued: 16,434,448    
 
          Tropria Holding B.V.    
 
               
Eveready Ecuador C.A.
  Ecuador       Authorized: 996,186,100    
 
          Issued: 996,186,100    
 
          Energizer International, Inc.: 996,183,600    
 
          Eveready Battery Co. Inc.: 2,500    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Energizer Egypt S.A.E.
  Egypt       Authorized: 655,060    
 
          Issued: 655,060    
 
          458,689 shares - Energizer International, Inc. (70.02%)    
 
               
Eveready Hong Kong Company
  Hong Kong       50/50 Partnership between Sonca Products   Wholly-owned
Partnership
 
          Limited & Energizer Hong Kong Limited    
 
               
Energizer NZ Limited
  New Zealand       Authorized: 2,000,000    
 
          Issued: 2,000,000    
 
          Energizer International, Inc.    
 
               
Energizer Singapore Pte. Ltd.
  Singapore       Authorized: 1,000,000    
 
          Issued: 700,000    
 
          Energizer Asia Investments Pte. Ltd. (100%)    
 
               
PT Energizer Indonesia
  Indonesia       Authorized: 23,000 shares    
 
          Issued: 23,000 shares    
 
          Energizer International, Inc. (80%) P.T.    
 
          Bintang Niaga Sukses (20%) (held in trust)    
 
          (Energizer International, Inc. 100% beneficial owner)    
 
               
Energizer Group Belgium N.V.
  Belgium       Authorized and issued: 38,412 shares    
 
          38,405 shares - Energizer International, Inc.    
 
          7 shares — Eveready Battery Co., Inc.    
 
               
Energizer Deutschland G.m.b.H. & Co. KG
  Germany       Authorized and issued: Euro 1,650,000   Limited Partnership
 
          1,649,800 Euros Energizer International, Inc.    
 
          200 Euros Energizer SA    
 
               
Energizer Management Holding
  Germany       Authorized: Euro 25,000    
Verwaltungs GmbH
          Issued: Euro 25,000    
 
          Energizer International, Inc. 2 shares:    
 
          Euro 500 and Euro 24,500    
 
               
Energizer Finanzierungs GbR
  Germany       Contributions: $1,000,000 Energizer Holdings, Inc.: $900,000
Energizer Group, Inc.: $100,000   Wholly-owned Partnership
 
               
Energizer Group France SAS
  France       Authorized: 620,000    
 
          Issued: 620,000    
 
          Energizer International, Inc.    
 
               
Energizer Czech spol. sr.o.
  Czech Republic       Authorized: 100,000,000 CZK    
 
          Issued: 100,000,000 CZK    
 
          Energizer International, Inc.    
 
               
Energizer Financial Service Centre Ltd.
  UK       Authorized: 50,000    
 
          Issued: 50,000    
 
          Energizer Holdings UK Co Limited    
 
               
Energizer Argentina S.A.
  Argentina       Authorized: 262,369,483    
 
          Issued: 262,369,483    
 
          Energizer International, Inc. — 236,105,962    
 
          Eveready Battery Co., Inc. — 26,263,521    
 
               
Energizer do Brasil Ltda.*
  Brazil       Authorized: 45,098,050 quotas    
 
          Issued: 45,098,050 quotas    
 
          Energizer International, Inc. 45,098,049    
 
          Eveready Battery Company, Inc. 1 quota    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Energizer Trust Limited
  UK       Authorized: 100    
 
          Issued: 2    
 
          Energizer Holdings UK Co Limited (100%)    
 
               
Sonca Products Limited
  Hong Kong       Authorized: 120,000    
 
          Issued: 117,000    
 
          Energizer Cayman Islands, Ltd.    
 
               
Energizer Receivables Funding
  Delaware   Missouri   Authorized: 1,000    
Corporation/ 43-1883142
          Issued: 100    
 
          Energizer Battery, Inc.    
 
               
Schick & Energizer Perú S.A.
  Peru       Authorized: 81,947    
 
          Issued: 81,947    
 
          Energizer International, Inc. 81,946    
 
          Eveready Ecuador C.A. 1 share    
 
               
Energizer
  Delaware   Qualified in AK, GA,   Authorized: 100    
Battery
      CA, PA, HI, TN, FL,   Issued: 100    
Manufacturing, Inc./ 01-0758278
      MO, OH, VT, NC & TX   Eveready Battery Company, Inc.    
 
               
EnergizerBattery, Inc./ 01-0758270
  Delaware   Qualified in all US states incl. DC   Authorized: 100
Issued: 100    
 
          Playtex Products, LLC    
 
               
COREPILE S.A. **
  France       Authorized: 2,500    
 
          Issued: 2,500    
 
          Energizer Group France - 500 (20%)    
 
               
ECOBAT s.r.o **
  Czech Republic       Capitalization: CZK 300,000    
 
          Energizer Czech Spol. sr.o.: CZK 50,000    
 
          (16.66%)    
 
               
ECOPILHAS LDA. **
  Portugal       Capitalization: 60,000 Euros    
 
          Energizer SA — 10,000 Euros (16.66%)    
 
               
REBA Organizacja Odzysku S.A. **
  Poland       Authorized: 1,000,000 shares    
 
          Issued: 1,000,000 shares    
 
          Energizer Polska sp. zo.o - 250,000 (25%)    
 
               
RE’LEM Public Benefit Co. **
  Hungary       Non-profit battery recycling entity    
 
          Energizer Hungary Trading Ltd. (33.3%)    
 
               
Schick Manufacturing, Inc./ 83-0348512
  Delaware   Qualified in CT, IL,   Authorized: 100 shares    
 
      PA, AZ, CA, GA, NJ,   Issued: 100 shares    
 
      TN, TX, VA & WI   Eveready Battery Company, Inc.    
 
               
Energizer-Schick Taiwan Ltd./82-0589265
  Delaware   Qualified in Taiwan   Authorized: 100
shares Issued: 100
shares Energizer International, Inc.    
 
               
Energizer Group, Inc./06-1680607
  Delaware       Authorized: 1,000
Issued: 1,000
Energizer Holdings, Inc.    
 
               
Energizer Cayman Islands Ltd.
  Cayman Islands       Authorized: 50,000
Issued: 1,001
shares to Energizer International, Inc. (100%)    
 
               
Schick Cayman Islands, Ltd.
  Cayman Islands       Authorized: 50,000    
 
          Issued: 1 share to    
 
          Energizer Cayman Islands Ltd.    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Schick Egypt LLC
  Egypt       Authorized and Issued: 500 Quotas    
 
          400 Quotas (80%) — Energizer International, Inc.    
 
          100 Quotas (20%) — Eveready Battery Company, Inc.    
 
               
Schick Japan K.K.
  Japan       Authorized: 800    
 
          Issued: 500    
 
          Energizer International, Inc.    
 
               
Energizer Investments U.K. Limited
  United Kingdom       Authorized: 2
Issued: 2
shares to Energizer International, Inc.    
 
               
Energizer Asia Investments Pte. Ltd.
  Singapore       Authorized: 300,000,000    
 
          Issued: 2 shares    
 
          Energizer Cayman Islands Ltd. (100%    
 
               
Energizer Group Austria Handels GmbH
  Austria       Authorized: 50,000 Euros    
 
          Issued: one share interest (50,000 Euros)    
 
          Wilkinson Sword GmbH    
 
               
Wilkinson Sword GmbH
  Germany       Registered Capital: One share    
 
          (Euro 1,025,000) held by Energizer    
 
          Deutschland GmbH & Co., KG    
 
               
Energizer Group Holland B.V.
  Netherlands       Authorized: 2,000 shares    
 
          Issued: 400 shares    
 
          Wilkinson Sword GmbH(100%)    
 
               
Schick Asia Limited
  Hong Kong       Ordinary Shares Authorized: 5,944    
 
          Issued: 5,600    
 
          Schick Cayman Islands Ltd.: 5,600 (100%)    
 
               
 
          Preferred Authorized: 5,600    
 
          Issued: 0    
 
               
Schick (Guangzhou) Company Ltd.
  China       Authorized and Issued:    
 
          US$7,500,000 (Fully paid up)    
 
          Schick Asia Limited (100%)    
 
               
Energizer Group Portugal Unipessoal, Lda
  Portugal       Authorized: 400,000 Euros    
 
          Issued: 400,000 Euros (3 shares)    
 
          Wilkinson Sword GmbH    
 
               
Energizer Group España S.A.
  Spain       Authorized: 262,071    
 
          Issued: 262,071    
 
          Wilkinson Sword GmbH    
 
               
Wilkinson Sword Limited
  United Kingdom       Ordinary Shares Authorized: 6,350,000
Issued: 6,350,000
Energizer Holdings UK Co Limited    
 
               
 
          Ordinary “A” Shares Authorized: 19,882,283    
 
          Issued: 19,882,283    
 
          Energizer Holdings UK Co Limited    
 
               
Wilkinson Sword Tras Urunleri Ticarat
  Turkey       Ordinary Authorized: 228,840    
Limited Sirketi *
          Issued: 228,840    
 
          Wilkinson Sword GmbH: 228,839 shares    
 
          Energizer Deutschland G.m.b.H. & Co. KG: 1    
 
          share    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
Energizer Group Dominican Republic S.A
  Dominican Republic       Ordinary Authorized: 1000    
 
          Issued: 1000    
 
          Energizer International, Inc.: 890    
 
          Eveready Battery Co. Inc.: 105    
 
               
Energizer Group Sweden AB
  Sweden       Ordinary Authorized: 1 share    
 
          Issued: 1 share    
 
          Energizer International, Inc.    
 
               
 
          Eveready Battery Company, Inc. is the sole   Limited Liability
Playtex Products, LLC/ 26-3324835
  Delaware       managing member.   Company
 
               
Playtex Manufacturing, Inc./51-0369884
  Delaware   AL, FL, GA, NV,
NJ, NY, OH & VA   Authorized: 100 shares of common stock, par value $.01    
 
          Issued: 100 shares    
 
          Playtex Products, LLC    
 
               
Sun Pharmaceuticals LLC/ 26-3700969
  Delaware       Playtex Products, LLC is the sole managing member.   Limited
Liability
 
              Company
 
               
Playtex Investment Corp.51-0312688
  Delaware       Authorized: 1,000 shares of common stock, par value $.01    
 
          Issued: 1,000 shares    
 
          Playtex Products, LLC    
 
               
Smile-Tote, Inc./95-4048687
  California       Authorized: 10,000 shares of common stock, no par value    
 
          Issued: 1,000 shares    
 
          Playtex Products, LLC    
 
               
Carewell Industries, Inc./11-2967533
  New York   Florida   Authorized: 200 shares, no par value    
 
          Issued: 130.2 shares    
 
          Playtex Products, LLC    
 
                Playtex Marketing Corporation/51-0313757   Delaware   New York  
Authorized: 500 shares of Class A common stock, par    
 
          value $.01 and 500 shares of    
 
          Class B common stock, par value $.01    
 
          Issued: 1,000    
 
          Playtex Products, LLC — 500    
 
          shares of Class B common stock    
 
          HBI Branded Apparel Enterprises, LLC — 500    
 
          shares of Class A common stock   Joint Venture
 
                Tanning Research Laboratories, LLC/26-3701119   Delaware      
Playtex Products, LLC is the sole managing member.   Limited Liability
 
              Company
 
               
Hawaiian Tropic Europe, Inc./59-3286689
  Florida   (Ireland branch)   Authorized: 1,000 shares of common stock,    
 
          par value $1.00    
 
          Issued: 981.36 shares    
 
          Playtex Products, LLC    
 
               
TH Marketing Corp./51-0316823
  Delaware       Authorized: 1,000 shares of common stock,    
 
          par value $.01    
 
          Issued: 1,000 shares    
 
          Playtex Products, LLC    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions           any
Person     of       Shares Authorized and Issued   not a Subsidiary Name/Federal
Tax ID No.   Incorporation   Foreign Qualification   and Outstanding; Owner  
Corporation
AFIS, S.A.**
  Greece       Non-profit battery recycling entity    
 
          Authorized: 150,000    
 
          Issued: 150,000    
 
          Energizer Hellas S.A.: 60,000 (40%)    
 
               
Energizer Group do Brasil Importação,
  Brazil       Capitalization: 3,708,050 Reais    
Exportação e Comercialização
          3,708,049 quotas for    
Ltda.
          Energizer International, Inc.    
 
          1 quota for    
 
          Eveready Battery Company, Inc.    
 
          (none issued)    
 
               
Energizer Group Panama Inc.
  Panama       Capitalization: US$20,000    
 
          200 nominative shares issued to Energizer International, Inc.    
 
               
 
               
Energizer Group Venezuela, C.A.
  Venezuela       Authorized: 1,000 shares    
 
          Issued: 1,000 shares to    
 
          Tropria Holding B.V.    
 
               
Tropria Holding B.V.
  Netherlands       Capitalization: 90,000 Euros    
 
          Energizer International, Inc.: 18,000 Euros    
 
               
American Safety Razor Australia Pty
  Australia       Authorized: Not designated    
Limited
          Issued: 1 share    
 
          Energizer Holdings, Inc. (100%)    
 
               
American Safety Razor do Brasil, Ltda.
  Brazil       5,000 quotas Authorized and Issued 4,999 quotas — Energizer
International, Inc.    
 
          1 quota — Eveready Battery Company, Inc.    
 
               
American Safety Razor of Canada ULC
  Canada       Authorized: not designated    
 
          Issued: 62 shares    
 
          Energizer Holdings, Inc. (100%)    
 
               
ASR Exportacao, Importacao, Comercio e Industria de Produtos de Barbear Ltda.
  Brazil       Authorized and Issued: 10,000 quotas
9,999 quotas to Energizer International, Inc.    
 
          1 quota to Eveready Battery Company, Inc.    
 
               
Personna International CZ s.r.o.
  Czech Republic       Capital: 200,000CZK fully paid    
 
          Personna International UK Ltd. (100%)    
 
               
ASR Israel Holding Company Ltd.
  Israel       Authorized: 10,000    
 
          Issued: 100    
 
          Energizer Holdings, Inc. (100%)    
 
               
Personna Industrial UK Limited
  United Kingdom       Authorized: 1,000    
 
          Issued: 1    
 
          Personna International UK Limited (100%)    
 
               
Personna International de Mexico, S.A.
  Mexico       Authorized and Issued: 20,000    
de C.V.
          19,980 - Energizer Holdings, Inc. 20 - Personna International Limited
   
 
               
Personna International Israel Ltd.
  Israel       Authorized: 128,000    
 
          Issued: 28,006    
 
          Energizer Holdings, Inc. (100%)    
 
               
Personna International Limited
  Barbados       Authorized: 710,000    
 
          Issued: 5,000    
 
          Energizer Holdings, Inc. (100%)    
 
               
Personna International UK Limited
  United Kingdom       Authorized and Issued: 15,000    
 
          Energizer Holdings, Inc. (100%)    

 



--------------------------------------------------------------------------------



 



                                  Interests in     Jurisdictions       Shares
Authorized and Issued   any Person     of           not a Subsidiary
Name/Federal Tax ID No.   Incorporation   Foreign Qualification   and
Outstanding; Owner   Corporation
Wolco Holland B.V.
  Netherlands       Authorized: 1000    
 
          Issued: 400    
 
          Personna International UK Limited (100%)    
 
               
Importadora Energizer, C.A.
  Venezuela       Authorized and Issued: 50,000    
 
          49,000 to Energizer Group Venezuela C.A.    
 
          1,000 to Eveready de Venezuela C.A.    
 
               
Importadora Eveready, C.A.
  Venezuela       Authorized and Issued: 50,000    
 
          49,000 to Energizer Group Venezuela C.A.    
 
          1,000 to Eveready de Venezuela C.A.    
 
               
Importadora Schick, C.A.
  Venezuela       Authorized and Issued: 50,000    
 
          49,000 to Energizer Group Venezuela C.A.    
 
          1,000 to Eveready de Venezuela C.A.    
 
               
Schick de Venezuela, C.A.
  Venezuela       Authorized and Issued: 50,000    
 
          49,000 to Energizer Group Venezuela C.A.    
 
          1,000 to Eveready de Venezuela C.A.    
 
               
EPC do Brasil Comercio, Exportacao e
  Brazil       Authorized and Issued: 1,000    
Importacao Ltda.
          999 to Energizer International, Inc.    
 
          1 to Eveready Battery Company, Inc.    
 
               
Energizer Personal Care, LLC/
      Qualified in all US   Energizer Battery, Inc. is the sole managing  
Limited Liability
26-3324763
  Delaware   States incl. DC   member   Company
 
               
 
          Schick Manufacturing, Inc. is the sole   Limited Liability
Energizer ASR, LLC/ 27-4118321
  Delaware       managing member   Company
 
               
 
          Energizer Puerto Rico, Inc. is the sole   Limited Liability
Energizer ASR (Puerto Rico), LLC
  Puerto Rico       managing member.   Company

Other than shares of Capital Stock of the Borrower which are granted under
Borrower’s benefit plans, there are no shares of Capital Stock of the Borrower
or any of its subsidiaries that are subject to any vesting, redemption or
repurchase agreement and there are no warrants or options outstanding with
respect to such Capital Stock.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.18
Environmental Matters
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3(G)
Transactions with Shareholders and Affiliates
None

 